


                          Exhibit 10(dd)
 
OLIN CORPORATION
 
CONTRIBUTING EMPLOYEE OWNERSHIP PLAN


 
Amended and Restated Effective as of December 31, 2009
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
ARTICLE II PARTICIPATION
2.1        On the Restatement Effective Date
2.2        After the Restatement Effective Date
13
13
13
ARTICLE III CONTRIBUTIONS
3.1        Tax Deferred Contributions
3.2        Limitation on Tax Deferred Contributions
3.3        Taxed Contributions.
3.4        Employer Contributions.
3.5        Limitation on Taxed Contributions and Company Contributions
3.6        Rollover Contributions and Prior Plan Transfers
3.7        Benefit and Contribution Limitations
3.8        Roth 401(k) Contributions
14
14
15
18
19
21
24
25
27
ARTICLE IV ESOP LOANS
4.1        [Reserved]
4.2        [Reserved]
4.3        Limitations on Stock Acquired with Proceeds of an ESOP Loan
4.4        [Reserved]
4.5        [Reserved]
28
28
28
28
28
28
ARTICLE V ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
5.1        Tax Deferred Contributions, Roth 401(k) Contributions and Taxed
Contributions
5.2        Allocations with Respect to Dividends on Allocated Company Stock
5.3        Matching Contributions
5.4        Performance Matching Contributions
5.5        Aegis Retirement Plan Contribution Allocations
5.6        Monarch Retirement Plan Contribution Allocations
5.7        Retirement Contributions
29
29
29
30
31
33
33
33
ARTICLE VI INVESTMENT OF CONTRIBUTIONS
6.1        Participant Direction of Accounts
6.2        Investments in Company Stock
6.3        Investment of Matching Contributions and Performance Matching
Contributions
6.4        Special Distribution Account
38
38
38
38
39
ARTICLE VII VESTING
7.1        Vesting of Tax Deferred Contribution, Roth 401(k) Contribution and
Taxed Contribution Accounts
7.2        Vesting of Company Contribution Accounts
7.3        Vesting of Amounts Rolled Over or Transferred from Other Plans
7.4        Forfeitures
7.5        Repayment of Prior Distributions
41
41
41
42
42
42
ARTICLE VIII WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT
8.1        Priority for Withdrawals
8.2        Penalties for General Withdrawals
8.3        Hardship Withdrawals
8.4        Period of Suspension
8.5        Limitation on Withdrawals for Participants with Outstanding Loans
43
43
44
44
45
45



 

--------------------------------------------------------------------------------


ARTICLE IX LOANS TO PARTICIPANTS AND BENEFICIARIES
9.1        Loan Program
9.2        General Rules
9.3        Amount
9.4        Rate of Interest and Term of Loan
9.5        Security
9.6        Repayment
46
46
46
46
46
46
47
ARTICLE X DISTRIBUTIONS
10.1      Termination of Employment
10.2       Method of Distribution
10.3       Form of Distribution
10.4       Date of Distribution
10.5       Compliance with Applicable Law
10.6       Distributions to Comply with Qualified Domestic Relations Order
10.7       Distribution Rights Pertaining to Stock Distributions
48
48
49
49
50
50
50
51
ARTICLE XI TRUST FUND
11.1       Trust Agreement
11.2       Trustee
11.3        Return of Contributions
52
52
52
52
ARTICLE XII ADMINISTRATION
12.1       Administrative Committee
12.2       Investment Committee
12.3       Delegation
12.4       Action by Company
12.5       Employment of Agents
12.6       Fiduciary Responsibilities
12.7       Compensation
12.8       Committee Liability
12.9       Reports to Participants
12.10     Administrative Expenses
12.11     Special Fiduciary Provisions Concerning Employer Stock
53
53
53
53
53
53
53
54
54
54
54
54
ARTICLE XIII VOTING AND TENDER OFFERS
13.1       Voting of Company Stock
13.2       Tendering Company Stock
55
55
55
ARTICLE XIV AMENDMENT AND TERMINATION
14.1       Amendment
14.2       Termination
14.3       Termination of a Participating Employer’s Participation
57
57
57
57
ARTICLE XV MISCELLANEOUS PROVISIONS
15.1       Nonalienation of Benefits
15.2       Benefits Paid Solely from the Trust Fund
15.3       No Contract of Employment
15.4       Incompetency
15.5       Missing Recipients
15.6       Mergers, Consolidations and Transfers of Plan Assets
15.7       Claim Procedures
15.8       Cooperation of Participants
15.9       Applicable Law
15.10     Gender and Number
15.11     Headings
15.12     Veterans’ Rights Upon Re-Employment
15.13     Statute of Limitations
58
58
58
58
58
58
58
59
60
60
60
60
61
61
APPENDIX A-1  TOP HEAVY PROVISIONS
APPENDIX A-2  INTERNAL REVENUE CODE REQUIREMENTS
63
67



 




 

 
 

--------------------------------------------------------------------------------

 

OLIN CORPORATION
 
CONTRIBUTING EMPLOYEE OWNERSHIP PLAN
 
Amended and Restated Effective as of December 31, 2009
 
INTRODUCTION
 
The Olin Corporation Contributing Employee Ownership Plan (the “Plan”) is a
stock bonus plan that includes a cash or deferred arrangement and includes an
“employee stock ownership plan” component (an “ESOP”) within the meaning of
Section 4975(e)(7) of the Internal Revenue Code of 1986, as amended (the
“Code”).  The ESOP portion of the Plan is designed to invest primarily in
employer securities as defined in Section 409(l) of the Code.
 
The Plan is amended and restated in this Plan document, the terms of which shall
be effective as of December 31, 2009, except as otherwise provided herein, and
all prior statutory requirements are carried forward in the Plan.  This Plan is
intended to be in good faith compliance with the requirements of the Pension
Protection Act of 2006.  The rights of Employees terminating service prior to
this Restatement Effective Date shall be governed by the terms of the Prior Plan
in effect as of the date the employee terminated service, provided, however,
that if the Employee retains an Account under this Plan after its Restatement
Effective Date, the administration, timing and valuation of the distribution of
such Account shall be determined under the terms of this Plan.
 
The participation of each Participating Employer in this Plan shall be limited
to providing benefits for Participants who are or have been in the employ of
such Participating Employer and its Affiliated Companies.  Contributions by a
Participating Employer shall be determined on the basis of Participants who have
been employed by that particular Participating Employer.  The Plan shall be
administered as a single plan and not as separate plans of the Company and each
Participating Employer.  All contributions made by the Company and by
Participating Employers under the Plan, together with any increment attributable
thereto, shall be used to pay benefits to Participants under the Plan in
accordance with the provisions of the Plan and without regard to which
Participating Employer or Participating Employers have funded the particular
Participant’s benefits.
 
The purposes of the Plan are to encourage thrift on the part of employees by
furnishing them with a means to save for the future, and to give Participants an
opportunity to acquire Company Stock and thus become more interested in the
affairs of the Company and their Participating Employer.
 


 
BRIEF HISTORY
 
Olin Corporation established the Plan effective July 1, 1964.  The Plan was
established as a savings plan for eligible employees and was originally known as
the Olin Employee Incentive Thrift Plan.  Effective June 12, 1989, the Plan,
which was then a stock bonus plan with a cash or deferred arrangement, was
renamed the Olin Corporation Contributing Employee Ownership Plan and was
amended to include the ESOP portion of the Plan.  The Plan was thereafter
amended from time to time prior to this restatement.
 
Effective as of February 8, 1999, the date of the spin-off of Arch Chemicals,
Inc. (“Arch”) from the Company, the Plan was converted into a multiple employer
plan covering the employees of Olin and its Affiliated Companies, and employees
of Arch and its Affiliated Companies.  Effective as of March 1, 2001, Arch
ceased to be a Participating Employer in the Plan and the Plan ceased to be a
multiple employer plan.  Effective as of the same date, the Accounts of all Arch
Participants were transferred to the Arch Chemicals, Inc. Contributing Employee
Ownership Plan.  During the time that the Plan was a multiple employer Plan, the
ESOP portion of the Plan consisted of two ESOP sub-Accounts: with respect to the
Company and its Affiliated Companies, a sub-account which was invested in
employer securities of the Company, and with respect to Arch and its Affiliated
Companies, a sub-account which was invested in qualifying employer securities of
Arch.  The provisions applicable when the Plan was a multiple employer plan have
been generally removed.
 
Effective as of September 1, 2001, Monarch Brass & Copper Corporation and its
affiliates (“Monarch”), a wholly owned subsidiary of Olin Corporation, became a
Participating Employer in the Plan and its stock bonus plans were merged into
this Plan.
 
Effective as of July 2, 2007, the Chase Brass & Copper Company Savings and
Profit Sharing Plan and the Savings Plan for Hourly Employees of Chase Brass &
Copper Company (referred to herein as the “Chase Plans”) were merged into the
Plan.  After the merger of the Chase Plans into the Plan and related transfer of
accounts under the Chase Plans to the trustee/recordkeeper of the Plan,
participants and beneficiaries in the Chase Plans with respect to such accounts
shall participate in the Olin Plan under the terms and conditions of the Plan.
 
Effective as of January 1, 2008, Pioneer Companies Inc., a wholly owned
subsidiary of Olin Corporation, and its affiliates (“Pioneer”), became a
Participating Employer in the Plan, and participation and contributions under
its qualified defined contribution pension plans (the Pioneer Americas LLC
Savings Plan for Henderson Bargaining Unit Employees, Pioneer America’s LLC
Savings Plan for Salaried Employees and Pioneer Americas LLC Savings Plan for
Tacoma Bargaining Unit Employees (referred to herein as the “Pioneer Plans”)
were frozen as of December 31, 2007.  The Pioneer Plans were merged into the
Plan as of March 31, 2008.  After the merger of the Pioneer Plans into the Plan
and related transfer of accounts under the Pioneer Plans to the
trustee/recordkeeper of the Plan, participants and beneficiaries in the Pioneer
Plans with respect to such accounts shall participate in the Olin Plan under the
terms and conditions of the Plan.
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
 


 
DEFINITIONS
 
“Account” shall mean with respect to any Participant, the aggregate of his Tax
Deferred Contribution Account, his Roth 401(k) Contribution Account, his Taxed
Contribution Account, his Company Contribution Account, Rollover Contribution
Account, and such other account(s) or sub-accounts as may be established by the
Administrative Committee or the Trustee.
 
“Active Participant” shall mean any Eligible Employee who participates in the
Plan pursuant to Article II, who is actively employed by an Affiliated Company
and who still has an Account under the Plan.
 
“Actual Contribution Percentage” shall mean, with respect to a specified group
of Eligible Employees, the average of the Contribution Percentages of the
Eligible Employees in each group.  The Contribution Percentages are ratios
(expressed as percentages) for each Eligible Employee in the group, determined
by dividing
 
(a) the sum of (i) the fair market value of any Matching Contributions (and
Performance Matching Contributions, and qualified non-elective contributions, if
any, but excluding any amounts used to satisfy the minimum top heavy allocation
described in Appendix A) made on behalf of the Eligible Employee for the Plan
Year, plus (ii) Taxed Contributions made on behalf of or by the Eligible
Employee for the Plan Year, by
 
(b) the Eligible Employee’s Earnings for that Plan Year.
 
For purposes of determining such ratios, Eligible Employee includes:
 
(I) an Employee who is directly or indirectly eligible to make a Tax Deferred
Contribution or to receive an allocation of Matching Contributions and
Performance Matching Contributions (including allocations derived from
forfeitures) under the Plan for a Plan Year;
 
(II) an Employee who is unable to make a Tax Deferred Contribution or to receive
an allocation of Matching Contributions or Performance Matching Contributions
because the Employee has not contributed to this Plan or another plan of an
Affiliated Company;
 
(III) an Employee who would be eligible to make Tax Deferred Contributions but
for a suspension due to a distribution, a loan or an election not to participate
in the Plan (other than certain one-time elections), even though the Employee
may not make such Tax Deferred Contributions or receive an allocation of
Matching Contributions or Performance Matching Contributions by reason of such
suspension; or
 
(IV) an Employee who is unable to make a Tax Deferred Contribution or to receive
an allocation of Matching Contributions or Performance Matching Contributions
because such Employee may receive no additional annual additions because of
Section 415(c)(1) or, prior to January 1, 2000, because of Section 415(e) of the
Code.
 
In the case of an Eligible Employee described in paragraphs (I), (II), (III) or
(IV) above who makes no Tax Deferred Contributions and receives no Matching
Contributions or Performance Matching Contributions under the Plan for a Plan
Year, the Contribution Percentage for such Participant that is to be included in
determining the Average Contribution Percentage for such Plan Year shall be
zero.  In determining the Contribution Percentage, the Administrative Committee
may elect, to the extent permitted in regulations, to take into account elective
deferrals (defined in Code Section 402(g)(3)(A) and qualified non-elective
deferrals which are subject to Code Section 401(k) restrictions (as defined in
Code Section 401(m)(4)(C)) contributed to any Plan maintained by the Company or
an Affiliated Company.
 
1

--------------------------------------------------------------------------------


In determining the Contribution Percentages, the following Matching
Contributions and Performance Matching Contributions shall be excluded:
 
(x) Matching Contributions and Performance Matching Contributions that a
Participant forfeits because they correspond to Tax Deferred Contributions in
excess of the permissible dollar limits contained in Code Section 402(g);
 
(y) Matching Contributions and Performance Matching Contributions forfeited, or
returned to the Participant, in order to correct an allocation in excess of
Section 415(c) of the Code; and
 
(z) Matching Contributions and Performance Matching Contributions that a
Participant forfeits in conjunction with a distribution made to meet the
limitations described in Sections 3.2 and 3.5 of the Plan.
 
The Actual Contribution Percentage shall be computed to the nearest one
hundredth of one percent of the Eligible Employee’s Earnings.
 
The Actual Contribution Percentage shall be determined separately with respect
to the Bargaining Unit Employees and Non-Bargaining Unit Employees within each
of these two groups.
 
The Actual Contribution Percentage is computed in accordance with the foregoing
formula on the basis of current Plan Year data for Participants, notwithstanding
the changes to Code Section 401(m)(2)(A) enacted as part of the Small Business
Job Protection Act of 1996.  Such election, once made, cannot be revoked except
as provided in Code Regulations, including IRS Notice 98-1.  The Plan may switch
to prior year testing (by Plan amendment) only if: (i) the Plan has used current
year testing for the lesser of 5 years, or since the Plan has been in effect; or
(ii) it is otherwise permitted in Notice 98-1 or subsequent Code
Regulations.  If a switch is made from current year testing to prior year
testing, then the rules in Notice 98-1 (or any subsequent Code Regulations)
apply in determining how the Actual Contribution Percentage of Non-Highly
Compensated Employees is adjusted in the year of the switch.
 
“Actual Deferral Percentage” shall mean, with respect to a specified group of
Eligible Employees, the average of the Deferral Percentages of the Eligible
Employees in each group.  The Deferral Percentages are ratios (expressed as
percentages) for each Eligible Employee in the group, determined by dividing
 
(a) the sum of (i) the Tax Deferred Contributions made on behalf of or by the
Eligible Employee for the Plan Year, and (ii) qualified non-elective or
qualified matching contributions, if any, by
 
(b) the Eligible Employee’s Earnings for that Plan Year.
 
Such Actual Deferral Percentage shall be computed to the nearest one hundredth
of one percent of the Eligible Employee’s Earnings.
 
The Actual Deferral Percentage shall be determined separately with respect to
the Bargaining Unit Employees and Non-Bargaining Unit Employees within each of
these two groups.
 
For purposes of determining such ratios, Tax Deferred Contributions on behalf of
any Participant shall include any Tax Deferred Contributions made pursuant to a
salary reduction agreement, including excess Tax Deferred Contributions of
Highly Compensated Employees (as described in Section 3.2(b)), but excluding (1)
excess Tax Deferred Contributions of Non-Highly Compensated Employees that arise
solely from Tax Deferred Contributions under this Plan or any Plan of the
Company; and (2) Tax Deferred Contributions that are taken into account in the
Actual Contribution Percentage (provided the Actual Deferral Percentage test
described in Section 3.2 is satisfied both with and without exclusion of these
Tax Deferred Contributions).
 
For purposes of computing Actual Deferral Percentages, an Eligible Employee who
would be a Participant but for the failure to make a Tax Deferred Contributions
shall be treated as a Participant on whose account no Tax Deferred Contributions
are made.
 
2

--------------------------------------------------------------------------------


The Company elects to compute the Actual Deferral Percentage in accordance with
the foregoing formula on the basis of current Plan Year data for Participants,
notwithstanding the changes to Code Section 401(k)(3)(A) enacted as part of the
Small Business Job Protection Act of 1996.  Such election, once made, cannot be
revoked except as provided in Code Regulations, including IRS Notice 98-1.  The
Company can switch the Plan to prior year testing (by Plan amendment) only if:
(i) the Plan has used current year testing for the lesser of 5 years, or since
the Plan has been in effect; or (ii) it is otherwise permitted in Notice 98-1 or
subsequent Code Regulations.  If a switch is made from current year testing to
prior year testing, then the rules in Notice 98-1 (or any subsequent Code
Regulations) apply in determining how the Actual Deferral Percentage of
Non-Highly Compensated Employees is adjusted in the year of the switch.
 
The Actual Deferral Percentage for any Highly Compensated Employee for any Plan
Year who is eligible to have pre-tax contributions allocated to his account
under one or more plans described in Code Section 401(k) maintained by an
Affiliated Company in addition to this Plan shall be determined as if all such
contributions were made to this Plan.
 
“Administrative Committee” shall mean the committee described in Section 12.1.
 
“Aegis Retirement Contributions” shall mean those retirement contributions made
by Aegis, Inc. (known after September 30, 1997 simply as “Aegis”, an
unincorporated division of the Company) (“Aegis”) under Section 3.4(c) of the
Plan, with respect to each fiscal year coinciding with (or ending within ) a
Plan Year in which it has net operating profits, which are allocated to the
Aegis Retirement Contribution Accounts of eligible Aegis Employees in accordance
with the service weighted formula contained in Section 5.5 of the Plan.  Aegis
Retirement Contributions ceased upon the sale of the Aegis business to HCC
Industries Inc. (“HCC”) in June 2004.
 
“Aegis Retirement Contribution Account” shall mean with respect to an eligible
Participant employed by Aegis (or formerly employed by Aegis), that portion of
his Account that is attributable to Aegis Retirement Contributions.
 
“Affiliated Company” shall mean
 
(a) the Company,
 
(b) each other corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b), i.e., determined in accordance
with Code Section 1563(a), without regard to Code Sections 1563(a)(4) and
1563(e)(3)(C), except that the phrase “more than 50 percent” shall be
substituted for the phrase “at least 80 percent” wherever it appears in Code
Section 1563(a)(1)) that includes the Company,
 
(c) any trade or business under common control (as defined in Code Section
414(c)) with the Company),
 
(d) any organization (whether or not incorporated) which is part of an
affiliated service group that includes the Company,
 
(e) any entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o),
 
(f) any subsidiary of the Company designated as an Affiliated Employer by the
Company.
 
“Arch Common Stock Fund” means the Fund under the Plan that is invested
primarily in Arch Chemicals, Inc. common stock, accounted for through units of
participation prior to March 1, 2001, and on and after March 1, 2001, through
shares of Arch common stock.  The Arch Common Stock Fund ceased to be an
investment option under the Plan as of its complete liquidation in February
2007.
 
3

--------------------------------------------------------------------------------


“Bargaining Unit Employee” shall mean an Eligible Employee who is covered under
a collective bargaining agreement between employee representatives and a
Participating Employer.
 
“Beneficiary” shall mean such beneficiary or beneficiaries as may be designated
from time to time by the Participant, in writing, to the Administrative
Committee, to receive, in the event of the Participant’s death, the value of his
Account at the time of his death.  To be effective, the designation must be
provided in a form or manner acceptable to the Administrative Committee.  In the
case of a Participant who is married, the Beneficiary shall be the Participant’s
Spouse unless such Spouse consents in writing on a form witnessed by a Plan
representative or notary public to the designation of another person as
Beneficiary.  In the event that a Participant dies without a surviving Spouse
and without having in effect at the time of his death a proper Beneficiary
designation, his Beneficiary shall be his estate.
 
“Board of Directors” shall mean the board of directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.  References to any section of the Code shall include any successor
provision thereto and applicable Regulations thereunder.  Any term or phrase
defined in Code shall, if used herein, be given the same meaning assigned to it
by Code unless a different meaning is plainly required by the context.
 
“Company” shall mean Olin Corporation and any successor thereto by merger,
purchase or otherwise.
 
“Company Contributions” shall mean Matching Contributions, Performance Matching
Contributions, Retirement Contributions, Aegis Retirement Contributions and
Monarch Retirement Contributions (if any).
 
“Company Contribution Account” shall mean, with respect to a Participant, that
portion of the Participant’s Account that is attributable to Company
Contributions (if any).
 
 “Company Stock” shall mean shall mean the common stock of the Company
constituting employer securities within the meaning of Code Section 409(1).
 
“Compensation” shall mean basic compensation paid to an Eligible Employee for
regularly scheduled hours of work rendered to any Participating Employer, prior
to reduction for any Tax Deferred Contributions or any salary reduction
contributions made to a plan described in Section 125 of the
Code.  “Compensation” shall exclude any additional compensation such as shift
differentials, overtime (other than overtime for hours that are deemed by a
Participating Employer to be part of an Eligible Employee’s regularly scheduled
hours of work), living and similar allowances and incentive compensation, such
as amounts received from bonus plans and from the exercise of a stock
appreciation right or stock option.  Notwithstanding the foregoing, effective as
of January 1, 2008 and solely for purposes of determining the Compensation
utilized in the determination of Retirement Contribution amounts under the Plan,
Compensation shall be as provided in the first sentence but shall include shift
differentials, overtime, and incentive compensation, and exclude (a) any amounts
contributed to, or the value of benefits distributed under, the Company’s
qualified defined benefit pension plans, this Plan or any other deferred
compensation plan or program, (b) any benefits provided under an employee
benefit or fringe benefit plan or program, or the taxable value of any fringe
benefits, (c) cost of living and similar allowances, (d) amounts paid under a
performance unit plan or other long term bonus plan, and (e) other extraneous
income.
 
For Plan Years beginning on or after January 1, 1994, the maximum amount of
annual Compensation that may be taken into account under the Plan shall not
exceed $150,000, as adjusted for increases in the cost of living in accordance
with Section 401(a)(17)(B) of the Code, as amended from time to time. The
Compensation taken into account in determining allocations for any Plan Year
beginning after December 31, 2001 shall not exceed $200,000, as adjusted for
cost of living increases in accordance with Section 401(a)(17)(B) of the Code.
The cost-of-living adjustment in effect for a calendar year applies to any
period (such as a Plan Year), not exceeding 12 months, beginning in such
calendar year, over which compensation is determined (i.e., a determination
period).  If a determination period consists of fewer than 12 months, the
Compensation limit will be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is 12.
 
4

--------------------------------------------------------------------------------


“Current Market Value,” shall mean:
 
(I) on any day
 
(A) as applied to transactions involving Company Stock,
 
(i) if shares of Company Stock are sold, the weighted average net share price
the Trustee receives for all shares sold on a given date, or, if not all
directions to sell can be fully executed on a given date, then the weighted
average net share price received over the period necessary to fully execute such
direction to sell (the last day of such period being referred to as the
“settlement date”), which average shall be based on the average net proceeds per
share sold on each day a sale is made in accordance with the direction to sell
until the entire amount directed as of the given date to be sold has been sold.
 
(ii) if shares of Company Stock are purchased (and subparagraph iii is
inapplicable), the weighted average price per share (including commissions and
other expenses, if any) the Trustee pays for all shares on the date of the
purchase, or, if not all directions to purchase can be fully executed on a given
date, then the weighted average share price paid over the period necessary to
fully execute such direction to purchase (including commissions and other
expenses, if any), which shall be based on the average price per share
(including commissions and other expenses, if any) paid on each day a purchase
is made in accordance with the direction to purchase until such direction has
been fully executed.
 
(iii) if shares of Company Stock are purchased directly from the Company or
directly contributed by the Company, whether such shares are treasury stock,
authorized and previously unissued shares, or shares previously issued and
repurchased by the Company, then the purchase price (or contribution value)
shall be the weighted average price per share that the Trustee would pay for
shares purchased on the open market (as of the date that contributions are wired
to the Trustee, in the case of Participant directed investments); expressly
provided, however, that no commissions shall be charged with respect to such
purchases (or contributions) and if there are no open market purchases made by
the Trustee on such date, then the purchase price per share  (or contribution
value per share) for such stock shall be the average of the high and low price
for Company Stock as reported on the New York Stock Exchange consolidated
transaction reporting system on such date.
 
Directions to purchase and sell shall be batched and delivered to the Trustee on
a daily basis, and the net proceeds from actual purchases and sales will be
applied to satisfy the oldest batch of outstanding trade directions on a “first
in, first out” basis.
 
(B) as applied to transactions involving other investments permitted under the
terms of the Plan, the closing market price as reported by the National
Association of Securities Dealers, the New York Stock Exchange consolidated
transaction reporting system or such other third-party reporting system or
pricing source as the Trustee shall determine is appropriate for the applicable
investment
 
(i) if the recordkeeper receives a direction to buy or sell by 4 p.m. Eastern
Time (or such other time established by the record keeper from time to time or
for a particular date) on a day the markets are open, on the date the order is
received, or
 
(ii) if the recordkeeper receives an order to buy or sell after such time or the
markets are not open on the date on which the instruction is received, as of the
next succeeding business date.
 
(C) for reporting purposes (which includes, but is not limited to, reports
provided via Participant Account statements, and the online reporting system (if
any) or voice response system (if any) of the recordkeeper), the closing market
price of the particular investment, as reported by the applicable third-party
reporting system or pricing source, provided, however, that if the last day of
the reporting period is not a business day, then the closing market price as of
the most recent preceding business day shall be used.  Notwithstanding the
foregoing,
 
5

--------------------------------------------------------------------------------


(i) if a Participant directs that some or all of the Company Stock in his
account be sold, the net proceeds of the sale will be credited to his Account,
and his Account shall be updated, as of the settlement date based on the Current
Market Value described in subparagraph (A)(i) above;
 
(ii) if a Participant directs the purchase of Company Stock for his account, the
Company Stock will be credited to his Account, and his Account shall be updated,
as of the settlement date based on the Current Market Value described in
subparagraph (A)(ii) above; and
 
(iii) any transfer of assets into, or out of, other Funds, related to a purchase
or sale of Company Stock, will not be effected until the settlement date of such
transaction.
 
“Earnings” shall mean compensation as set forth in Section 414(s) of the Code
prior to reduction for any Tax Deferred Contributions or any salary reduction
contributions made to a plan described in Section 125 of the Code.  For Plan
Years beginning on or after January 1, 1994, the maximum amount of Earnings that
may be taken into account under the Plan shall not exceed $150,000, as adjusted
for increases in the cost of living in accordance with Section 401(a)(17)(B) of
the Code, as amended from time to time.  The Earnings taken into account for any
Plan Year beginning after December 31, 2001, shall not exceed $200,000, as
adjusted for cost of living increases in accordance with Section 401(a)(17)(B)
of the Code  The cost-of-living adjustment in effect for a calendar year applies
to any period (such as a Plan Year), not exceeding 12 months, beginning in such
calendar year, over which compensation is determined (i.e., a determination
period).  If a determination period consists of fewer than 12 months, the
Earnings limit will be multiplied by a fraction, the numerator of which is the
number of months in the determination period, and the denominator of which is
12.
 
“Effective Date” of the original plan shall mean July 1, 1964.  The Effective
Date of this Restatement (the “Restatement Effective Date”) is December 31, 2009
except as otherwise expressly provided herein.
 
“Eligible Employee” shall mean any person who is employed (including any officer
or director who is also an employee) by and as such is enrolled on the active
payroll of a Participating Employer, provided such Employee is also either (i)
performing services in the United States or (ii) a citizen of the United States
performing services outside the United States at the request of a Participating
Employer.
 
Such term shall not include (unless otherwise determined by the Company) (1)
employees of a plant owned by the United States government and operated for the
government by a Participating Employer; (2) Employees included in a collective
bargaining unit with which an agreement has not been signed respecting the Plan;
or (3) any other person who is not considered to be an Employee of the Company
or an Affiliated Company by such entity.  In all cases of doubt, the
Administrative Committee shall decide whether a person is an Eligible Employee
as defined herein.  In no event shall an individual who is leased from an
organization that is not an Affiliated Company to an Affiliated Company and is a
Leased Employee be treated as an Eligible Employee for purposes of this
Plan.  An Eligible Employee shall not include for any purpose of the Plan (a)
any individual classified by the Company, Affiliated Company or Participating
Employer as an independent contractor in respect of his or her services for the
Company, Affiliated Company or Participating Employer; (b) any individual whose
compensation for services to the Company, Affiliated Company or Participating
Employer is reported on IRS Form 1099 (or any replacement form); (c) any
individual whose compensation for services to the Company, Affiliated Company or
Participating Employer is paid from a payroll or other account of another
employer under contract with the Company, Affiliated Company or Participating
Employer; or (d) any individual who is not paid from the Company’s, Affiliated
Company’s or Participating Employer’s payroll account or with respect to whom
the Company, Affiliated Company or Participating Employer does not issue an IRS
Form W-2 (or any replacement form).  Such exclusion shall not be affected by the
Company’s, Affiliated Company’s or Participating Employer’s misclassification of
the individual’s employment status, or a determination by a court, government
agency, arbitrator, or other authority that the individual is or was a common
law employee of the Company, Affiliated Company or Participating Employer, or
that the Company, Affiliated Company or Participating Employer is or was a
common law employer, joint employer, single employer, or co-employer of the
individual.  For example, this provision excludes from participation in the Plan
workers commonly referred to as contract employees, job-shoppers, independent
contractors, consultants, and leased employees (including “leased employees” as
that term is used in Code Section 414(n) regardless of whether such leased
employees have completed the 12-month waiting period described in Code Section
414(n)).
 
6

--------------------------------------------------------------------------------


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  References to any section of ERISA shall include any
successor provision thereto and any applicable Regulations thereunder.  Any term
or phrase defined in ERISA shall, if used herein, be given the same meaning
assigned to it by ERISA unless a different meaning is plainly required by the
context.
 
“ESOP” shall mean the employee stock ownership plan component of the Plan.
 
“ESOP Account” shall mean that that portion of a Participant’s Account invested
in the Olin Common Stock Fund.
 
“ESOP Loan” shall mean a loan (or other extension of credit) used by the Trustee
to finance the acquisition of Company Stock pursuant to Article IV or to
refinance an ESOP Loan.
 
“Five Percent Shareholder” shall mean a person who owns (or is considered to own
within the meaning of Section 318 of the Code) more than five percent of the
outstanding stock or stock possessing more than five percent of the total
combined voting power of all stock of a Participating Employer.
 
“Former Participant” shall mean any Eligible Employee who participates in the
Plan pursuant to Article II, who is no longer employed by an Affiliated Company
and who still has an Account under the Plan.
 
“Fund” shall mean the various investment funds available under the Plan.
 
“Highly Compensated Employee” shall mean an Eligible Employee who:
 
(i) was a Five Percent Shareholder during the Plan Year or the previous Plan
Year; or
 
(ii) had Earnings in excess of $80,000 for the previous Plan Year and, effective
for Plan Years beginning on and after January 1, 2001, was in the group
consisting of the top 20% of Employees when ranked on the basis of compensation
paid during such previous Plan Year.  The foregoing dollar threshold in (ii),
above, shall be adjusted at the same time and in the same manner as the dollar
limit on benefits under a defined benefit plan is adjusted pursuant to Section
415(d) of the Code.  The dollar threshold for a particular look back year is
based on the dollar threshold in effect for the calendar year in which the look
back year begins.  A former Eligible Employee shall be considered a Highly
Compensated Employee if he was a Highly Compensated Employee either for the Plan
Year in which his separation from service began or for any Plan Year ending on
or after the former Eligible Employee’s 55th birthday.  The determination of who
is a Highly Compensated Employee will be made in accordance with Section 414(q)
of the Code and the regulations thereunder.
 
“Hour of Service” shall mean any hour for which an employee is directly or
indirectly paid, or entitled to payment by the Company or another Affiliated
Company for the performance of duties.
 
“Investment Committee” shall mean the committee described in Section 12.2.
 
“Leased Employee” shall mean any person (other than an employee of the
recipient) who pursuant to an agreement between the recipient and any other
person (“leasing organization”) has performed services for the recipient (or for
the recipient and related persons determined in accordance with Section
414(n)(6) of the Code) under the primary direction or control of the recipient
on a substantially full-time basis for a period of at least one year.
 
7

--------------------------------------------------------------------------------


Contributions or benefits provided for a Leased Employee by the leasing
organization that are attributable to services performed for the recipient
employer shall be treated as provided by the recipient employer.  A Leased
Employee shall not be considered an employee of the recipient if:  (i) such
employee is covered by a money purchase pension plan providing:  (1) a
nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed by the employer pursuant to a salary reduction agreement which are
excludable from the employee’s gross income under Section 125, Section
402(a)(8), Section 402(h) or Section 403(b) of the Code, (2) immediate
participation, and (3) full and immediate vesting; and (ii) leased employees do
not constitute more than 20 percent (20%) of the recipient’s Non-Highly
Compensated Employee workforce.
 
“Matching Contribution” shall mean a matching contribution (within the meaning
of Code Section 401(m)) made by a Participating Employer on behalf of a
Participant with respect to Tax Deferred Contributions, Roth 401(k)
Contributions and Taxed Contributions, and allocated to a Participant’s Company
Contribution Account pursuant to Section 5.3.
 
“Monarch Retirement Contributions” shall mean those retirement contributions
made by the Monarch Brass & Copper Corporation, a subsidiary of Olin
Corporation, and its affiliates (collectively known as “Monarch”) on behalf of
certain collectively bargained Employees under Section 3.4(d) of the Plan, with
respect to each fiscal year coinciding with (or ending within) a Plan Year,
which are allocated to the Monarch Retirement Contribution Accounts of eligible
collectively bargained Employees in accordance with the formula contained in
Section 5.5 of the Plan.  Monarch Retirement Contributions ceased upon the
closing of the New Haven Copper Company in 2007.
 
“Monarch Retirement Contribution Account” shall mean with respect to an eligible
Participant employed by Monarch, that portion of his Account attributable to
Monarch Retirement Contributions.
 
“Non-Highly Compensated Employee” shall mean an Eligible Employee who is not a
Highly Compensated Employee.
 
“Olin Common Stock Fund” means the Fund under the Plan that is 100% invested in
Company Stock, provided that (i) cash dividends (net of expenses applied to the
Fund) paid on the Company Stock shall be reinvested in Company Stock except as
otherwise set forth in the Plan, and (ii) cash and cash equivalents may be kept
in the Fund to allow the processing of Fund orders and to pay permitted Plan
expenses.
 
“Participant” shall mean any Active Participant or Former Participant (where
applicable).
 
“Participant Directed Investments” shall mean the manner and percentages in
which a Participant directs investments with respect to his Tax Deferred
Contribution Account, or in the manner as directed by the Participant with
respect to his Taxed Contribution Account (or if applicable, Roth 401(k)
Contribution Account, or Company Contribution Account), in the event he is not
making contributions to a Tax Deferred Contribution Account.  If a Participant
fails to make an investment election as provided in the preceding sentence, then
with regard to his or her contributions (including all automatic deferrals
described in Article III of the Plan), such Participant shall be deemed to have
elected to have such contributions invested in the Plan’s age-based retirement
Fund with the date closest to the Participant’s anticipated retirement date (or
such other Fund as may be designated by the Investment Committee and
communicated to Participants from time to time by the Administrative Committee
in accordance with any applicable laws).
 
“Participating Employer” shall mean the Company, and any other Affiliated
Company which has been designated a Participating Employer herein and which has
adopted this Plan.  As a condition of participation in the Plan, each
Participating Employer, including, without limitation, Monarch Brass & Copper
Corporation and Pioneer, and each Affiliated Company of the Company and Monarch
and Pioneer, shall be deemed to have authorized the Company and the named
fiduciaries to act for it in all matters arising under or with respect to the
Plan, including the right of the Company to amend the Plan for all Participating
Employers, and shall be deemed to have agreed to comply with such other terms
and conditions concerning the Plan as may be imposed by such entities.
 
8

--------------------------------------------------------------------------------


“Performance Matching Contribution” shall mean a matching contribution (within
the meaning of Code Section 401(m)) made by a Participating Employer on behalf
of a Participant with respect to Tax Deferred Contributions and Taxed
Contributions, and allocated to a Participant’s Company Contribution Account
pursuant to Section 5.4.
 
“Period of Continuous Service” shall mean:
 
(a) prior to July 1, 1976, the Participant’s period of continuous participation
in the Plan to July 1, 1976, and the waiting period in effect with respect to
such Participant; and
 
(b) from July 1, 1976, the aggregate period or periods beginning on July 1,
1976, or the date on which the Participant is first credited with an Hour of
Service (or his reemployment commencement date), if later, and ending on his
next following Severance from Service Date.  In addition, effective July 1,
1976, (i) if an individual incurs a Severance from Service Date as the result of
a voluntary termination, discharge or retirement and he returns to service
within 12 months of his Severance from Service Date, or (ii) if during an
absence from service for any reason other than a voluntary termination,
discharge or retirement, he incurs a Severance from Service Date as the result
of a voluntary termination, discharge or retirement and he returns to service
within 12 months of the date on which he was first absent from service, the
period during which he is absent from service shall be included in his Period of
Continuous Service.
 
If an individual incurs a Period of Severance, his Period of Continuous Service
shall not include his service prior to such Period of Severance if (a) the
individual was not vested in any portion of his Company Contribution Account and
the Period of Severance equaled or exceeded the greater of five years or his
prior Period of Continuous Service or (b) the individual does not complete a one
year Period of Continuous Service after his reemployment commencement date.  In
addition, any period ending on or before July 1, 1985 that was disregarded as of
that date under the break in service provisions in effect immediately prior to
such date shall also not be included in the Participant’s Period of Continuous
Service.  Under such rules and conditions which shall be uniform in their nature
and application to all Participants similarly situated, a Period of Continuous
Service may be credited by the Administrative Committee during a period of
absence from service.
 
With respect to Participants employed by Monarch on June 8, 2001 when Olin
acquired the Monarch Brass and Copper Company, Periods of Continuous Service
under this Plan shall include all service credited to Participants under the
terms of the stock bonus plans of Monarch, as of the date of its acquisition by
the Company.
 
In the event an individual who was a Leased Employee within the meaning of
Section 414(n)(2) of the Code becomes an Eligible Employee and an Affiliated
Company was the recipient of such individual’s services as a Leased Employee,
his prior employment as a Leased Employee shall be credited as part of his
Period of Continuous Service.
 
Effective for reemployments commencing on or after December 12, 1994, service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Code and the mandatory provisions of the Heroes
Earnings Assistance and Relief Tax Act of 2008 (“Heart Act”) as of the effective
dates specified for such provisions in that act.  Accordingly, if an Employee in
qualified military service returns to employment with the Company during the
time that his re-employment rights are protected, then he shall receive credit
for Periods of Continuous Service for the period of his qualified military
service.  Such Employee shall be permitted to make up Tax Deferred
Contributions, Roth 401(k) Contributions or Taxed Contributions (i) with respect
to the period of his qualified military service, within a time period not
exceeding the lesser of (I) three times the length of his qualified military
leave or (II) five years, and (ii) in accordance with the mandatory provisions
of the Heart Act as of the effective dates specified for such provisions in that
act.  If the Employee makes up such contributions on a timely basis, then the
applicable Participating Employer shall make-up any related Company
Contributions.
 
With respect to unpaid family and medical leave, contributions, benefits and
service credit will be provided in accordance with 29 CFR Section 825.215,
effective for leaves commencing on or after August 5, 1993.  During an unpaid
medical or family leave under the FMLA, the Participant shall not incur any
Break in Service, and shall receive credit for Periods of Continuous Service.
 
9

--------------------------------------------------------------------------------


“Period of Severance” shall mean the period of time commencing on an
individual’s Severance from Service Date and ending on the date on which he
again performs an Hour of Service.
 
“Plan” shall mean the Olin Corporation Contributing Employee Ownership Plan
(known prior to June 12, 1989, as the Olin Employee Incentive Thrift Plan), as
set forth herein and as amended from time to time.
 
“Plan Year” shall mean the twelve-month period from January 1 through December
31.
 
“Prior Plan” means the Olin Corporation Contributing Employee Ownership Plan,
prior to its restatement into this Plan.
 
“QDRO” shall mean a domestic relations order that is determined to be a
qualified domestic relations order, as defined in Section 414(p)(1) of the Code.
 
“Regulations” shall mean the regulations and other interpretive guidance,
procedures, notices, announcements and bulletins issued pursuant to the Act or
the Code, as the case may be.
 
“Required Beginning Date” shall mean, effective as of January 1, 1997,  April
1st of the calendar year following the later of the calendar year in which the
Participant (1) attains age 70 1/2 or (2) terminates employment; provided
however that
 
(a) with respect to any Five Percent Owner, the “Required Beginning Date” shall
be determined without regard to clause (2) above, and
 
(b) with respect to any Active Participant who reached age 70 ½ during 1996,
1997 or 1998, such Participant’s Required Beginning Date shall be April 1 of the
calendar year following the year in which the Participant reaches age 70 ½,
unless the Participant elects to defer the commencement of his benefits until
his actual retirement.
 
(c) A Participant is a “Five Percent Owner” if such Participant is a 5 percent
owner as defined in Code Section 416(i) at any time during the Plan Year ending
with or within the calendar year in which such owner reaches age 66 1/2 or in
any subsequent Plan Year.
 
“Retirement” shall mean retirement under any qualified retirement pension plan
of a Participating Employer on or after the attainment of age 55 or termination
of employment for any reason of an Active Participant who is entitled to a fully
vested retirement allowance under any such retirement plan of a Participating
Employer.
 
“Retirement Contributions” shall mean those contributions made by the applicable
Participating Employer on behalf of certain eligible Employees under Section
3.4(e) of the Plan, which are allocated to the Retirement Contribution Accounts
of such eligible Employees in accordance with the formula contained in Section
5.7 of the Plan.
 
“Retirement Contribution Account” shall mean with respect to an eligible
Participant described in Section 5.7, that portion of his Account attributable
to Retirement Contributions.
 
“Rollover Contribution Account” shall mean, with respect to any Participant,
that portion of his Account that is attributable to Rollover Contributions and
prior plan transfers made on behalf of the Participant.
 
“Rollover Contributions” shall mean the amounts transferred to the Plan by a
Participant as provided in Section 3.6.
 
“Roth 401(k) Contribution Account” shall mean, with respect to any Participant,
that portion of his Account that is attributable to his Roth 401(k)
Contributions.
 
10

--------------------------------------------------------------------------------


“Roth 401(k) Contributions” shall mean the contributions made to the Plan by a
Participant as provided in Section 3.8.
 
“Severance from Service Date” shall mean the earlier of (a) the date the
employee quits, is discharged, retires, or dies and (b) the first anniversary of
the first date of a period in which an employee remains absent from service for
any other reason.  Notwithstanding the foregoing, if the employee has been
granted a leave of absence or layoff and the date of termination of such leave
or layoff occurs after the first anniversary of his absence from service under
clause (b) above, such termination date will be the Severance from Service
Date.  Effective for reemployments commencing on or after December 12, 1994,
service credit with respect to qualified military service will be provided in
accordance with Section 414(u) of the Code.   Additionally, service credit with
respect to qualified military service will be provided in accordance with the
mandatory provisions of the Heart Act as of the effective dates specified for
such provisions in that act.
 
In the event an employee is absent from service beyond the first anniversary of
the first date of absence occurring;
 
(a) as a result of the pregnancy of the employee, the birth of a child of the
employee, the placement of a child with the employee by reason of adoption or
for purposes of caring for a child of the employee immediately following the
child’s birth or adoption, or
 
(b) on or after January 1, 1993, by reason of the placement of a child with the
Employee in connection with the foster care of any such child by the Employee,
for the purposes of caring for any such child during the period immediately
following such child’s foster care placement, because the employee is needed to
care for a family member with a serious health condition, or because the
employee’s own serious health condition makes the employee unable to perform the
functions of his job, then a Severance from Service Date shall not occur until
the second anniversary of the separation from service.
 
The period between the first and second anniversary of the first date of such
absence from service shall not count either as a Period of Continuous Service or
a Period of Severance.
 
“Spouse” shall mean the individual to whom a Participant is validly married, as
evidenced by a marriage certificate issued in accordance with state law.  Common
law marriages shall not be recognized under the Plan, and no individual shall be
or become entitled to benefits under this Plan solely on account of a common law
marriage.
 
“Tax Deferred Contribution Account” shall mean, with respect to any Participant,
that portion of his Account that is attributable to (a) Tax Deferred
Contributions made on his behalf, and (b) any qualified non-elective or
qualified matching contributions treated as Tax Deferred Contributions under
Section 3.2.
 
“Tax Deferred Contributions” shall mean employer contributions made to the Plan
at the election of a Participant, in lieu of unreduced compensation, pursuant to
a salary reduction agreement or other deferral mechanism, as provided in Section
3.1.
 
“Taxed Contribution Account” shall mean, with respect to any Participant, that
portion of his Account attributable to his Taxed Contributions (plus any
qualified non-elective contributions treated as Taxed Contributions, if any).
 
“Taxed Contributions” shall mean employee voluntary after-tax contributions made
to the Plan by a Participant as provided in Section 3.3 and which are not
designated as Roth 401(k) Contributions under Section 3.8.
 
“Total and Permanent Disability” shall mean a disability incurred by a
Participant, who as a result of such disability, is eligible to receive total
and permanent disability benefits under a plan providing longterm disability
benefits maintained by a Participating Employer, or if not eligible to
participate in such a plan at the time of the purported disability, is receiving
disability benefits under the Social Security Act or is unable to perform or be
trained for any job for which the Participant is reasonably suited or for which
he is qualified by education, training or experience.  Any question as to
whether a Participant is, or continues to be, Totally and Permanently Disabled
shall be determined by the Administrative Committee.
 
11

--------------------------------------------------------------------------------


“Trust Agreement” shall mean the agreement or agreements between the Company and
the Trustee, as amended from time to time, pursuant to which the Plan is funded.
 
“Trustee” shall mean the trustee or trustees acting as such under the Trust
Agreement or Trust Agreements in effect from time to time.
 
“Valuation Date” shall mean each date on which Current Market Value is
determined.
 
“Year of Service” shall mean any 12 month Period of Continuous Service.
 

 
12

--------------------------------------------------------------------------------

 

ARTICLE II
 


 
PARTICIPATION
 
2.1 On the Restatement Effective Date.  Any Eligible Employee who was an Active
Participant in the Plan immediately prior to its restatement, shall be an Active
Participant in the restated Plan on its Restatement Effective Date, provided he
is still an Eligible Employee.
 
2.2 After the Restatement Effective Date.  Any other Eligible Employee may
become an Active Participant as soon as practicable after completing the
enrollment procedure prescribed by the Administrative Committee without
satisfying a waiting period or after being automatically enrolled as described
in Section 3.1.
 
(a) Eligibility Requirement for Aegis Retirement Contribution.  Aegis Employees
shall be entitled to Aegis Retirement Contributions only if they have completed
at least one Year of Service by December 31 of the year with respect to which a
contribution is being made.
 
(b) Eligibility Requirement for Monarch Retirement Contribution.  Monarch
Employees shall be entitled to Monarch Retirement Contributions only if they
have completed at least one Year of Service by December 31 of the year with
respect to which a contribution is being made, including service with Monarch
prior to its acquisition by the Company.
 

 
13

--------------------------------------------------------------------------------

 

ARTICLE III
 


 
CONTRIBUTIONS
 
3.1 Tax Deferred Contributions.
 
(a) Subject to the provisions of this Section 3.1 and Section 3.2, each Active
Participant may elect to have his Compensation reduced by from 1% to 15% (in
whole integers) during the period in which such Compensation is paid and have
that amount contributed to the trust fund by his Participating Employer on his
behalf.  Effective with respect to deferrals made on or after January 1, 2002
and before July 1, 2006, the 15% limit shall not apply to Active Participants
who are Non-Highly Compensated Employees.  Effective with respect to deferrals
made on or after July 1, 2006, the applicable percentage limit for Active
Participants who are Non-Highly Compensated Employees shall be 80%.  At any
time, the Administrative Committee may reduce the rate of future Tax Deferred
Contributions to be made on behalf of Active Participants who are Highly
Compensated Employees in order to satisfy the test described in Section 3.2.  If
the Compensation of an Active Participant is changed, the dollar amount of his
Tax Deferred Contributions will automatically be changed so that the percentage
elected is not changed.
 
(b) In no event shall the Tax Deferred Contributions and Roth 401(k)
Contributions when added to all other elective deferral contributions (within
the meaning of Code Section 402(g)(3)) made on behalf of any Active Participant
under any plan maintained by an Affiliated Company for any calendar year exceed
the maximum dollar amount as determined by the Commissioner of Internal Revenue
pursuant to Code Section 402(g) for such calendar year.  In the event the
foregoing dollar limitation is exceeded for any calendar year, the excess Tax
Deferred Contributions and Roth 401(k) Contributions, plus the pro rata share of
income and losses thereon, determined as of the distribution date in accordance
with regulations issued by the Secretary of the Treasury, shall be distributed
to the Participant on whose behalf such contribution was made by April 15 of the
following calendar year.
 
(c) Subject to the following, an Active Participant eligible to have Tax
Deferred Contributions made on his behalf may elect to completely suspend such
contributions or to change the percentage of the reduction in his Compensation;
provided, however, that such suspension or change will not take effect until the
Active Participant’s next pay period following the recordkeeper’s receipt of
such instruction.
 
(i) For Eligible Employees hired on or after November 1, 2006, and provided that
such newly hired Eligible Employee during the Opt Out Period does not make a
contrary election (such as electing to not participate in the Plan, or electing
to participate in the Plan at an earlier or different time, or electing a
different Tax Deferred Contribution percentage), such Eligible Employee shall
participate in the Plan as soon as administratively feasible on or after the
expiration of the Opt Out Period and the percentage of the reduction in his
Compensation shall be set at 6%.  Such Tax Deferred Contribution rate may be
changed in accordance with applicable Plan terms.  The manner and form for
making a contrary election during the Opt Out Period shall be set by the
Administrative Committee, and the default investment for such contributions (to
the extent the Participant does not provide affirmative investment direction)
shall be an age-based retirement Fund with the date closest to the Participant’s
anticipated retirement date (assuming such person retires at age 65) (or such
other Fund as may be designated by the Investment Committee).  For purposes of
this Section 3.1(c)(i), the term “Opt Out Period” refers to the sixty-day period
commencing on the Eligible Employee’s date of hire.
 
(ii) Effective as of January 1, 2008, the initial contribution rate for an
Eligible Employee of Pioneer eligible as of such date to have Tax Deferred
Contributions made on his behalf shall be at the applicable salary deferral /
pre-tax contribution rate (if any) such Eligible Employee was utilizing as of
December 31, 2007 under the applicable Pioneer Plan.  Such contribution rate may
be changed in accordance with applicable Plan terms.
 
(iii) This Section 3.1(c)(iii) shall apply to salaried and hourly
non-collectively bargained Eligible Employees who as of May 1, 2008 are not
making Tax Deferred Contributions made under the Plan (the “Potential
Auto-Enrollees”); provided, however, that Potential Auto-Enrollees shall not
include (y) Employees in the Winchester division and (z) Employees who are not
making Tax Deferred Contributions under the Plan due to the contribution
suspension provisions of Sections 8.2 and 8.3.
 
14

--------------------------------------------------------------------------------


Provided that a Potential Auto-Enrollee during the Opt Out Period does not make
a contrary election (such as electing to not participate in the Plan, or
electing to participate in the Plan at an earlier or different time, or electing
a different Tax Deferred Contribution percentage), such Potential Auto-Enrollee
shall participate in the Plan as soon as administratively feasible on or after
July 1, 2008 and the percentage of the reduction in his or her Compensation
shall be set at 2%.  Provided that a Potential Auto-Enrollee does not
subsequently elect a different Tax Deferred Contribution rate, the Tax Deferred
Contribution rate of 2% shall increase by 1% annually to a maximum of 6%, with
each such rate increase to occur as soon as administratively feasible on or
after each subsequent July 1st.  Notwithstanding the foregoing, a Potential
Auto-Enrollee may change his or her Tax Deferred Contribution rate in accordance
with applicable Plan terms.
 
The manner and form for making a contrary election during the Opt Out Period
shall be set by the Administrative Committee, and the default investment for
such contributions (to the extent the Potential Auto-Enrollee does not provide
affirmative investment direction) shall be the age-based retirement Fund with
the date closest to the Participant’s anticipated retirement date (assuming such
person retires at age 65) (or such other Fund as may be designated by the
Investment Committee).  For purposes of this Section 3.1(c)(iii), the term “Opt
Out Period” refers to the sixty-day period before July 1, 2008.
 
(d) Tax Deferred Contributions for any month will be paid by the Active
Participant’s Participating Employer to the trust fund as soon as feasible after
the end of each pay period, but in no event later than fifteen (15) business
days following the end of the month with respect to which such amounts are
withheld.
 
(e) Effective with respect to Tax Deferred Contributions made in Plan Years
commencing on or after January 1,2002 (and Roth 401(k) Contributions made in
Plan Years commencing after 2008), and notwithstanding the limitations in
Section 3.1(b) above, all Employees eligible to make such contributions who have
attained age 50 before the close of the Plan Year shall be eligible to make
additional contributions in accordance with and subject to the limitations of
Section 414(v) of the Code (“Catch-Up Contributions”).  Such Catch-up
Contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of Sections 402(g) and 415 of the
Code.  The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of Section 401(k)(3), 401(k)(1l), 401(k)(12),
410(b) or 416 of the Code, as applicable, by reason of the making of such
Catch-up Contributions.  As elected by a Participant in a manner and form
determined by the Administrative Committee, Catch-up Contributions shall be
treated as (i) Tax Deferred Contributions and shall be allocated to Active
Participants’ Tax Deferred Contribution Accounts, or (ii) Roth 401(k)
Contributions and shall be allocated to Active Participants’ Roth 401(k)
Contribution Accounts.  Catch-Up Contributions shall be unmatched, unless the
Active Participant has not already contributed the amount necessary to entitle
him to the maximum Matching Contribution under Section 5.3, in which case such
Catch-up Contributions shall be matched up to the maximum specified in Section
5.3.  Catch-up Contributions shall not be considered Salary Reduction
Contributions for purposes of the Average Deferral Percentage test of Section
3.2 of the Plan.  The extent to which an Active Participant’s Tax Deferred
Contributions and Roth 401(k) Contributions are characterized as Catch-Up
Contributions, rather than Taxed Contributions, or Excess Contributions
otherwise subject to the various Plan and Code limitations, shall be determined
by the Administrative Committee as of the end of the Plan Year, in accordance
with Code Section 414(v) and regulations issued thereunder.
 
3.2 Limitation on Tax Deferred Contributions.  The Administrative Committee
shall make the following determinations separately with respect the Bargaining
Unit Employees and Non-Bargaining Unit Employees.  Effective for Plan Years
beginning after 2008, this Plan is intended to be a “safe harbor” plan (via the
non-elective contribution approach) as described in Code Sections 401(k)(12) for
all Non-Bargaining Unit Employees.  To the extent provided by applicable law,
the following provisions of this Section 3.2 shall not apply for any Plan Year
in which this Plan meets the requirements for such a “safe harbor” plan.
 
15

--------------------------------------------------------------------------------


(a) If the Tax Deferred Contributions (plus any qualified non-elective or
qualified matching contributions treated as Tax Deferred Contributions) made on
behalf of the Highly Compensated Employees for any Plan Year are in excess of
the amount permitted under the following provisions for such Highly Compensated
Employees, such excess contributions plus the pro rata share of income and
losses thereon determined as of the distribution date (or effective for Plan
Years after December 31, 2007, as of the end of such Plan Year) in accordance
with regulations issued by the Secretary of the Treasury shall be distributed to
such Highly Compensated Employees by the end of the following Plan Year and, if
possible, before the close of the first two and one half months of the following
Plan Year.  Alternatively, with respect to such Plan Year, the Company may, in
its discretion, make qualified non-elective and qualified matching
contributions, as defined in Treas. Reg. Section 1.401(k)-1(g)(13), subject to
the requirements for full vesting and the Code Section 401(k) withdrawal
restrictions, as may be necessary for the following provisions of this section
to be satisfied.  Any qualified non-elective and qualified matching
contributions treated as Tax Deferred Contributions for purposes of satisfying
the provisions of this section shall not be taken into account for purposes of
satisfying the average contribution percentage test of Code Section 401(m) as
provided in Section 3.5 hereof.
 
(b) All or a portion of the Tax Deferred Contributions (plus any qualified
non-elective or qualified matching contributions treated as Tax Deferred
Contributions) for Highly Compensated Employees shall be deemed to be excessive
for the then current Plan Year if the Actual Deferral Percentage for such Highly
Compensated Employees exceeds the greater of (i) or (ii) below:
 
(i) the product of the Actual Deferral Percentage for all Eligible Employees
(other than Highly Compensated Employees) who are eligible to have Tax Deferred
Contributions made on their behalf multiplied by 1.25, or
 
(ii) the product of the Actual Deferral Percentage for all Eligible Employees
(other than Highly Compensated Employees) who are eligible to have Tax Deferred
Contributions made on their behalf multiplied by 2.0; provided, however, that
the product described in this clause (ii) shall be limited to the sum of the
Actual Deferral Percentage for all Eligible Employees (other than Highly
Compensated Employees) plus two percentage points.
 
(c) In the event any portion of a Participant’s Tax Deferred Contributions are
distributed pursuant to Section 3.1(b) as a result of the dollar limit
applicable to Tax Deferred Contributions pursuant to Code Section 402(g), (i)
any excess contributions required to be distributed pursuant to Section 3.2(b)
shall be reduced by the amount of such excess deferrals and (ii) such
Participant’s Actual Deferral Percentage shall be determined before such excess
deferral is distributed if the Participant is a Highly Compensated Employee.
 
(d) Notwithstanding the foregoing, the Administrative Committee may, in its
discretion, permit a Participant with excess contributions that would otherwise
be distributed pursuant to Section 3.2(b), above, to elect to have all or part
of such excess contribution recharacterized as a Taxed Contribution; provided,
however, that (i) such recharacterization shall occur within 2 1/2 months after
the close of the Plan Year to which the excess contribution relates; (ii) the
recharacterized amounts shall be reported by the Company as includible in the
Participant’s taxable income as of the earliest date any Tax Deferred
Contribution made on behalf of the Participant during the Plan Year would have
been received by the Participant but for the Participant’s election to defer;
(iii) the recharacterized amount shall continue to be treated as an employer
contribution for purposes of the deduction rules of Code Section 404, the annual
additions limits of Code Section 415 and certain other purposes stated in Treas.
Reg. Section 1.401(k)-1(f)(3)(ii); (iv) the recharacterized amounts shall
continue to be subject to the distribution and nonforfeitability rules
applicable to Tax Deferred Contributions and other elective contributions under
Code Section 401(k); (v) the recharacterized amounts shall be taken into account
for purposes of the average contribution percentage test of Code Section 401(m),
as provided in Section 3.5 of the Plan; and (vi) the election to recharacterize
shall be subject to such uniform, generally applicable administrative procedures
as determined by the Administrative Committee.  For Plan Years commencing on or
after January 1, 2002, the Administrative Committee may in its discretion
recharacterize Excess Tax Deferred Contributions that would otherwise be
distributed pursuant to this Section 3.2 as Catch-up Contributions in accordance
with Section 3.1(e) hereof and Section 414(v) of the Code, provided that the
applicable dollar amount has not already been met for the calendar year.
 
16

--------------------------------------------------------------------------------


(e) The amount of Tax Deferred Contributions to be distributed pursuant to
paragraph (a) above shall be determined by making the following adjustments to
the Tax Deferred Contributions for Participants who are Highly Compensated
Employee so that after adjustment one of the two tests of paragraph (b), above,
is met and the excess Tax Deferred Contributions have been reduced to zero.
 
(i) Each Participant who is a Highly Compensated Employee, beginning with the
Participant having the highest dollar deferral, shall have Tax Deferred
Contributions in excess of the permissible deferral percentage limits (“Excess
Contributions”) returned to such Participant (together with income or loss
allocable thereon as determined under Code Section 401(k)) until such
Participant’s Tax Deferred Contributions are reduced to the dollar amount of the
Tax Deferred Contributions of the Highly Compensated Employee with the next
highest dollar amount of Tax Deferred Contributions and continuing in descending
order with the next Highly Compensated Employee with the next highest dollar
deferral, until one of the tests described in paragraph (b) is satisfied.  If
such amounts are distributed more than two and one-half (2-1/2) months after the
last day of the Plan Year in which the excess arose, a ten percent (10%) excise
tax will be imposed on the Company.  Such distributions shall be made to Highly
Compensated Employees on the basis of the respective portions of the Excess
Contributions attributable to each such Employee.  Determination of income or
loss for Excess Contributions up to the date of distribution (or effective for
Plan Years after December 31, 2007, as of the end of such Plan Year) shall be
made in the same manner as income or loss for excess Tax Deferred Contributions
that exceed the limit of Code Section 402(g).
 
(ii) Excess Contributions shall be determined under the following procedures:
 
(1) calculate the dollar amount of Excess Contributions for each affected Highly
Compensated Employee as follows:
 
(A) Rank all Highly Compensated Employees in descending order based on their
Actual Deferral Percentage and then reduce the Actual Deferral Percentage of the
Highly Compensated Employee with the highest Actual Deferral Percentage by the
amount required to cause such Highly Compensated Employee’s Actual Deferral
Percentage to equal the Actual Deferral Percentage of the Highly Compensated
Employee with the next highest Actual Deferral Percentage (or, if less, by the
reduction necessary to enable the Plan to satisfy one of the two tests described
in paragraph (b), above);
 
(B) Repeat the process in (A) above with respect to all Highly Compensated
Employees with the next highest Actual Deferral Percentage, until the Plan
satisfies one of the two tests described in paragraph (b), above, and the
highest permitted Actual Deferral Percentage is determined;
 
(C) The amount of Excess Contributions for each Highly Compensated Employee
shall be an amount equal to such Highly Compensated Employee’s Tax Deferred
Contributions (plus any qualified nonelective contributions or qualified
matching contributions taken into account in determining such Highly Compensated
Employee’s Actual Deferral Percentage prior to applying (A) and (B) above),
minus an amount determined by multiplying such Highly Compensated Employee’s
Actual Deferral Percentage, determined after applying (A) and (B) above, by the
Compensation used in determining such Highly Compensated Employee’s Actual
Deferral Percentage;
 
17

--------------------------------------------------------------------------------


(2) Determine the total of the dollar amounts (total Excess Contributions)
calculated in Step (1);
 
(3) Distribute the total Excess Contributions determined in (2) above as
follows:
 
(A) Rank all Highly Compensated Employees in descending order based on the
dollar amount of their Tax Deferred Contributions and reduce the Tax Deferred
Contributions of the Highly Compensated Employee with the highest dollar amount
of Tax Deferred Contributions by the amount required to cause that Highly
Compensated Employee’s Tax Deferred Contributions to equal the dollar amount of
the Tax Deferred Contributions of the Highly Compensated Employee with the next
highest dollar amount of Tax Deferred Contributions.
 
(B) Distribute the amount determined in (A) above to the Highly Compensated
Employee with the highest dollar amount until all Excess Contributions are
consumed, or until the Tax Deferred Contributions of this Participant are
reduced to the dollar amount of the Highly Compensated Employee with the next
highest dollar amount of Tax Deferred Contributions;
 
(4) If the total amount distributed under (3) above is less than the Total
Excess contributions, repeat step (3).
 
(iii) Notwithstanding the foregoing, the amount of Excess Contributions to be
distributed under this Section 3.2(e) with respect to a Highly Compensated
Employee for a Plan Year is reduced by any excess deferrals previously
distributed to such Employee for the Employee’s taxable year ending with or
within the Plan Year, and the amount of excess deferrals to be distributed under
this Section 3.2(e) with respect to a Highly Compensated Employee for a Plan
Year is reduced by any Excess Contributions previously recharacterized or
distributed to such Employee for the Employee’s taxable year ending with or
within the Plan Year.
 
In the event a Participant’s Tax Deferred Contributions are distributed to the
Participant pursuant to Section 3.1 as a result of being in excess of the dollar
limitation applicable to such contributions or pursuant to this Section 3.2, the
value of any related matching contribution (within the meaning of Code Section
401(m)) plus the pro rata share of income and losses thereon, determined in
accordance with regulations issued by the Secretary of the Treasury, shall be
forfeited by the Participant.
 
In the event this Plan must be combined with one or more plans in order to
satisfy the requirements of Sections 401(a)(4) or 410(b) of the Code (other than
the average benefits test described in Code Section 401(b)(2)(A)(ii)), then all
cash or deferred arrangements subject to Code Section 401(k) that are included
in such plans shall be treated as a single arrangement for purposes of this
Section 3.2.
 
3.3 Taxed Contributions.
 
(a) Subject to the provisions of Section 3.5, an Active Participant may elect to
contribute Taxed Contributions to the trust fund by authorizing monthly payroll
deductions of from 1% to 18% (in whole integers) of his Compensation.  An Active
Participant’s Taxed Contributions may not exceed the difference between (i) 18%
of his Compensation and (ii) the percentage of his Compensation contributed as a
Tax Deferred Contribution and Roth 401(k) Contribution.  Notwithstanding the
foregoing, (i) with respect to Taxed Contributions made on and after January 1,
2002 and before July 1, 2006, the 18% limit shall not apply to Active
Participants who are Non-Highly Compensated Employees, and (ii) with respect to
Taxed Contributions made on and after July 1, 2006, the applicable percentage
limit for Active Participants who are Non-Highly Compensated Employees shall be
80%.  At any time, the Administrative Committee may reduce the rate of future
Taxed Contributions to be made by Highly Compensated Employees in order to
satisfy the test described in Section 3.5.  If the Compensation of an Active
Participant is changed, the dollar amount of his Taxed Contributions will
automatically be changed so that the percentage elected is not changed.  In the
event an Active Participant’s Tax Deferred Contributions and Roth 401(k)
Contributions are limited as provided in Section 3.1(b) due to Code Section
402(g), and such Active Participant is not contributing Taxed Contributions at
such time, Taxed Contributions shall be made to the Active Participant’s Account
for the remainder of the Plan Year (subject to other applicable Plan provisions)
at the same percentage that was in place at such time for the Tax Deferred
Contributions and Roth 401(k) Contributions.
 
18

--------------------------------------------------------------------------------


(b) An Active Participant may elect to completely suspend such contributions or
to change the percentage of his Taxed Contributions; provided, however, that
such suspension or change will not take effect until the Active Participant’s
next pay period following the recordkeeper’s receipt of such instruction.
 
(c) Taxed Contributions for any month will be paid by the Active Participant’s
Participating Employer to the trust fund as soon as feasible after the end of
each pay period but in no event later than fifteen (15) business days following
the end of the month with respect to which such amounts are withheld.
 
3.4 Employer Contributions.
 
(a) Participating Employer Contributions.
 
(i) [Reserved]
 
(ii) Required Matching Contributions.  Each Participating Employer shall
contribute an amount sufficient to provide the allocations described in Section
5.3(a), 5.4(a) and 5.4(b) with respect to its eligible Active
Participants.  Effective October 17, 2003, such contributions shall be made in
cash, provided, however, that the Company may still make such contribution in
Company Stock for those Participants who elect to invest in the Olin Common
Stock Fund.  Such contributions shall not be made on behalf of collectively
bargained Employees, including without limitation those employed by Monarch and
its affiliates, unless otherwise provided pursuant to collective bargaining.  An
Active Participant’s entitlement to receive an allocation of Performance
Matching Contributions under Section 5.4 with respect to a Plan Year shall be
based on the Performance Matching formula applicable to such Participant
determined by the identity of his Participating Employer as of the end of the
Plan Year with respect to which the allocation is being made.  In the event that
such Participant’s matched Tax Deferred Contributions and Roth 401(k)
Contributions are later recharacterized as Catch-up Contributions, and the
Participant is not entitled to a Company Contribution on such Catch-Up
Contributions in accordance with Section 3.1(e), the related Company
Contributions (and earnings thereon), if any, shall be forfeited by such
Participant, to the extent then forfeitable.
 
(iii) Additional Discretionary Matching Contributions.  With respect to a Plan
Year and subject to the applicable Code limits, each Participating Employer may
make such additional discretionary Matching Contributions for the benefit of its
Active Participants, in cash, (provided, however, that the Company may make such
contributions in Company Stock for those Participants who elect to invest in the
Olin Common Stock Fund) as the Company shall, in its discretion determine, with
such contribution being allocated to its Active Participants in the same manner
as the Matching Contributions provided for in Section 5.3(a).  Such
contributions shall not be made on behalf of collectively bargained Employees,
including without limitation those employed by Monarch and its affiliates,
unless otherwise provided pursuant to collective bargaining.
 
(b)  [Reserved.]
 
(c) Aegis Retirement Contributions.  With respect to each fiscal year coinciding
with, or ending within a Plan Year in which it has a net operating profit,
beginning with the 1996 Plan Year, Aegis shall make a service weighted
contribution in cash on behalf of each Employee who (i) is employed by Aegis,
(ii) has completed one Year of Service by December 31 of the year with respect
to which the contribution is to be made, and (iii) has completed One Thousand
Hours of Service in such year.  This Aegis Retirement Contribution shall be
allocated to such eligible Aegis Active Participants, in accordance with a
service weighted formula set forth in Section 5.5, regardless of whether they
contribute Tax Deferred or Taxed Contributions under the Plan.  Aegis Retirement
Contributions ceased upon the sale of the Aegis business to HCC in June 2004.
 
19

--------------------------------------------------------------------------------


For the 2004 Plan Year, Aegis made a service weighted contribution in cash on
behalf of each Employee who is employed by Aegis (regardless of the requirements
of clauses (ii) and (iii) in the above paragraph), which was allocated to such
eligible Aegis Active Participants, in accordance with a service weighted
formula set forth in Section 5.5, regardless of whether they contributed Tax
Deferred or Taxed Contributions under the Plan.   There shall be no duplicate
contributions for a particular Employee employed by Aegis as a result of this
paragraph and the above paragraph.
 
(d) Monarch Retirement Contributions.  With respect to each fiscal year
coinciding with, or ending within a Plan Year, beginning with the 2001 Plan
Year, Monarch shall make a contribution to this Plan in cash equal to five
percent (5%) of the Compensation (including Compensation earned from January 1,
2001 to the date of the acquisition of Monarch Brass and Copper Company by the
Company as well as Compensation earned thereafter) of each eligible collectively
bargained Employee who (i) is employed by Monarch Brass and Copper Company,
Waterbury Rolling Mills, Inc. or the New Haven Copper Company on the last day of
the Plan Year or who terminates during such Year on account of retirement on or
after Normal Retirement Date, death, or Total and Permanent Disability, (ii)
completes one Year of Service by December 31 of the Year with respect to which
the contribution is to be made (including prior service with Monarch and its
affiliates prior to their acquisition by the Company), and (iii) has completed
One Thousand Hours of Service in such year.  In addition, with respect only to
the year in which Monarch Brass and Copper Company and its affiliates were
acquired by the Company, Monarch shall make a contribution to the Plan in cash
equal to five percent (5%) of the Compensation paid from January 1, 2001 through
May 31, 2001 of salaried Employees who satisfy the requirements of (d)(i), (ii)
and (iii) above.  The Monarch Retirement Contribution shall be allocated to each
such eligible Monarch Active Participant in accordance with the provisions of
Section 5.6, regardless of whether such Participant makes Tax Deferred
Contributions or Taxed Contributions under the Plan.  With respect to the 2001
Plan Year only, Monarch’s obligation under this subsection (d) shall be reduced
to the extent that it made some portion or all of the five percent (5%)
contribution under the terms of its stock bonus plans, which were merged into
this Plan as of September 1, 2001.
 
Notwithstanding the above paragraph, due to the Monarch Brass and Copper Company
closing in 2002 , Monarch shall also make a contribution to this Plan for the
2002 Plan Year in cash equal to five percent (5%) of the Compensation of each
eligible collectively bargained Employee who is employed by the Monarch Brass
and Copper Company in such Plan Year regardless of whether such Employee meets
the requirements of clauses (i), (ii) and (iii) in the first sentence of the
above paragraph, provided that such Employee is employed by the Monarch Brass
and Copper Company up until such Employee’s scheduled release date (such date to
be determined by the Company as part of the closing of the Monarch Brass and
Copper Company).  There shall be no duplicate contributions for a particular
Employee employed by the Monarch Brass and Copper Company as a result of this
paragraph and the above paragraph.
 
Notwithstanding the above paragraph, due to the Waterbury Rolling Mills, Inc.
closing in June 2006, Monarch shall also make a contribution to this Plan for
the 2006 Plan Year in cash equal to five percent (5%) of the Compensation of
each eligible collectively bargained Employee who is employed by the Waterbury
Rolling Mills, Inc. in such Plan Year regardless of whether such Employee meets
the requirements of clauses (i), (ii) and (iii) in the first sentence of the
above paragraph.  There shall be no duplicate contributions for a particular
Employee employed by the Waterbury Rolling Mills, Inc. as a result of this
paragraph and the first paragraph in this subsection.
 
Notwithstanding the above paragraph, due to the New Haven Copper Company
closing, Monarch shall also make a contribution to this Plan for the 2007 Plan
Year in cash equal to five percent (5%) of the Compensation of each eligible
collectively bargained Employee who is employed by the New Haven Copper Company
in such Plan Year regardless of whether such Employee meets the requirements of
clauses (i), (ii) and (iii) in the first sentence of the above paragraph,
provided that such Employee is employed by the New Haven Copper Company up until
such Employee’s scheduled release date (such date to be determined by the
Company as part of the closing of the New Haven Copper Company) (such Employees
are herein referred to as the “New Haven Release Date Employees”).  There shall
be no duplicate contributions for a particular Employee employed by the New
Haven Copper Company as a result of this paragraph and the first paragraph of
this subsection.
 
20

--------------------------------------------------------------------------------


Monarch Retirement Contributions ceased upon the closing of the New Haven Copper
Company in 2007.
 
(e) Retirement Contributions.  Each Participating Employer shall contribute an
amount sufficient to provide the allocations described in Section 5.7 with
respect to its eligible Employees.  These Retirement Contributions shall be
allocated to such eligible Employees in accordance with the formula set forth in
Section 5.7, regardless of whether they are otherwise Participants under the
Plan immediately prior to such time.  Such contributions shall be made in cash,
provided, however, that the Company may still make such contribution in Company
Stock for those Participants who elect to invest in the Olin Common Stock Fund.
 
3.5 Limitation on Taxed Contributions and Company Contributions.  The
Administrative Committee shall make the following determinations separately with
respect to the Bargaining Unit Employees and Non-Bargaining Unit Employees.  To
the extent provided by applicable law, the following provisions of this Section
3.5 shall not apply for any Plan Year in which this Plan meets the requirements
for such a “safe harbor” plan under the Code.
 
(a) If the aggregate of Taxed Contributions and the fair market value of the
Company Contributions that are matching contributions within the meaning of Code
Section 401(m) allocated to the Highly Compensated Employees for any Plan Year
are in excess of the amount permitted under the following provisions for such
Highly Compensated Employees, such excess amounts plus the pro rata share of
income and losses thereon, determined as of the distribution date (or effective
for Plan Years after December 31, 2007, as of the end of such Plan Year) in
accordance with regulations issued by the Secretary of the Treasury, shall be
forfeited to the extent such contributions are not vested, and to the extent
such contributions are vested, they shall be distributed by the end of the
following Plan Year and, if possible, before the close of the first two and one
half months of the following Plan Year.  Alternatively, if the Average
Contribution Percentage test is. applied using the ACP percentages of Non-Highly
Compensated Employees for the current Plan Year, then  with respect to such Plan
Year, the Company may, in its discretion, make qualified non-elective
contributions, as defined in Treas. Reg. Section 1.401(m)-1(f)(15), subject to
the requirements for full vesting and the Code Section 401(k) withdrawal
restrictions, as may be necessary for the following provisions of this section
to be satisfied.  Any qualified non-elective contributions treated as Taxed
Contributions for purposes of satisfying the provisions of this section shall
not be taken into account for purposes of satisfying the average deferral
percentage test of Code Section 401(k) as provided in Section 3.2 hereof.
 
(b) All or a portion of the aggregate of Taxed Contributions and the fair market
value of the Company Contributions that are matching contributions within the
meaning of Code Section 401(m) allocated to Highly Compensated Employees shall
be deemed to be excessive for the then current Plan Year if the Actual
Contribution Percentage for such Highly Compensated Employees exceeds the
greater of (i) or (ii) below:
 
(i) the product of the Actual Contribution Percentage for all Eligible Employees
other than Highly Compensated Employees multiplied by 1.25, or
 
(ii) the product of the Actual Contribution Percentage for all Eligible
Employees other than Highly Compensated Employees multiplied by 2.0; provided,
however, that the product described in this clause (ii) shall be limited to the
sum of the Actual Contribution Percentage for all Eligible Employees other than
Highly Compensated Employees plus two percentage points.
 
21

--------------------------------------------------------------------------------


In the event the test described in Section 3.2(b) is satisfied using the
“2.0/two point” test described in Section 3.2(b)(ii),then with respect to Plan
Years commencing prior to January 1, 2002, the Actual Contribution Percentage
described in this Section 3.5(b) for Highly Compensated Employees shall be
reduced to the extent necessary to satisfy the “multiple use” aggregate limit
described in the following sentence.  The “multiple use” aggregate limit shall
equal whichever of (A) or (B) is greater:
 
(A) the sum of (i) 1.25 multiplied by the greater of the Actual Contribution
Percentage or the Actual Deferral Percentage for the Plan Year for all Eligible
Employees other than Highly Compensated Employees plus (ii) the lesser of the
Actual Contribution Percentage or the Actual Deferral Percentage for the Plan
Year for all Eligible Employees other than Highly Compensated Employees plus two
percentage points; provided, however, that the amount determined under this
clause (ii) may not exceed the product of 2.0 multiplied by the lesser of the
Actual Contribution Percentage or the Actual Deferral Percentage for all
Eligible Employees other than Highly Compensated Employees; or
 
(B) the sum of (i) 1.25 multiplied by the lesser of the Actual Contribution
Percentage or the Actual Deferral Percentage for the Plan Year for all Eligible
Employees other than Highly Compensated Employees plus (ii) the greater of the
Actual Contribution Percentage  or the Actual Deferral Percentage for the Plan
Year for all Eligible Employees other than Highly Compensated Employees plus two
percentage points; provided, however, that the amount determined under this
clause (ii) may not exceed the product of 2.0 multiplied by the greater of the
Actual Contribution Percentage or the Actual Deferral Percentage for all
Eligible Employees other than Highly Compensated Employees.
 
The multiple use test described above and in Treasury Regulation Section
1.401(m)-2 shall not apply for Plan Years beginning after December 31, 2001.
 
(c) An Eligible Employee’s Actual Contribution Percentage shall be determined
before his or her excess Tax Deferred Contributions (and other amounts subject
to Code Section 401(k) restrictions) are distributed and the value of the
related Company Contributions are forfeited.
 
(d) The amount to be distributed or forfeited pursuant to paragraph (a), above,
shall be determined by making the reducing the amount of the aggregate of the
Taxed Contributions plus any matching contributions within the meaning of Code
Section 401(m) (“Excess Aggregate Contributions”) of Participants who are Highly
Compensated Employees so that after adjustment one of the two tests of paragraph
(b), above (including the multiple use aggregate limit, if applicable), is met
and the Excess Aggregate Contributions have been reduced to zero.  To the extent
possible, a Highly Compensated Employee’s Excess Aggregate Contributions shall
be reduced by distributing Taxed Contributions before matching contributions
within the meaning of Code Section 401(m).
 
(i) Each Participant who is a Highly Compensated Employee, beginning with the
Participant having the greatest Excess Aggregate Contributions, shall have his
Excess Aggregate Contributions (together with income or loss allocable thereon
determined in the same manner as for excess Tax Deferred Contributions under
Section 3.2 of the Plan) reduced until his Aggregate Contributions are reduced
to the Aggregate Contributions of the Highly Compensated Employee with the next
highest Aggregate Contributions, and continuing as necessary until one of the
two tests described in paragraph (b) is satisfied.  Such reductions shall be
made to each Highly Compensated Employee on the basis of the respective portions
of the Excess Aggregate Contributions attributable to each such Highly
Compensated Employee.
 
(ii) The total Excess Aggregate Contributions to be forfeited or distributed
shall be determined under the following procedure:
 
22

--------------------------------------------------------------------------------


(1) Calculate the dollar amount of Excess Aggregate Contributions for each
affected Highly Compensated Employee as follows:
 
(A) Rank all Highly Compensated Employees in descending order based on their
Actual Contribution Percentage and then reduce the Actual Contribution
Percentage of the Highly Compensated Employee with the highest Actual
Contribution Percentage by the amount required to cause such Highly Compensated
Employee’s Actual Contribution Percentage to equal the Actual Contribution
Percentage of the Highly Compensated Employee with the next highest Actual
Contribution Percentage or, if less, by the reduction necessary to enable the
Plan to satisfy one of the two tests described in paragraph (b), above.
 
(B) Repeat the process in (A), above, with respect to the Highly Compensated
Employee with the next highest Actual Contribution Percentage, until the Plan
satisfies one of the two tests described in paragraph (b), above, and the
highest permitted Actual Contribution Percentage is determined.
 
(C) The amount of Excess Aggregate Contributions for each Highly Compensated
Employee shall be an amount equal to such Highly Compensated Employee’s
Aggregate Contributions taken into account in determining such Highly
Compensated Employee’s Actual Contribution Percentage prior to applying (A) and
(B) above, minus an amount determined by multiplying such Highly Compensated
Employee’s Actual Contribution Percentage, determined after applying (A) and (B)
above, by the Compensation used in determining such Highly Compensated
Employee’s Actual Contribution Percentage.
 
(2) Determine the total of the dollar amounts (total Excess Aggregate
Contributions) calculated in Step (1).
 
(3) Distribute or forfeit the total Excess Aggregate Contributions determined in
Step (2) as follows:
 
(A) Rank all Highly Compensated Employees in descending order based on the
dollar amount of their Aggregate Contributions and reduce the Aggregate
Contributions of the Highly Compensated Employee with the highest dollar amount
of Aggregate Contributions by the amount required to cause that Highly
Compensated Employee’s Aggregate Contributions to equal the dollar amount of the
Aggregate Contributions of the Highly Compensated Employee with the next highest
dollar amount of Aggregate Contributions.
 
(B) The amount determined in (A), above, shall be distributed to (if
attributable to Taxed Contributions) or forfeited by (if attributable to Company
Contributions) the Highly Compensated Employee with the highest dollar amount
until all Excess Aggregate Contributions are consumed or until the Aggregate
Contributions of such Participant is reduced to the dollar amount of the Highly
Compensated Employee with the next highest dollar amount of Aggregate
Contributions, whichever is less.  To the extent possible, a Highly Compensated
Employee’s Actual Contribution Percentage shall be reduced by distributing Taxed
Contributions before matching contributions within the meaning of Code Section
401(m).
 
(1) If the total amount distributed under Step (3) above is less than the total
Excess Aggregate Contributions, repeat Step (3).
 
23

--------------------------------------------------------------------------------


(e) In its discretion, Administrative Committee may limit Taxed Contributions or
Company Contributions in a manner that prevents Excess Aggregate Contributions
from being made, provided that any such limit shall be nondiscriminatory,
applied on a uniform basis and permitted by applicable provisions of the Code
and regulations thereunder.
 
For purposes of the Actual Contribution Percentage, Company Contributions will
be considered made for a Plan Year if made no later than the end of the twelve
(12) month period beginning on the day after the close of the Plan Year.
 
In the event this Plan must be combined with one or more employee stock
ownership plans described in Code Section 4975(e)(7) in order to satisfy the
requirements of Section 401(a)(4) or 410(b) of the Code (other than the average
benefits test described in Code Section 410(b)(2)(A)(ii)), all allocations under
such employee stock ownership plans shall be treated as made under a single
arrangement for purposes of this Section 3.5.
 
3.6 Rollover Contributions and Prior Plan Transfers.
 
Subject to the prior approval of the Administrative Committee, the Plan may
receive Rollover Contributions representing all or part of the entire amount of
any distribution from a qualified retirement plan meeting the requirements of
Code Section 401(a) or 403(a) on behalf of al1 Eligible Employee, provided that:
 
(a) prior to January 1, 2002, no part of any distribution that is attributable
to after-tax contributions may be rolled over to this Plan;
 
(b) no part of any hardship distribution may be rolled over to this Plan;
 
(c) no distribution that is made to comply with the minimum required
distribution rules of Code Section 401(a)(9) may be rolled to this Plan; and
 
(d) no distribution that one of a series of substantially equal periodic
payments made over the life (or life expectancy) of the Active Participant or
the joint lives (or joint life expectancies) of the Active Participant and his
designated Beneficiary, or for a specified period of ten years or more may be
rolled over to this Plan.
 
On or after January 1, 2002, the Plan may accept Rollover Contributions
attributable to after-tax contributions provided that such rollover is made
through a direct trustee-to-trustee rollover from a qualified plan described in
Code Section 401(a) or 403(a).  Rollover Contributions received by the Plan
which are attributable to after-tax employee contributions shall be separately
accounted for, including separately accounting for the portion of such Rollover
Contribution which is includable in gross income and the portion of such
Rollover Contribution which is not so includable.  On or after February 1, 2009,
the Plan may accept Rollover Contributions attributable to another Roth elective
deferral account under an applicable retirement plan described in Code Section
402A(e)(1) but only to the extent the rollover is permitted under the rules of
Code Section 402(c), and provided that such rollover is made through a direct
trustee-to-trustee rollover.
 
Except as otherwise required above, any rollover may be made (i) through a
direct rollover from a qualified plan, to this Plan, or (ii) through a
distribution and rollover deposited in this Plan no later than the sixtieth
(60th) day after the distribution was received by the Active Participant from
the distributing plan or from a conduit IRA.
 
Subject to the approval of the Administrative Committee, amounts may be
transferred directly to the Plan from a plan qualified under Section 401(a) of
the Code provided that such plan is not either a defined benefit plan described
in Section 414(j) of the Code or a defined contribution plan described in
Section 414(i) of the Code that is subject to the minimum funding standards
contained in Section 412 of the Code.  All such Rollover Contributions or prior
plan transfers shall be credited to the Active Participant’s Rollover
Contribution Account, with such separate accounting under a sub-account as
required by applicable law or the Administrative Committee.  All such
contributions and transfers shall become vested and distributable in accordance
with the provisions of the Plan.
 
24

--------------------------------------------------------------------------------


With respect to a determination that the distributing plan meets the
requirements of Code Section 401(a) or 403(a), evidence that the distributing
plan has received a favorable determination letter from the Internal Revenue
Service shall not be necessary for the Administrative Committee to reach the
conclusion, in good faith, that such Rollover Contributions appear to be
valid.  Notwithstanding the foregoing, if the Administrative Committee later
determines that the contribution was an invalid rollover contribution, the
amount of the invalid rollover contribution, plus any earnings attributable
thereto, shall be distributed to the Participant within a reasonable time after
such determination.
 
For any transfer or rollover, and at the direction of the Administrative
Committee and in accordance with such rules as the Administrative Committee may
establish from time to time, the Plan will only accept cash on behalf of a
Participant.
 
3.7 Benefit and Contribution Limitations.
 
(a) Notwithstanding any other provision of this Plan, the sum of the annual
additions (as hereinafter defined) to a Participant’s Account for limitation
year (which shall be the calendar year) shall not exceed the lesser of
 
(i) $40,000 (as adjusted for increases in the cost of living under Section
415(d) of the Code), or
 
(ii) 100% of the Participant’s compensation (as defined in Code Section
415(c)(3)) for such limitation year from all Affiliated Companies.
 
For any short Plan Year, the dollar limitation in (i), above, shall be reduced
by a fraction, the numerator of which is the number of full months in the short
Plan Year and the denominator of which is twelve (12).  For Limitation Years
beginning on or after January 1, 1998, Compensation under Code Section 415(g)(3)
of the code (“Code Section 415 Compensation”) shall include any elective
deferral as defined in Code Section 402(g)(3) and any amount which is
contributed or deferred by the Company at the election of the Employee and which
is not otherwise includable in the gross income of the Employee by reason of
Code Sections 125 or 457.  For Plan Years beginning prior to January 1, 1998,
such elective deferrals are not included in Code Section 415 Compensation.  For
Limitation Years beginning on or after January 1, 1998, Code Section 415
Compensation shall include salary reduction amounts deemed contributed under
Section 125 of the Code because the Employee is unable (or fails) to certify
that he has other health insurance coverage and, thus, is unable to elect
unreduced salary instead of health insurance benefits, but only if the Company
relies on employee certifications of coverage and does not otherwise request or
collect information regarding the Employee’s other health coverage as part of
the enrollment process for the health plan.  For Limitation Years beginning on
and after January 1, 2001, Code Section 415 Compensation shall include elective
amounts that are not includible in gross income of the employee by reason of
Code Section 132(f)(4).
 
(b) Annual additions to a Participant’s Account for a Plan Year shall be the sum
of:
 
(i) the Participant’s Tax Deferred Contributions and Roth 401(k) Contributions
for such Plan Year, except to the extent exempted as “catch-up” contributions in
accordance with Code Section 414(v);
 
(ii) for Plan Years beginning after December 31, 1986, the Participant’s Taxed
Contributions for such Plan Year;
 
25

--------------------------------------------------------------------------------


(iii) the employer contributions allocated to the Participant’s Account
(including, but not limited to, Company Contributions);
 
(iv) forfeitures allocated to the Participant’s Account;
 
(v) amounts allocated, after March 31, 1984, to an individual medical account,
as defined in Code Section 415(l)(2) which is part of a pension or annuity plan
maintained by a Participating Employer; and
 
(vi) amounts derived from contributions paid or accrued after December 31, 1985
in taxable years ending after such date, are attributable to post-retirement
medical benefits allocated to the separate account of a key employee (as defined
in Code Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by a Participating Employer;
 
provided, however, that the percentage of compensation limitations referred to
in (a), above, shall not apply to any contribution for medical benefits (within
the meaning of Code Section 419A(f)(2)) after separation from service which is
otherwise treated as an annual addition or to any amount otherwise treated as an
annual addition under Code Section 415(l)(1).
 
(c) Annual additions to a Participant’s Account for a Plan Year shall not
include:
 
(i) transfers or rollover contributions;
 
(ii) Participant repayments of a plan loan, a cash-out distribution or of a
distribution of mandatory contributions (within the meaning of Code Section
411(a)(3)(D); or
 
(iii) employee contributions to a simplified employee pension excludable from
gross income under Code Section 408(k)(6).
 
(d) In the event that it is determined that the annual additions to a
Participant’s Account for any Plan Year would be in excess of the limitations
contained herein, such annual additions shall be reduced to the extent necessary
to bring such annual additions within the limitations contained in this Section
3.7.  Likewise, for any Limitation Year beginning before January 1, 2000, in the
event that any Participant of the Plan is also a Participant in any defined
benefit plan or plans maintained by an Affiliated Company and it is determined
that the annual additions to a Participant’s Account for any Plan Year when
considered with the Participant’s projected annual benefit under such defined
benefit plan or plans would be in excess of the limitations contained in Section
3.8 hereof, such annual additions and benefits shall be reduced to the extent
necessary to satisfy the limitations contained in Section 3.8.  In general, the
required reductions in annual additions and benefits shall be made by proceeding
only as far as necessary through the following sequence, with reductions at each
level being prorated among all affected plans making provision for such
reductions:
 
(1) return of Taxed Contributions, plus any earnings thereon, if any, to the
extent they are treated as annual additions;
 
(2) return of Tax Deferred Contributions and Roth 401(k) Contributions, plus any
earnings thereon, if any, to the extent they are treated as annual additions;
 
(3) reduction of defined contribution plan annual additions other than Taxed
Contributions and Tax-Deferred Contributions.
 
The Administrative Committee is authorized in its discretion to utilize a
different method of correction provided such method is consistent with the
requirements of the Code and Regulations thereunder and is applied on a uniform
and non-discriminatory manner to all affected Participants.
 
26

--------------------------------------------------------------------------------


(e) Notwithstanding anything to the contrary herein, the application of the Code
Section 415 limitations and requirements for limitation years beginning on or
after July 1, 2007 shall be made in accordance with the applicable final
Treasury regulations published in April 2007 with respect to applying such
limitations and requirements.
 
3.8 Roth 401(k) Contributions.
 
(a) As of February 1, 2009, the Plan will accept Roth 401(k) Contributions made
on behalf of Active Participants which will be allocated to the Roth 401(k)
Contribution Account.  Unless specifically stated otherwise, Roth 401(k)
Contributions will be treated as Tax Deferred Contributions for all purposes
under the Plan in accordance with applicable law and as required by the context
of the Plan.  Additionally, Roth 401(k) Contributions shall not be made under
any automatic enrollment provisions of the Plan.  Roth 401(k) Contributions,
earnings, distributions and withdrawals will be taxed in accordance with
applicable law.
 
(b) Subject to the preceding provisions of this Article III, an Active
Participant may elect to contribute Roth 401(k) Contributions to the trust fund
by authorizing monthly payroll deductions of from 1% to 80% (in whole integers)
of his Compensation.  An Active Participant’s Roth 401(k) Contributions may not
exceed the difference between (i) 80% of his Compensation and (ii) the
percentage of his Compensation contributed as a Tax Deferred Contributions and
Taxed Contributions.  At any time, the Administrative Committee may reduce the
rate of future Roth 401(k) Contributions to be made by Highly Compensated
Employees in order to satisfy the preceding provisions of this Article III.  If
the Compensation of an Active Participant is changed, the dollar amount of his
Roth 401(k) Contributions will automatically be changed so that the percentage
elected is not changed.
 
(c) An Active Participant may elect to completely suspend such contributions or
to change the percentage of his Roth 401(k) Contributions; provided, however,
that such suspension or change will not take effect until the Active
Participant’s next pay period following the recordkeeper’s receipt of such
instruction.
 
(d) Roth 401(k) Contributions for any month will be paid by the Active
Participant’s Participating Employer to the trust fund as soon as feasible after
the end of each pay period but in no event later than fifteen (15) business days
following the end of the month with respect to which such amounts are withheld
 
(e) In all cases and notwithstanding anything to the contrary, Matching
Contributions will be applied to Tax Deferred Contributions first, then Roth
401(k) Contributions and then Taxed Contributions.  Except as otherwise provided
herein, Catch-Up Contributions attributable to Roth 401(k) Contributions will
not be eligible for Matching Contributions.
 
(f) In the case of a distribution of Excess Contributions for a Highly
Compensated Employee, the Administrative Committee will determine the extent to
which the excess amount is composed of Tax Deferred Contributions and/or Roth
401(k) Contributions but only to the extent such types of contribution were made
for the year.
 
(g) A Roth 401(k) Contribution is an elective deferral that is (i) designated
irrevocably by the Participant at the time of the cash or deferred election as a
Roth elective deferral that is being made in lieu of all or a portion of the
pre-tax elective deferrals the Participant is otherwise eligible to make under
the Plan; and (ii) treated by the Company as includible in the Participant’s
income at the time the Participant would have received that amount in cash if
the Participant had not made a cash or deferred election.
 

 
27

--------------------------------------------------------------------------------

 

ARTICLE IV
 


 
ESOP LOANS
 
The provisions of this Article IV shall apply solely to that portion of the Plan
which is an ESOP within the meaning of Section 4975(e)(7) of the Code.
 
4.1 [Reserved]
 
4.2 [Reserved]
 
4.3 Limitations on Stock Acquired with Proceeds of an ESOP Loan.  Except as
otherwise permitted in Sections 409(h) and (l) of the Code and regulations
promulgated thereunder, no Company Stock acquired with the proceeds of an ESOP
Loan shall be subject to any put, call, or other option or any buy sell or
similar agreement while held by and when distributed from the trust fund,
whether or not the Plan constitutes an “employee stock ownership plan” within
the meaning of Section 4975(e)(7) of the Code at such time and whether or not
the ESOP Loan has been repaid at such time.
 
4.4 [Reserved]
 
4.5 [Reserved]
 

 
28

--------------------------------------------------------------------------------

 

ARTICLE V
 


 
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
 
5.1 Tax Deferred Contributions, Roth 401(k) Contributions and Taxed
Contributions.  Tax Deferred Contributions, Roth 401(k) Contributions and Taxed
Contributions made on behalf of or by a Participant shall be allocated to his
Tax Deferred Contribution Account, Roth 401(k) Contribution Account or Taxed
Contribution Account, as appropriate, as soon as practicable after such
contributions are transferred to the trust fund established under the Plan.
 
5.2 Allocations with Respect to Dividends on Allocated Company Stock.
 
(a) Participants.
 
(1) [Reserved]
 
(2) Notwithstanding anything in the Plan to the contrary, with respect to cash
dividends paid on or after January 1, 2002 on Company Stock held in a
Participant’s ESOP Account, each Participant (or in the event of the
Participant’s death, to his Beneficiary) may elect, in accordance with uniform
and non-discriminatory procedures adopted by the Administrative Committee, to
(i) have such cash dividends directly paid to such Participant (or in the event
of the Participant’s death, to his Beneficiary) as soon as administrative
feasible following the payment of such cash dividend, (ii) be paid to the trust
fund and distributed to the Participant (or in the event of the Participant’s
death, to his Beneficiary) as soon as administrative feasible following the
payment of such cash dividend but no later than 90 days after the end of the
Plan Year in which the cash dividend is paid, or (iii) be paid to the Plan (in
cash or Company Stock, as elected by the Company) and automatically reinvested
in the Olin Common Stock Fund, all in accordance with Code Section 404(k), and
in such event the Company shall be entitled to deduct the amount of the cash
dividends (but not any earnings on such cash dividends earned while in the Plan)
subject to such election in the taxable year in which the cash dividend is paid
or distributed.  On and after January 1, 2002, a Participant shall at all times
be deemed vested in any cash dividends allocated to his ESOP Account, with
respect to which he is offered the foregoing reinvestment election, whether or
not he is then otherwise fully vested in his Account Balance under the terms of
the Plan.
 
(i) Notwithstanding the foregoing, in accordance with IRS Notice 2002-2, such
deduction shall also be available with respect to cash dividends paid by the
Company to the ESOP portion of the Plan in 2001, if Participants are offered an
election between reinvestment in Company Stock or distribution of the cash
dividend and such election becomes irrevocable in 2002.
 
(ii) In order for the cash dividend reinvestment election to be effective:
 
(1) Participants must be given a reasonable opportunity before the cash dividend
is paid or distributed from the ESOP portion of the Plan to make the election;
 
(2) Participants must have a reasonable opportunity to change their cash
dividend reinvestment election at least annually; and
 
(3) if there is a change in the Plan terms governing the manner in which cash
dividends are paid or distributed to Participants, Participants must be given a
reasonable opportunity  to make an election under the revised Plan terms prior
to the date on which the first cash dividend subject to the new Plan terms is
paid or distributed.
 
29

--------------------------------------------------------------------------------


(iii) No cash dividends paid or reinvested as provided for above shall be
treated as annual additions under Code Section 415, or as Tax Deferred
Contributions, Roth 401(k) Contributions or Taxed Contributions subject to Code
Sections 410(k), 402(g) or 401(m).
 
(3) With respect to dividends paid on Company Stock that are not part of a
Participant’s ESOP Account or non-cash dividends paid on Company Stock held in
the Participant’s ESOP Account, such dividends will be reinvested in the same
manner and percentages as the Participant’s other Participant-Directed
Investments.
 
5.3 Matching Contributions.
 
(a) Participants.
 
(1) Each Participating Employer shall allocate to eligible Active Participants
from contributions sufficient to provide each such Participant (whether or not
still employed by an Affiliated Company) with a Matching Contribution equal to
such amounts as determined below.
 
With respect to the collectively bargained Employees at the East Alton, Illinois
facility, effective as of January 1, 2006, eligible Active Participants at such
facility shall be provided a Matching Contribution equal to (i) 100% of the
amount contributed on behalf of or by the Participant as a Tax Deferred
Contribution, Roth 401(k) Contributions and Taxed Contribution for such
contributions up to 3% of such Participant’s Compensation, and (ii) 50% of the
amount contributed on behalf of or by the Participant as a Tax Deferred
Contribution, Roth 401(k) Contributions and Taxed Contribution for such
contributions in excess of 3%, and up to 6%, of such Participant’s Compensation.
 
Effective as of January 1, 2008, with respect to salaried Employees, hourly
non-collectively bargained and collectively bargained Employees in the Chlor
Alkali division, including employees of Pioneer, eligible Active Participants
shall be provided a Matching Contribution equal to 50% of the amount contributed
on behalf of or by the Participant as a Tax Deferred Contribution, Roth 401(k)
Contributions  and Taxed Contribution for such contributions up to 6% of such
Participant’s Compensation.
 
Effective as of February 1, 2005, with respect to hourly non-collectively
bargained Employees in the Winchester division at the Oxford, Mississippi
location, eligible Active Participants shall be provided a Matching Contribution
equal to 50% of the amount contributed on behalf of or by the Participant as a
Tax Deferred Contribution, Roth 401(k) Contributions and Taxed Contribution for
such contributions up to 3% of such Participant’s Compensation.
 
The Company may elect to provide a different rate of Matching Contribution or no
Matching Contribution for all or any group of Active Participants, provided
however that a decrease in the rate of Matching Contributions may be made
effective only prospectively following approval of such decrease by the
Company.  Notwithstanding the foregoing, the Plan’s Matching Contributions
provisions shall not be applicable with respect to collectively bargained
Employees of Monarch and its affiliates from and after the date of the
acquisition of Monarch and its affiliates by the Company unless and until
otherwise provided in the applicable collective bargaining agreement.  In no
event will any Tax Deferred Contributions, Roth 401(k) Contributions or Taxed
Contributions be matched at greater than a 100% rate.  In the event that a
Participant’s matched Tax Deferred Contributions, Roth 401(k) Contributions or
Taxed Contributions are distributed or returned to the Participant pursuant to
Sections 3.1, 3.2 or 3.5, an amount equal to the Current Market Value of the
related Matching Contribution (and earnings thereon) shall be forfeited by such
Participant.
 
30

--------------------------------------------------------------------------------


The Matching Contribution shall be invested in the same manner and percentages
as the Participant’s other Participant-Directed Investments.
 
5.4 Performance Matching Contributions.  No Performance Matching Contributions
shall be made under this Section 5.4 for Plan Years after December 31, 2008.
 
(a) EVA Based Performance Matching Contributions.
 
Following the end of each Plan Year, each Participating Employer shall allocate
to eligible Active Participants of that Participating Employer from
contributions sufficient to provide each Participant who is employed by a
Participating Employer or Affiliated Company on the last day of the preceding
Plan Year with a Performance Matching Contribution equal to an additional 5% of
such Participant’s matched Tax Deferred Contributions and matched Taxed
Contributions for the preceding Plan Year (or, if applicable, portion of the
Plan Year in which a population was eligible to participate under this Section
5.4(a)), other than those contributions that are already matched at a 100% rate,
for each ten million dollar increment of EVA for such year or period, up to a
maximum EVA amount of $200 million, as shown in the schedule below.
 
 
*EVA DOLLARS
PERFORMANCE MATCH % of * PARTIC. CONTRIB.
 
*EVA DOLLARS
PERFORMANCE MATCH % OF PARTIC. CONTRIB.
$0
0%
$100,000,001-$110,000,000
55%
At least $ 1-$10,000,000
5%
$110,000,001-$120,000,000
60%
$10,000,001-$20,000,000
10%
$120,000,001-$130,000,000
65%
$20,000,001-$30,000,000
15%
$130,000,001-$140,000,000
70%
$30,000,001-$40,000,000
20%
$140,000,001-$150,000,000
75%
$40,000,001-$50,000,000
25%
$150,000,001-$160,000,000
80%
$50,000,001-$60,000,000
30%
$160,000,001-$170,000,000
85%
$60,000,001-$70,000,000
35%
$170,000,001-$180,000,000
90%
$70,000,001-$80,000,000
40%
$180,000,001-$190,000,000
95%
$80,000,001-$90,000,000
45%
$190,000,001-$200,000,000
100%
$90,000,001-$100,000,000
50%
   

 
No Performance Match Contributions will be made under this Section 5.4(a) if the
EVA dollar amount is less than $1.  For purposes of this Section 5.4(a), the
applicable dollar amount of EVA shall be determined by the Company in its sole
discretion from time to time.  The Company may elect to provide a different rate
of Performance Matching Contribution or no Performance Matching Contribution or
to provide a Performance Matching Contribution based on a standard other than
the Company’s EVA for all or any group of Active Participants.
 
Notwithstanding anything in the Plan to the contrary, the Performance Matching
Contributions described in this Section 5.4(a) shall not be provided (i) to any
Employee for Plan Years after December 31, 2008, and (ii) with respect to:
 
(1) collectively bargained Employees of Monarch and its affiliates from and
after the date of the acquisition of Monarch and its affiliates by the Company;
 
(2) salaried Employees on and after January 1, 2003;
 
31

--------------------------------------------------------------------------------


(3) hourly non-collectively bargained Employees in the Chlor Alkali division on
or after January 1, 2006; and
 
(4) collectively bargained Employees in the Chlor Alkali division on or after
February 1, 2006.
 
(b) EPS Based Performance Matching Contributions.
 
The Performance Matching Contributions described in this Section 5.4(b) shall be
provided only with respect to (i) salaried Employees on and after January
1,2005, (ii) hourly non-collectively bargained Employees in the Chlor Alkali
division on or after January 1, 2006, and (iii) collectively bargained Employees
in the Chlor Alkali division on or after February 1, 2006.  Notwithstanding the
foregoing, effective for Plan Years beginning on or after January 1, 2008,
Performance Matching Contributions described in this Section 5.4(b) shall not be
provided.
 
Following the end of each Plan Year, each Participating Employer shall allocate
to eligible Active Participants of that Participating Employer from
contributions sufficient to provide each Participant who is employed by a
Participating Employer or Affiliated Company during the preceding Plan Year with
a Performance Matching Contribution equal to a certain percentage of such
Participant’s Tax Deferred Contributions and Taxed Contributions for the
preceding Plan Year (or, if applicable, portion of the Plan Year in which a
population was eligible to participate under this Section 5.4(b)); provided,
however, that the total amount of such contributions used to determine the
amount of such Performance Matching Contribution may not exceed 6% of the
Participant’s Compensation for such Plan Year (or, if applicable, portion of the
Plan Year in which a population was eligible to participate under this Section
5.4(b)).  The Performance Matching Contribution percentage shall be determined
based on the Company’s reported annual earnings per share on Company Stock for
such Plan Year, as shown in the schedule below:
 



Reported                                                       Performance Match
on
Earnings Per Share                                     First 6% of Compensation
Less than $.00                                                            0%
$.00 - $.49                                                                  25%
$.50 - $.99                                                                  50%
$1.00 or more                                                            75%

    For purposes of this Section 5.4(b), the applicable reported annual earnings
per share shall be determined by the Company in its sole discretion.  Such
earnings per share determination may take into account any reduction for a
potential contribution under this Section 5.4.  The Company may elect to provide
a different rate of Performance Matching Contribution or no Performance Matching
Contribution or to provide a Performance Matching Contribution based on a
standard other than the Company’s reported annual earnings per share on Company
Stock for all or any group of Active Participants.
 
(c) Miscellaneous.
 
In the event that a Participant’s matched Tax Deferred Contributions, Roth
401(k) Contributions or Taxed Contributions are distributed or returned to the
Participant pursuant to Sections 3.1, 3.2, 3.5 or 3.7, an amount equal to the
Current Market Value of the related Performance Matching Contribution (and
earnings thereon) shall be forfeited by such Participant.
 
The Performance Matching Contribution shall be invested in the same manner and
percentages as the Participant’s other Participant-Directed Investments.
 
32

--------------------------------------------------------------------------------


In no event will any Tax Deferred Contributions, Roth 401(k) Contributions or
Taxed Contributions be matched at greater than a 100% rate.  Participants shall
not be permitted to receive a Performance Match Contribution under both
paragraphs (a) and (b) for any Plan Year.
 
5.5 Aegis Retirement Plan Contribution Allocations.  The Aegis Retirement
Contributions made under Section 3.4 shall be allocated to the Aegis Retirement
Contribution Accounts of eligible Aegis Active Participants following the end of
each Plan Year with respect to which a contribution is made, in an amount equal
to a percentage of their Compensation, based upon their length of service with
Aegis and its Affiliated Companies, in accordance with the following formula:
 
LENGTH OF SERVICE
One Year, but fewer than five years
Five Years, but fewer than ten years
At least ten years
 
             PERCENTAGE OF COMPENATION
2.5%
3.5%
4.5%

The amounts allocated to eligible Aegis Active Participants’ Retirement
Contribution Accounts pursuant to this Section shall be invested in the same
manner and percentages as the Aegis Participant’s other Participant Directed
Investments.  Aegis Participants’ Retirement Contribution Account balances may
only be distributed upon a termination of service, death, disability or
retirement  and are not available for withdrawal or in-service distribution.
 
Aegis Retirement Contributions ceased upon the sale of the Aegis business to HCC
in June 2004.
 
5.6 Monarch Retirement Plan Contribution Allocations.  The Monarch Retirement
Contributions made under Section 3.4 shall be allocated to the Monarch
Retirement Contribution Accounts of eligible Monarch Active Participants
following the end of each Plan Year with respect to which a contribution is made
in the proportion that the Compensation of each such Participant bears to the
total Compensation of all such eligible Monarch Participants.  The amounts so
allocated pursuant to this Section shall be invested in the same manner and
percentages as the Monarch Participant’s other Participant Directed
Investments.  Monarch Participants’ Retirement Contribution Account balances may
only be distributed upon a termination of service, death, disability, attainment
of age 65, or retirement, and, except as otherwise expressly provided herein,
are not available for withdrawal, in-service distribution or
loans.  Notwithstanding the foregoing, effective as of September 1, 2002 or such
later date as is administratively feasible, Monarch Participants may borrow from
their Retirement Contribution Account balances in accordance with the provisions
of Article IX of the Plan.  Monarch Retirement Contributions ceased upon the
closing of the New Haven Copper Company in 2007.
 
5.7 Retirement Contributions.
 
(a) The Retirement Contributions described in this Section 5.7(a) shall be
provided only with respect to:
 
(i) salaried Employees hired on and after January 1, 2005 (and effective January
1, 2008, salaried Employees hired before January 1, 2005);
 
(ii) hourly non-collectively bargained Employees in the Chlor Alkali division
hired on or after January 1, 2005 (and effective January 1, 2008, hourly
non-collectively bargained Employees in the Chlor Alkali division hired before
January 1, 2005);
 
(iii) hourly non-collectively bargained Employees at the Oxford, Mississippi
location of the Winchester division hired on or after January 1, 2005;
 
(iv) collectively bargained Employees at the East Alton, Illinois facility hired
on or after January 1, 2006;
 
33

--------------------------------------------------------------------------------


(v) hourly Employees at the Waterbury, Connecticut (Somers) facility hired on or
after January 1, 2006;
 
(vi) collectively bargained Employees at the facility previously operated as a
joint venture with E.I. du Pont de Nemours and Company at Niagara Falls, New
York (referred to as the Niagara Falls/Niachlor facility) hired after March 2,
1997;
 
(vii) collectively bargained Employees at Bryan Metals, Inc. (effective
January 1, 2007);
 
(viii) hourly Employees at the Cuba, Missouri facility hired on or after January
1, 2007;
 
(ix) collectively bargained Employees working at the Chase Brass & Copper
Company in the Montpelier, Ohio location (effective September 1, 2007);
 
(x) salaried Employees and collectively bargained Employees of the Henderson
Bargaining Unit working at Pioneer (effective January 1, 2008);
 
(xi) collectively bargained Employees at the Joliet, Illinois location
(effective January 1, 2008); and
 
(xii) collectively bargained Employees at the McIntosh, Alabama location
(effective May 26, 2008)
 
The Retirement Contributions made under this Section 5.7(a) shall be allocated
to the Retirement Contribution Accounts of eligible Active Participants
following the end of each Plan Year (or, at the Company’s discretion, during
such Plan Year at such time or times as the Company determines to be
administratively feasible) with respect to which a contribution is made, in an
amount equal to 5% of the Participant’s Compensation for such Plan Year (or, if
applicable, portion of the Plan Year in which a population was eligible to
participate under this Section 5.7(a)), provided, however, that:
 
(i) with respect to eligible hourly non-collectively bargained Employees at the
Oxford, Mississippi location of the Winchester division, such percentage shall
be 3%,
 
(ii) effective as of January 1, 2008 with respect to salaried Employees, hourly
non-collectively bargained Employees in the Chlor Alkali division, collectively
bargained Employees the Niagara Falls/Niachlor facility hired after March 2,
1997, and salaried employees and collectively bargained employees of the
Henderson Bargaining Unit at Pioneer, such percentage shall be 5% if the
Employee is less than age 45, and 7.5% if the Employee is age 45 or older, and
 
(iii) with respect to collectively bargained Employees at the Joliet, Illinois
location, such percentage shall be 5% if the Employee is less than age 45, and
6% if the Employee is age 45 or older.
 
(b) Effective as of January 1, 2006, the Retirement Contributions described in
this Section 5.7(b) shall be provided only with respect to hourly
non-collectively bargained Employees working at one of the following facilities:
 
– Allentown, Pennsylvania (f/k/a A.J. Oster Co.);
 
– Warwick, Rhode Island (f/k/a A.J. Oster Co.);
 
– Yorba Linda, California (f/k/a A.J. Oster West);
 
– Carol Stream, Illinois (f/k/a A.J. Oster Co.);
 
34

--------------------------------------------------------------------------------


– Watertown, Connecticut (f/k/a A.J. Oster Co.); and
 
– Alliance, Ohio (f/k/a A.J. Oster Foils).
 
The Retirement Contributions made under this Section 5.7(b) shall be allocated
during such Plan Year in quarterly installments (or at such other time or times
as the Company determines to be administratively feasible) to the Retirement
Contribution Accounts of eligible Active Participants for each Plan Year with
respect to which a contribution is made, in an annual amount equal to (x) the
Age Contribution plus the Service Contribution, times (y) the Age Points plus
the Service Points.  For these purposes, “Age Contribution”, “Service
Contribution”, “Age Points” and “Service Points” shall be determined for each
eligible Active Participant based on the following tables:
 
Age
Age Contribution
Age Points
Under 31
25
1
31-40
50
2
41-50
75
3
51-55
100
4
56-60
125
6
Over 60
150
8



Service
Service Contribution
Service Points
Under 6
25
1
6-10
50
3
11-15
75
5
16-20
100
6
21-25
125
7
Over 25
150
8

 
The determination of age and service for the above tables shall be subject to
the following:
 
(i) age and service shall be determined as of the last day of the prior Plan
Year;
 
(ii) service shall refer to Years of Service; and
 
(iii) age and service shall be rounded down to the nearest whole number.
 
(c) Collectively bargained Employees at the East Alton, Illinois facility hired
before January 1, 2006 who are active participants in the Olin Corporation
Employees Pension Plan under such plan’s Appendix J-9 shall have the opportunity
during 2006 (in the form and manner determined by the Administrative Committee
or its designee) to elect, effective as of December 31, 2006 to (i) continue
accruing benefits under the Olin Corporation Employees Pension Plan in
accordance with the terms of such plan’s Appendix J-9 (as amended from time to
time), or (ii) cease accruing benefits under the Olin Corporation Employees
Pension Plan and instead be eligible to receive a certain retirement
contribution under the Plan in accordance with the terms (as amended from time
to time) hereunder.  Such collectively bargained Employees electing option (ii)
of the preceding sentence shall be known herein as “Electing CEOP Participants”.
 
Effective as of January 1, 2007, the Retirement Contributions described in this
Section 5.7(c) shall be provided only with respect to Electing CEOP
Participants.  The Retirement Contributions made under this Section 5.7(c) shall
be allocated during a Plan Year (beginning with the 2007 Plan Year) on a pay
period basis (or at such other time or times as the Company determines to be
administratively feasible) to the Retirement Contribution Accounts of eligible
Active Participants with respect to which a contribution is made, in an amount
equal to a certain percentage of the Participant’s Compensation.
 
35

--------------------------------------------------------------------------------


For the 2007 Plan Year and the 2008 Plan Year, such percentage shall equal the
sum of (i) 5%, (ii) the “service based percentage” as determined in accordance
with the table below, and (iii) 2% if such Participant was at least age 50 as of
January 1, 2007.
 
Service
Service Based Percentage
Under 15
0%
15-19
1%
20-24
3%
25 or more
5%

 
The determination of service for the above tables shall be subject to the
following:
 
(i) service shall be determined as of the last day of the prior Plan Year;
 
(ii) service shall refer to Years of Service; and
 
(iii) service shall be rounded down to the nearest whole number.
 
Effective for Plan Years after December 31, 2008, such percentage shall be
determined as follows:
 
(i) with respect to Participants whose percentage immediately before January 1,
2009 was 12%, such percentage shall be 12%;
 
(ii) with respect to Participants whose percentage immediately before January 1,
2009 was 10%, such percentage shall be 10%;
 
(iii) with respect to Participants whose percentage immediately before January
1, 2009 was 8%, such percentage shall be 8%;
 
(iv) with respect to Participants whose percentage immediately before January 1,
2009 was 7%, such percentage shall be 7% if the Participant is less than age 45,
and 7.5% if the Participant is age 45 or older;
 
(v) with respect to Participants whose percentage immediately before January 1,
2009 was 6%, such percentage shall be 6% if the Participant is less than age 45,
and 7.5% if the Participant is age 45 or older; and
 
(vi) with respect to Participants whose percentage immediately before January 1,
2009 was 5%, such percentage shall be 5% if the Participant is less than age 45,
and 7.5% if the Participant is age 45 or older.
 
(d) Effective as of February 1, 2009, collectively bargained Employees at the
East Alton, Illinois facility hired before January 1, 2006 who cease accruing
benefits under the Olin Corporation Employees Pension Plan (under such plan’s
Appendix J-9) as of January 31, 2009 due to such plan’s benefit accrual freeze
shall be eligible to receive a certain retirement contribution under the Plan in
accordance with the terms (as amended from time to time) hereunder.  The
Retirement Contributions described in this Section 5.7(d) shall be provided only
with respect to such collectively bargained Employees described in the preceding
sentence.
 
The Retirement Contributions made under this Section 5.7(d) shall be allocated
during a Plan Year (or in the case of the 2009 Plan Year, from February 1, 2009
to December 31, 2009) on a pay period basis (or at such other time or times as
the Company determines to be administratively feasible) to the Retirement
Contribution Accounts of eligible Active Participants with respect to which a
contribution is made, in an amount equal to a certain percentage of the
Participant’s Compensation.  Such percentage shall be 5% if the Participant is
less than age 45, and 7.5% if the Participant is age 45 or older.
 
36

--------------------------------------------------------------------------------


(e) The amounts allocated to eligible Active Participants’ Retirement
Contribution Accounts pursuant to this Section 5.7 shall be invested in the same
manner and percentages as the Participant’s other Participant-Directed
Investments.  Participants’ Retirement Contribution Account balances may only be
distributed upon a termination of service, death, disability or retirement and
are not available for withdrawal or in-service distribution.
 
(f) Effective for Plan Years beginning after 2008, and notwithstanding Section
7.2, the Retirement Contribution attributable to 3% of a Participant’s
Compensation made with respect to a Plan Year for Non-Bargaining Unit Employees
shall be 100% vested.  The vesting schedule provided under Section 7.2 shall
still be applicable to Retirement Contributions for Bargaining Unit Employees,
Retirement Contributions made in Plan Years prior to 2009, and Retirement
Contributions for Non-Bargaining Unit Employees made in Plan Years after 2008 to
the extent they are in excess of the Retirement Contribution described in the
first sentence.
 

 
37

--------------------------------------------------------------------------------

 

ARTICLE VI
 


 
INVESTMENT OF CONTRIBUTIONS
 
6.1 Participant Direction of Accounts.  The Administrative Committee is
authorized and directed to maintain a program, to be administered in a uniform
and non-discriminatory manner, whereby a Participant or, in the event of a
Participant’s death, a Beneficiary may direct the investment of the
Participant’s Account.  By virtue of such Participant directed investments, the
Plan is intended to constitute a plan described in Section 404(c) of ERISA and
the final regulations issued thereunder.  As such, to the extent permitted by
law, the Trustee, the Administrative Committee, the Investment Committee,
the  Company, any Participating Employer, or any of its directors, officers,
employees or agents shall be relieved of liability for any losses which are the
direct and necessary result of investment instructions given or deemed given by
a Participant (or Beneficiary).  A Participant (or Beneficiary) shall not be
deemed to be a plan fiduciary, however, by reason of the exercise of control
over the investment of his Account except as otherwise provided in the Plan.
 
Participant (or Beneficiary) investment direction over Accounts shall be subject
to such rules and regulations as to the timing and frequency of investment
changes, transfers between Funds, limitations, allocations of expenses and other
aspects of Plan administration as the Administrative Committee may from time to
time establish in writing.
 
The Investment Committee may change the types of Funds offered, may add, freeze
or delete any particular Fund (including a self-directed brokerage window
investment option), and may map investments between Funds (or from investment
funds of merged plans into Funds).  The decision to invest in any particular
Fund (including a self-directed brokerage window investment option) offered
under the Plan, however, is the sole responsibility of each Participant (or
Beneficiary, as the case may be).  To the extent a self-directed brokerage
window investment option is available, each Participant (or Beneficiary as the
case may be) shall be the “named fiduciary” (as described in Section 402(a)(2)
of ERISA) with respect to such self-directed brokerage window investment
option.  The Trustee, the Administrative Committee, the Investment Committee,
the Company, any Participating Employer, or any of its directors, officers,
employees or agents are not empowered to advise a Participant (or Beneficiary)
as to the manner in which his Account shall be invested.  The fact that a
security is available to Participants (or Beneficiaries) for investment under
the Plan shall not be construed as a recommendation for the purchase of that
security, nor shall the designation of any option impose any liability on the
Company, any Participating Employer, its directors, officers, employees or
agents, the Trustee, the  Investment Committee or the Administrative Committee.
 
6.2 Investments in Company Stock.  Notwithstanding Section 6.1, above, the
Investment Committee shall maintain as a Fund the Olin Common Stock
Fund.  Participants (or Beneficiaries) may, but are not required to, invest some
portion or all of their Tax Deferred Contributions, Roth 401(k) Contributions,
Taxed Contributions and Company Contributions in such Olin Common Stock Fund.
 
The Trustee may purchase Company Stock directly from the Company or from any
other source, including on the open market; provided, however, that in no event
shall a commission be charged with respect to a purchase of Company Stock from
the Company.  Such Company Stock may be treasury stock, authorized and
previously unissued shares, or shares previously issued and repurchased by the
Company, all valued at the Current Market Value of such Company
Stock.  Additions to and subtractions from the Olin Common Stock Fund may be
netted for any given period.
 
6.3 Investment of Matching Contributions and Performance Matching Contributions.
 
(a) Matching Contributions shall be made as provided under Section 3.4 and
invested as provided under Section 5.3.  Dividends issued on Company Stock held
in the ESOP Account shall be reinvested or distributed as provided under Section
5.2.  Effective October 17, 2003, Matching Contributions invested in the Olin
Common Stock Fund may be transferred to other Funds at the direction of the
Participant (or Beneficiary).
 
(b) Performance Matching Contributions shall be made as provided under Section
3.4 and invested as provided under Section 5.4.  Dividends issued on Company
Stock held in the ESOP Account shall be reinvested or distributed as provided
under Section 5.2.  Effective October 17, 2003, Performance Matching
Contributions invested in the Olin Common Stock Fund may be transferred to other
Funds at the direction of the Participant (or Beneficiary).
 
38

--------------------------------------------------------------------------------


(c) If a Participant transferring employment to Primex Technologies, Inc.
elected to transfer such Participant’s account balances to the Primex Plan as
provided in Section 15.6(b) hereof, any Company preferred stock allocated to
such Participant account balance was redeemed by the Company for units in the
Olin Common Stock Fund prior to the dividend record date for the distribution of
Primex Technologies, Inc. common stock occurring in connection with the spin-off
of the Company’s aerospace and ordnance businesses.
 
6.4 Special Distribution Account.
 
(a) Generally.  In the case of a distribution of stock and/or securities of a
controlled corporation of the Company received on, or with respect to, the
Company Stock as part of a spin off, split off, split up or other similar
reorganization resulting in a corporate separation, the Trustee will retain such
stock and cause to be credited to a “Special Distribution Account” established
for each Participant under the Olin Common Stock Fund his proportionate number
of shares of such stock as determined by the Trustee on the basis of the number
of shares of Company Stock in such Participant’s account in the Olin Common
Stock Fund on the record date of the distribution.  Notwithstanding the
preceding sentence, the Trustee, in its discretion, may sell such stock and/or
securities received on, or with respect to, the Company Stock held in the ESOP
Account and reinvest such proceeds in Company Stock for the Participants’ Olin
Common Stock Fund accounts if the Trustee determines that it is necessary to do
so in order to retain the status of the ESOP as an employee stock ownership plan
within the meaning of Section 4975(e)(7) of the Code.  In any event, however,
the Trustee shall sell all other securities received as part of such
distribution, and reinvest the proceeds thereof in Company Stock for the
Participants’ Olin Common Stock Fund accounts.
 
(b) Subsequent Corporate Transactions with Respect to Shares Held in Special
Distribution Account.  In the event any securities of a previously controlled
corporation of the Company credited to a Participant’s Special Distribution
Account shall thereafter, pursuant to a merger, consolidation or other
reorganization involving the previously controlled corporation, be changed into,
or become exchangeable for, securities of another corporation and/or cash, the
Trustee will retain the securities of such other corporation and cause the same
to be credited to such Special Distribution Account.  If shareholders of the
previously controlled corporation shall be offered an election by such other
corporation as to the securities and/or cash they may receive in such merger,
consolidation or other reorganization, the Trustee will provide a similar
election to each Participant, provided that if a Participant fails to exercise
any such election afforded by the Trustee within the period of time required by
the Trustee, then such election may be made by the Trustee on such basis as it
deems appropriate.  In the event securities in a Special Distribution Account
shall be the subject of a tender offer for cash and/or an exchange offer for
securities of another corporation, the Trustee may accept such tender or
exchange offer with respect to a Participant only if the Trustee has been
authorized to do so by such Participant within the period of time required by
the Trustee.  The Trustee will retain any securities of such other corporation
received in an exchange offer and cause the same to be credited to such Special
Distribution Account.  In the event that the securities of such other
corporation shall carry the right of conversion into other securities, such
right may be exercised only at the election of the Participant and shall not be
a responsibility of the Trustee.  Upon any such conversion, such other
securities shall be credited to the Participant’s Special Distribution
Account.  All cash received by the Trustee in such merger, consolidation or
other reorganization, or in such tender offer, or as a result of any securities
received as part of such merger, consolidation or other reorganization and all
dividends and other distributions on securities held in a Special Distribution
Account, shall, except as stated above, be invested in the Olin Common Stock
Fund.
 
(c)  [Reserved]
 
(d) Shares Acquired in Connection with Arch Spin-off.  In connection with the
spin-off of the Company’s specialty chemical business, Participants’ account
balances invested in the Olin Common Stock Fund were credited with a dividend in
the form of Arch common stock.  As of the dividend record date, an Arch Common
Stock Fund was established as a Fund under this Article Six of the Plan, and the
Arch common stock dividend was credited to each Participant’s account in the
form of units in the Arch Common Stock Fund.
 
39

--------------------------------------------------------------------------------


(i) Treatment of Arch Common Stock Fund with respect to Participants.  With
respect to Participants (or Beneficiaries), no new investment, whether in the
form of employer or Participant contributions or transfers of existing account
balances under the Plan, are be permitted in the Arch Common Stock Fund.  All
dividends paid on the Arch stock held in the Arch Common Stock Fund for the
benefit of Participants (or Beneficiaries) are re-invested by the Trustee (i)
effective before October 17, 2003, in  the Olin Common Stock Fund and (ii)
effective on or after October 17, 2003, invested in the same manner and
percentages as the Participant’s other Participant-Directed
Investments.  Subject to the below, Participants (or Beneficiaries) may retain
their investment in the Arch Common Stock Fund.  Alternatively, prior to March
1, 2001, such Participants (or Beneficiaries) may (i) transfer that portion of
their Arch Common Stock Fund balances that are attributable to their Tax
Deferred Contributions and Taxed Contributions to any other Fund or Funds
permitted from time to time under the Plan other than the Arch Common Stock Fund
(or the Fund under the Plan that was invested primarily in Primex Technologies,
Inc. common stock), and (ii) may transfer and re-invest that portion of the Arch
Common Stock Fund balance that is attributable to Company Contributions only
into the Olin Common Stock Fund.  On and after March 1, 2001, such Participants
(or Beneficiaries) may transfer their entire Arch Common Stock Fund balances to
any other Fund permitted under the Plan.
 
(ii) Effective October 1, 2006, in the time and manner as directed by the
Investment Committee (and any delegate thereto), the Arch Common Stock Fund was
progressively liquidated and the proceeds invested in the same manner and
percentages as the Participant’s (or Beneficiary’s) other Participant-Directed
Investments.  The Arch Common Stock Fund ceased to be an investment option under
the Plan as of its complete liquidation in February 2007.
 

 
40

--------------------------------------------------------------------------------

 

ARTICLE VII
 


 
VESTING
 
7.1 Vesting of Tax Deferred Contribution, Roth 401(k) Contribution and Taxed
Contribution Accounts.  Each Participant’s Tax Deferred Contribution Account,
Roth 401(k) Contribution Account and Taxed Contribution Account (including any
earnings on such contributions) shall be fully vested at all times.
 
7.2 Vesting of Company Contribution Accounts.
 
(a) The Company Contribution Account of each Active Participant who dies, incurs
a Total and Permanent Disability, attains age 65 while in the employ of an
Affiliated Company or enters Retirement shall be fully vested and
nonforfeitable.
 
(b) The Company Contribution Account of each Participant, shall be vested in
accordance with the following schedule:
 
Years of Service
Vested Percentage
2 years
25%
3 years
50%
4 years
75%
5 or more years
100%
 

(c) It is anticipated that a Participant may be transferred between and among
the Company and Participating Employers or their Affiliated Companies, and in
the event of any such transfer, the Participant involved shall not have his
rights under the Plan adversely affected, but shall continue to be credited with
his accumulated Years of Service.
 
(d) Notwithstanding the foregoing, the Company Contribution Account of each
Participant who is defined as a Transferred Employee under Article IX of the
Asset Purchase Agreement by and between Olin Corporation and the Arco Chemical
Company, dated as of October 9, 1996 (the “Agreement”), shall be fully vested
and non-forfeitable as of the Closing Date specified in the Agreement, as
amended.
 
(e) The Company Contribution Account of each Participant who immediately prior
to the effective date of the spin-off of the Company’s aerospace and ordnance
businesses to Primex (the “Primex Spin-off”) was an employee of the Company and
whose employment is either transferred directly to Primex or terminated in
connection with the Primex Spin-off, shall be fully vested and non-forfeitable
as of the effective date of the Primex Spin-off.
 
(f) The Company Contribution Account of each Participant who immediately prior
to the effective date of the sale of the Aegis business to HCC was an employee
of the Company and whose employment is either transferred directly to HCC or
terminated in connection with the sale of the Aegis business, shall be fully
vested and non-forfeitable as of the effective date of the sale of the Aegis
business.
 
(g) Notwithstanding the foregoing, the Company Contribution Account of each New
Haven Release Date Employee shall be fully vested and non-forfeitable as of his
or her scheduled release date.
 
(h) Notwithstanding the foregoing, the Company Contribution Account of each
Participant who is defined as a Transferred Employee under Article V of the
Purchase Agreement between Global Brass and Copper Acquisition Co. and Olin
Corporation dated as of October 15, 2007 (the “Global Sale Agreement”), shall be
fully vested and non-forfeitable as of the Closing Date specified in the Global
Sale Agreement, as amended.
 
(i) Notwithstanding the foregoing (and after the merger of the Pioneer Plans
into the Plan), the portion of a Participant’s Company Contribution Account
attributable to Pioneer Plan employer contribution amounts shall be fully vested
and non-forfeitable as of the date such Participant has three Years of
Service.  If a Participant at Pioneer was 100% vested in his Pioneer Plan
employer contribution amounts a of January 1, 2008, such Participant will be
100% vested in his Company Contribution Account regardless of the vesting
schedule in Section 7.2(a).  For purposes of this Section 7.2 with regard to
Participants at Pioneer, Years of Service shall include service with Pioneer
prior to its acquisition (as determined by reference to the vesting service
provisions and records of the applicable Pioneer Plan).  Notwithstanding the
preceding, with regard to any transitional employees of the Pioneer acquisition
transaction (as reflected in Schedules 5.13(a) and (b) of the
acquisition/purchase agreement, provided that the related transition employee
agreement was entered into with such employee), such transitional employees
shall upon satisfying the applicable conditions of his or her transitional
agreement be fully vested in his or her Company Contribution Account upon the
transitional employee’s termination of employment to the extent not already
fully vested.
 
41

--------------------------------------------------------------------------------


(j) Notwithstanding the foregoing (and after the merger of the Chase Plans into
the Plan), the portion of a Participant’s Company Contribution Account
attributable to Chase Plan employer contribution amounts shall be fully vested
and non-forfeitable.
 
7.3 Vesting of Amounts Rolled Over or Transferred from Other
Plans.  Notwithstanding anything contained in the Plan to the contrary, (a) each
Participant’s Rollover Contribution Account shall be fully vested at all times;
and (b) any amounts attributable to a Participant’s accounts transferred from
the Bridgeport Brass Savings and Investment Plan or the Apache Chemicals Pension
and Profit Sharing Plans shall be fully vested at all times.  Alternate vesting
provisions may apply, as determined by the Administrative Committee in
accordance with applicable law, to (i) any portion of a Participant’s Account
that has been transferred to the Plan from another plan pursuant to Section 3.6
or (ii) a Participant who was a participant in a plan that was merged into the
Plan.
 
7.4 Forfeitures.  The unvested portion of a Former Participant’s Account shall
be forfeited as of the earlier of the date as of which the Former Participant
received a distribution of 100% of the vested portion of his Account pursuant to
Article X or he incurs a five year Period of Severance.  All such forfeited
amounts, reduced by any forfeited amounts restored to Participants’ Accounts
pursuant to Section 7.5, shall be applied to reduce future contributions
required of Participating Employers.
 
7.5 Repayment of Prior Distributions.  If, as a result of a Participant’s
termination of employment, all or a portion of his Account is forfeited, such
amount shall be subsequently restored to his Account if he is reemployed by a
Participating Employer prior to incurring a five year Period of Severance and
the individual repays the amount of the distribution he previously received from
the Plan as a result of his termination of employment within five years of his
date of reemployment.  Such repayment shall be (a) equal to the amount of any
cash plus the Current Market Value of any Company Stock included in the
distribution on the Valuation Date coinciding with or next preceding the date of
the distribution, (b) made in cash or in shares of Company Stock, based on the
Current Market Value of such Company Stock on the Valuation Date coinciding with
or next preceding the date of repayment and (c) invested in the same Funds to
the extent possible and in the same amounts as were withdrawn from each Fund;
provided, however, that any amounts that would be invested in the Preferred
Stock Fund shall be invested in the Olin Common Stock Fund and any amounts that
would be invested in any Fund that is no longer active or accepting new
contributions shall be invested in the remaining available Funds at the
direction of the Participant.  In the event an individual does not repay a prior
distribution, the forfeited amount in his Account will not be restored and his
Period of Continuous Service after his reemployment will not be considered in
determining his vested interest in his Account attributable to contributions
made prior to his Period of Severance.
 

 
42

--------------------------------------------------------------------------------

 

ARTICLE VIII
 


 
WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT
 
8.1 Priority for Withdrawals.  An Active Participant (including those who are on
an authorized leave of absence or on layoff status) may make a withdrawal from
his Account prior to termination of employment as provided in this Section
8.1.  Withdrawals shall be taken from available amounts in such Participant’s
Account in the following order of priority:
 
(a) First, the principal amount of his unmatched Taxed Contributions made prior
to 1987; provided, however, that if a Participant has attained age 50 he may
elect to receive, either first or in addition to the amounts previously
described, the amounts in his ESOP Account to the extent vested, except that no
Participant who has not yet attained age 55 may withdraw any amounts from his
ESOP Account if he has been a Participant in the Plan for fewer than 5 years
unless such amounts are attributable to allocations made more than two years
before the date of withdrawal.
 
(b) Second, the principal amount of his matched Taxed Contributions made prior
to 1987;
 
(c) Third, the principal amount of his unmatched Taxed Contributions made after
1986 and earnings attributable to unmatched Taxed Contributions (whether or not
made after 1986);
 
(d) Fourth, the principal amount of his matched Taxed Contributions made after
1986 and earnings attributable to matched Taxed Contributions (whether or not
made after 1986);
 
(e) Fifth, amounts in his Company Contribution Account, to the extent vested;
provided, however, that no amount in his Company Contribution Account may be
withdrawn by a Participant who has been a Participant for fewer than five years
unless such amounts are attributable to allocations made more than two years
before the date of the withdrawal and further provided that no portion of an
Aegis Retirement Contribution Account, Monarch Retirement Contribution Account,
or Retirement Contribution Account may be withdrawn prior to termination of
service;
 
(f) Sixth, in the case of a Participant who has attained age 59 1/2, all or any
portion of his Tax Deferred Contribution Account and Roth 401(k) Contribution
Account; and
 
(g) Seventh, in the event of financial hardship as defined in Section 8.3(b),
all or any portion of his Tax Deferred Contribution Account excluding any
earnings credited to his Tax Deferred Contribution Account after December 31,
1988 and Roth 401(k) Contribution Account, subject to the conditions described
in Section 8.3(c).
 
No withdrawal may be made under any subsection above unless all amounts that may
be withdrawn under all preceding subsections have been withdrawn; provided,
however, that a Participant may elect not to receive the amounts in his ESOP
Account under the special ESOP Account withdrawal rule applicable to
Participants who have attained age 50, described in Section 8.1(a), above.  The
amount to be withdrawn shall be based on the Current Market Value of the
investment as of the applicable Valuation Date immediately preceding the date of
the distribution.  Such distribution shall be made in cash; provided, however,
that a withdrawal from a Participant’s ESOP Account may be paid in shares of
Company Stock if so elected by the Participant.
 
In accordance with procedures established by the Administrative Committee and in
Section 10.3, to the extent required by law, a Participant who is eligible to
receive a withdrawal may elect to have such withdrawal paid directly into an
individual retirement account, individual retirement annuity or a qualified
trust, provided that in the case of a rollover to a qualified trust, the terms
of the related plan permit the acceptance of such distribution.
 
Notwithstanding the foregoing, if the Plan receives written notice of a
contemplated divorce or QDRO or receives a domestic relations order, no
withdrawals shall be permitted from the Participant’s account except as provided
in Section 10.6.
 
43

--------------------------------------------------------------------------------


8.2 Penalties for General Withdrawals.  The following paragraphs apply solely to
Active Participants who have not yet attained age 50.
 
(a) A Participant may withdraw any amount up to the principal amount of his
unmatched Taxed Contributions once during a Plan Year without penalty.
 
(b) If a Participant who has made a withdrawal pursuant to paragraph (a) above
during a Plan Year makes a second withdrawal from his Account during such Plan
Year, whether or not the withdrawal is in excess of the principal amount of his
unmatched Taxed Contributions (other than for hardship as described in Section
8.3), he shall be suspended from having Tax Deferred Contributions made on his
behalf and from making Taxed Contributions and Roth 401(k) Contributions for a
period of twelve (12) months from the date of the first withdrawal (six (6)
months on and after January 1, 2002).
 
(c) If a Participant makes a withdrawal of amounts in excess of the principal
amount of his unmatched Taxed Contributions, other than for hardship as
described in Section 8.3, he shall be suspended from having Tax Deferred
Contributions made on his behalf and from making Taxed Contributions and Roth
401(k) Contributions for a period of one year from the date of withdrawal (six
(6) months on and after January 1, 2002).
 
8.3 Hardship Withdrawals.
 
(a) A withdrawal for hardship described in Section 8.1(g) will be granted only
if the withdrawal is made on account of hardship as defined in paragraph (b)
below, and is necessary to satisfy an immediate and heavy financial need of the
Participant as described in paragraph (c) below.  The Administrative Committee,
in its discretion, shall determine the existence of a hardship and the amount
necessary to meet that need in accordance with the provisions of this Section
8.3 and criteria described in Treas. Reg. Section 1.401(k) 1 (d)(2) as applied
to the Participant’s applicable facts and circumstances.
 
(b) For purposes of this Section 8.3 and Appendix B, hardship means an immediate
and heavy need to draw on financial resources to meet obligations incurred or to
be incurred with respect to: (i) uninsured medical expenses (as defined in Code
Section 213(d)) incurred or to be incurred by the Participant, his Spouse,
non-spousal Beneficiaries, or dependents (as defined in accordance with the
applicable provisions of Code Section 152); (ii) costs directly related to the
purchase of a principal residence (excluding mortgage payments) of the
Participant; (iii) the payment of tuition and related educational fees, room and
board for the next 12 months of post secondary education for the Participant,
his Spouse, non-spousal Beneficiary, children or dependents (as defined in
accordance with the applicable provisions of Code Section 152); (iv) the
prevention of the eviction of the Participant from his principal residence or to
prevent foreclosure on the mortgage of his principal residence; (v) burial or
funeral expenses for the Participant’s deceased parent, Spouse, children,
non-Spousal beneficiary or dependents (as defined in accordance with the
applicable provisions of Code Section 152); (vi) the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code Section 165; and (vii) other extraordinary expenses as determined by
the Administrative Committee.  Hardship shall also include any other expenses
determined to constitute an immediate and heavy need under the Code Regulations.
 
(c) A withdrawal shall not be deemed to be necessary to satisfy a Participant’s
immediate and heavy financial need unless:  (i) the withdrawal does not exceed
the amount needed to satisfy the Participant’s immediate financial need created
by the hardship (including any taxes or penalties reasonably anticipated to
result from the hardship withdrawal); (ii) the Participant has obtained all
available distributions and discretionary withdrawals (including hardship
distributions) and all nontaxable loans under this Plan and all other plans
maintained by an Affiliated Company; (iii) the Participant is suspended from
having Tax Deferred Contributions made on his behalf and from making Taxed
Contributions and Roth 401(k) Contributions under this Plan or any other plan
(other than a welfare plan or a plan described in Section 125 of the Code that
provides welfare benefits) maintained by an Affiliated Company until the
expiration of the 12 month period immediately following the receipt of the
withdrawal (until the expiration of six (6) months for hardship distributions
made on or after January 1, 2002) ; and (iv)  for hardship withdrawals made
prior to January 1, 2002 only, when Tax Deferred Contributions resume, the
maximum dollar amount of the Participant’s Tax Deferred Contributions shall be
the applicable dol1ar amount specified in Code Section 402(g) reduced by the
amount of such Participant’s Tax Deferred Contribution for the taxable year in
which the hardship withdrawal occurred.
 
44

--------------------------------------------------------------------------------


8.4 Period of Suspension.  A Participant who is suspended pursuant to Sections
8.2 or 8.3 will continue to be considered an Eligible Employee for purposes of
the contributions made under Sections 3.1 and 3.4 and a Participant for purposes
of the allocations made pursuant to Sections 5.2, 5.3, 5.4 and 5.5, and will
continue to be credited with Years of Service during his continued employment,
even though no Tax Deferred Contributions, Roth 401(k) Contributions or Taxed
Contributions will be made on his behalf for the period of suspension.
 
8.5 Limitation on Withdrawals for Participants with Outstanding Loans.  A
Participant with an outstanding loan pursuant to Article IX may request a
withdrawal pursuant to this Article VIII, but any such withdrawal shall be
limited so that the value of the vested portion of his Account is not reduced
below 200% of the balance of all outstanding loans as of the date of the
withdrawal.
 

 
45

--------------------------------------------------------------------------------

 

ARTICLE IX
 


 
LOANS TO PARTICIPANTS AND BENEFICIARIES
 
9.1 Loan Program.  The Administrative Committee is authorized in its sole
discretion to establish and maintain a loan program in accordance with Section
408(b)(1) of ERISA and related regulations and consistent with the provisions of
this Article IX.  Only Eligible Employees and Active Participants (i.e., an
individual who is a Party in Interest as defined in Section (3)(14) of ERISA,
hereinafter collectively referred to as “Eligible Borrowers”) shall be eligible
to participate in the loan program.  The previous sentence notwithstanding,
officers of the Company are Participants in the Plan excluded from the group of
eligible employees who are Eligible Borrowers.  Loans shall be processed and
made in accordance with rules and procedures from time to time adopted by the
Administrative Committee in its discretion.  Such rules and procedures shall be
in a written document and are incorporated herein by reference.
 
9.2 General Rules.  Any Eligible Borrower with a vested interest in an Account
Balance under the Plan may make an application to the Administrative Committee
(or its delegate) for a loan.  Loan applications shall be approved or denied by
the Administrative Committee (or its delegate) within a reasonable period of
time after receipt.  Loans shall be made available to all Eligible Borrowers on
a uniform and reasonably equivalent basis, without regard to an individual’s
race, color, religion, sex, age or national origin.  In reviewing a loan
application, only those factors which would be considered in a normal commercial
setting by an entity in the business of making similar types of loans may be
considered.  Such factors may include the Eligible Borrower’s creditworthiness
and financial need.  If approved, the Administrative Committee (or its delegate)
shall direct the Trustee to make a loan to the Eligible Borrower.  Any loan made
to an Eligible Borrower shall be treated as a segregated investment of a portion
of the Eligible Borrower’s Account Balance.  Notwithstanding the foregoing, if
the Plan receives written notice of a contemplated divorce or QDRO or receives a
domestic relations order, no loans shall be permitted from the Participant’s
Account except as provided in Section 10.6(c).
 
9.3 Amount.  Loans shall be made in amounts approved by the Administrative
Committee in its discretion.  No loan shall be for less than Five Hundred
Dollars ($500).  A Participant may have up to, and including, five loans
outstanding at any given time.  No loan when added to the outstanding balance of
all other loans from the Plan to the Eligible Borrower shall exceed the lesser
of:
 
(1) Fifty Thousand Dollars ($50,000), reduced by the excess (if any) of the
highest outstanding balance of loans from the Plan to the Eligible Borrower
during the one-year period ending on the day before the date the loan is made,
over the outstanding balance of loans from the Plan to the Eligible Borrower on
the date the loan is made, or
 
(2) one-half (1/2) of the Eligible Borrower’s vested Account Balance as of the
valuation date coincident with or immediately preceding the date of the loan.
 
9.4 Rate of Interest and Term of Loan»
 
.  All loans shall be considered a segregated investment of the Trust Fund and
shall bear a reasonable rate of interest to be determined by the Administrative
Committee taking into consideration the interest rates being charged by regional
and local banks, the prevailing prime rate and general economic conditions.  The
interest rate shall not exceed the maximum rate allowed by state or federal law;
provided, however, that the Administrative Committee shall have no obligation to
make loans during any period in which the maximum rate allowed by state or
federal law would not permit the loan to bear a reasonable rate of interest in
light of the prevailing economic circumstances.  All loans shall be for a
maximum of five (5) years or for such shorter term as the Administrative
Committee may determine.
 
9.5 Security.  All loans shall be secured by the pledge of the Eligible
Borrower’s vested Account Balance under the Plan and may be further secured by
additional collateral acceptable to the Administrative Committee if the
Administrative Committee determines, in a uniform and nondiscriminatory manner,
that such additional collateral is necessary or desirable to ensure repayment of
the loan.  No more than fifty percent (50%) of an Eligible Borrower’s Vested
Account Balance determined as of the valuation date coincident with or
immediately preceding the date of the loan may be used to secure a loan.  In the
event of default, foreclosure on the note and the attachment of the Plan’s
security interest in an Account Balance will not occur until a distributable
event occurs under the Plan.
 
46

--------------------------------------------------------------------------------


9.6 Repayment.  All loans shall provide for substantially level amortization
over the term of the loan, with payments of principal and interest paid through
automatic payroll deductions; provided, however, that the Eligible Borrower may
prepay the loan in full at any time without penalty and the Eligible Borrower
shall be required to make repayment in full upon the Eligible Borrower’s
termination of employment.  Notwithstanding the preceding, an Eligible Borrower
shall be permitted to continue to make payments on an existing loan after
termination of employment in accordance with and subject to the rules set by the
Administrative Committee.
 
With regard to each Eligible Borrower who is defined as a Transferred Employee
under Article V of the Global Sale Agreement, such Eligible Borrower shall be
permitted to continue to make payments on an existing loan (or any new loan
obtained pursuant to Section 9.1) after the Closing Date specified in the Global
Sale Agreement, as amended, in accordance with and subject to the rules set by
the Administrative Committee.
 
Notwithstanding any provision of the Plan to the contrary, an Eligible Borrower
who (a) terminated employment with the Company or an Affiliated Company and
became employed by HCC in connection with the Company's sale of the assets of
the Aegis business, (b) has an outstanding loan from the Plan as of the date of
his or her termination of employment with the Company or an Affiliated Company,
and (c) does not withdraw any portion of his or her vested Account, shall be
permitted to continue repayment of such Plan loan during his or her period of
continuous service with HCC through automatic payroll deduction taken by HCC and
remitted to the Company or an Affiliated Company in accordance with such
procedures as may be established by the Administrative Committee and HCC from
time to time.
 
To the extent permitted by law, repayments will be suspended during unpaid
leaves of absence or layoffs of up to one year although interest will continue
to accrue during these periods of suspension.  Upon the Participant’s return to
employment, the accrued interest will be added to his outstanding loan balance
and the individual’s repayment schedule will be adjusted; provided, however,
that the original term of the loan shall not be extended by virtue of such leave
of absence.  If a leave of absence or layoff exceeds one year, the outstanding
loan balance will become immediately due and payable as of the end of the one
year period.  If an Eligible Borrower withdraws a portion or all of such
individual’s vested Account Balance or becomes entitled to payment of benefits
under the Plan, such payments or withdrawals shall first be applied toward any
outstanding loan balance (including accrued interest), with the excess, if any,
paid directly to the individual.
 

 
47

--------------------------------------------------------------------------------

 

ARTICLE X
 


 
DISTRIBUTIONS
 
10.1 Termination of Employment.
 
(a) If an Active Participant has a severance from employment (as such term is
defined under Code Section 401(k)), or terminates employment on account of
disability or death, upon filing an application therefor as prescribed by the
Administrative Committee and subject to Section 9.6 hereof, the value of such
Former Participant’s Account, to the extent vested, shall be distributed to him,
or if he is not living, to his Beneficiary, either in a lump sum or in
installments, as the Participant (or his Beneficiary) has elected; provided,
however, that the Administrative Committee shall direct the Trustee to
distribute, in a lump sum, the Participant’s entire Account as soon as
practicable following his termination of employment if the value of the vested
portion of the Participant’s Account does not exceed $1,000.  If the value of
the vested portion of a Participant’s Account exceeds the applicable small lump
sum benefit amount (as provided in the preceding sentence), distributions shall
be made or shall commence at such time as the Participant (or his Beneficiary)
may elect in accordance with Section 10.4.  With respect to distributions made
on or after January 1,2002, for purposes of this subsection, the value of the
Participant’s vested Account Balance shal1 be determined without regard to that
portion of the Account Balance that is attributable to Rollover Contributions
(and earnings allocable thereto).
 
(b) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section 10.1(b), a
distributee may elect, at that time and in the manner prescribed by the
Administrative Committee, to have any portion of “eligible rollover
distribution” paid directly to an “eligible retirement plan” specified by the
distributee in a “direct rollover.”  An “eligible rollover distribution” is any
distribution of all or any portion of the account balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period often (10) years or more; any distribution to the extent such
distribution is required under Section 40l(a)(9) of the Code; for distributions
made prior to January 1, 2002, the portion of any distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); and any
distribution made on or after January 1,1999 that qualifies as a hardship
distribution.
 
An “eligible retirement plan” is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code (other than an endowment contract), an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution.  For distributions made on or after January 1, 2002, an “eligible
retirement plan” shall also include an annuity contract described in Section
403(b) of the Code, and an eligible deferred compensation plan described in
Section 457(b) of the Code which is maintained by a state, political division of
a state, or any agency or instrumentality of such a state or political
subdivision thereof, which agrees to separately account for amounts transferred
into such plan from this Plan.  For distributions made on or after January 1,
2008, and subject to any applicable rules under Code Sections 402(c) and 408A,
an “eligible retirement plan” shall also include a Roth IRA as described in Code
Section 408A.  The definition of ‘eligible retirement plan’ shall also apply in
the case of a distribution to a surviving spouse, a non-spousal Beneficiary
distributee, or a spouse or former spouse who is the alternate payee under a
QDRO, as defined in Section 414(p) of the Code.  However, in the case of an
eligible rollover distribution made prior to January 1, 2002 to a surviving
spouse or an eligible rollover distribution made to a non-spousal Beneficiary
distributee, an "eligible retirement plan" is limited to an individual
retirement account or individual retirement annuity in accordance with the Code
and applicable law (including, without limitation, Code Section 402(c)(11)).
 
For distributions made after December 31, 2001, a portion of a distribution
shall not fail to be an eligible rollover distribution merely because the
portion consists of after-tax employee contributions which are not includible in
gross income.  Such portion, however, may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
is transferred to a qualified defined benefit pension plan (only for Plan Years
after 2006) or to a qualified defined contribution plan described in Section
401(a) or 403(a) of the Code or to an annuity contract described in Section
403(b) of the Code that agrees to separately account for amounts so transferred
(and earnings thereon), including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.
 
48

--------------------------------------------------------------------------------


The Administrative Committee need not obtain evidence that a retirement plan had
received an IRS determination letter in order to have a reasonable belief that a
retirement plan is qualified under Code Section 401(a).  A "direct rollover" is
a payment by the Plan to the eligible retirement plan specified by the
distributee.  For purposes of this Section 10.1(b), a distributee includes an
Employee or former Employee.  In addition, the Employee's or former Employee's
surviving spouse or non-spousal beneficiary (or other eligible distributee as
defined under the Code and applicable law) and the Employee's or former
Employee's spouse or former spouse who is an alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
distributees with regard to the interest of such person.
 
(c) The value of any distribution shall be based on the Current Market Value of
the Participant’s Account.
 
10.2 Method of Distribution.  Subject to Section 10.1(a), a Former Participant’s
Account shall be paid to him (or in the event of his death, to his Beneficiary)
in a lump sum unless the Participant (or in the event of his death, his
Beneficiary) elects to have the value of his Account paid in annual installments
over:
 
(a) a fixed period of up to 15 years (but not exceeding the life expectancy of
the Former Participant, or the joint and last survivor expectancy of the Former
Participant and his Beneficiary); or
 
(b) if the Former Participant’s life expectancy exceeds 15 years, the life
expectancy of the Former Participant.
 
The amount to be paid to the Former Participant (or Beneficiary) in each
installment shall be determined by multiplying the value of the account
balances, determined in accordance with Section 10.1(c) as though the date of
the installment were the distribution date, by a fraction, the numerator of
which is one and the denominator of which is the number of installments
remaining to be distributed.  The life expectancy of the Former Participant and
his Beneficiary will be calculated by use of the return multiples specified in
Section 1.72-9 of the Income Tax Regulations.  The life expectancy of a Former
Participant and his Beneficiary may not be recalculated.
 
If a Former Participant who has elected to receive installments dies prior to
receiving all such installments, any remaining installments will be paid when
due to the Beneficiary, or if the Beneficiary elects, in a lump sum as soon as
practicable following the Participant’s death.  In the event a Beneficiary dies
while receiving installment payments, amounts remaining to be paid shall be paid
in a lump sum to said Beneficiary’s estate.
 
Alternate methods of distribution may apply to any portion of a Participant’s
Account that has been transferred to the Plan from another qualified plan
pursuant to Section 3.6.
 
Former Participant may receive partial distributions from their Accounts prior
to such Former Participant’s Required Beginning Date.
 
10.3 Form of Distribution.  Distributions under the Plan shall be made in the
following manner:
 
(a) all distributions from other than the Olin Common Stock Fund shall be paid
in cash, except that such amounts may, at the election of the distributee, be
paid in Company Stock with any fractional interest in a share of Company Stock
paid in cash;
 
49

--------------------------------------------------------------------------------


(b) all distributions from the Olin Common Stock Fund shall be paid in Company
Stock, except that any fractional interest in a share of Company Stock shall be
paid in cash; provided that any distribution to any other distributee who so
elects, shall be in cash as provided below.
 
10.4 Date of Distribution.  Generally, distributions will be made as soon as
practicable on or after the distribution date elected by the distributee;
provided, however, that in the discretion of the Administrative Committee,
distributions may be made or commence within sixty (60) days of the distribution
date elected.  Notwithstanding anything in the Plan to the contrary,
distributions shall commence no later than the Participant’s Required Beginning
Date.
 
In the event of the Participant’s death prior to his Required Beginning Date as
described in the preceding paragraph, distribution of the Participant’s Account
shall be completed within five years after the Participant’s death unless
distribution is made over a period not extending beyond the life expectancy of
the Beneficiary and either (a) the Participant’s Beneficiary is his Spouse and
payments begin no later than the date on which the Participant would have
attained age 70 1/2 or (b) distribution begins within one year of the
Participant’s death.
 
10.5 Compliance with Applicable Law.  Notwithstanding anything in the Plan to
the contrary, distributions under this Plan shall be made in accordance with
Code Section 401(a)(9) and any regulations issued thereunder (described more
fully in Appendix A-2 hereof) and in accordance with Code Section 409(o).  To
the extent that any provision of the Plan is inconsistent with such section of
the Code or such regulations, such Plan provision shall be disregarded.
 
10.6 Distributions to Comply with Qualified Domestic Relations Order.  In the
case of any Participant with respect to whom the Plan has received a QDRO
awarding an alternate payee all or any portion of the Participant’s interest
under the Plan, the following rules shall apply:
 
(a) Subject to Section 10.1(b), if necessary to comply with the terms of the
QDRO, or if not prohibited by the terms of the QDRO and requested by the
alternate payee, an amount shall be distributed to the alternate payee from the
vested portion of the Participant’s Account (net of any outstanding loans)
sufficient to comply with the terms of the QDRO.  Such amount shall be
distributed to the alternate payee in a lump sum as soon as practicable and if
the full amount required under the QDRO to be distributed from the Plan is so
distributed, the alternate payee shall have no further interest in the Plan.  If
the Participant’s vested interest (net of any outstanding loans) in the Plan is
less than the amount necessary to comply with terms of the QDRO, no amount shall
be distributed to the alternate payee pursuant to this Section 10.6 and amounts
due under the QDRO to the Alternate Payee shall be paid in accordance with the
terms of the QDRO and applicable law.
 
(b) In the event that the amounts due the alternate payee under a QDRO are not
distributed to the alternate payee pursuant to paragraph (a) above, the
alternate payee’s interest shall be held in a separate account segregated from
the Participant’s Account, and the value of the Participant’s Account shall be
calculated without reference to such amounts segregated pursuant to this
paragraph.
 
(c) In accordance with procedures established by the Administrative Committee,
if a domestic relations order, as defined in Section 414(p)(1)(B) of the Code
(including, in the Administrative Committee’s discretion, a restraining order),
is received, then no distribution, in-service withdrawal or loan from the Plan
shall be made to the Participant until it is determined whether the domestic
relations order constitutes a QDRO, but in no event shall such suspension of
distributions, withdrawals and loans continue beyond the date which is 18 months
following the receipt of such domestic relations order.  Notwithstanding the
above, if a distribution from the Plan to the Participant or his Beneficiary is
required to comply with applicable law under ERISA or the Code, then a
distribution shall be made to the extent necessary to comply with such law.
 

 
50

--------------------------------------------------------------------------------

 



 
10.7 Distribution Rights Pertaining to Stock Distributions.
 
(a) A Participant or Beneficiary who receives a distribution of Company Stock
from the Plan which at the time of distribution is not publicly traded or is
subject to any restrictions on disposition under any federal or state securities
law or any regulation thereunder, or pursuant to any agreement affecting such
Stock, which would make such Stock not as freely tradable as stock not subject
to such restrictions shall have a “put option” with respect to such Stock upon
terms no less favorable than the following:
 
(i) Upon receipt of the Stock, the distributee shall have sixty (60) days to
require, by filing written request with the Administrative Committee, that the
Company (or if the Trustee so elects, the Trustee) repurchase the Stock at its
fair market value.  If the put option is not exercised within the applicable
period, it will temporarily lapse;
 
(ii) If there is a temporary lapse of the put option under (i), above, after the
close of the Plan Year in which such lapse occurs the Company shall determine
the value of the Stock at the end of that Plan Year and notify the distributee
of such value, who will then have sixty (60) days to require, by filing written
request with the Administrative Committee, that the Company (or if the Trustee
so elects, the Trustee) repurchase the Stock.  If the put option is not
exercised in the applicable period it will permanently lapse.
 
(iii) If the Stock is contributed by a distributee to an IRA, the trustee of the
IRA will have, and may exercise, in the same manner, the put option that the
distributee otherwise would have had.
 
On a uniform and nondiscriminatory basis, the Administrative Committee from time
to time in its sole discretion may grant put options on a more simplified basis
so long as such options are not less favorable to Participants than as provided
above.
 
(b) Company Stock distributions under the Plan shall be in whole shares,
containing such legends and upon such terms and conditions and with such
restrictions as the Administrative Committee may determine to be necessary or
appropriate to satisfy requirements of the Securities and Exchange Commission or
other applicable laws or regulations, or to provide the Company (or the
Trustee), if so requested, with a right of first refusal with respect to the
Stock being distributed, such right to be exercisable only if the Stock is not
publicly traded at the time the right may be exercised.
 
(c) Except as otherwise provided in this Section 10.7, no Company Stock shall be
subject to a put, call, or other option, or buy sell or similar arrangement
while held in the Fund or at the time of distribution therefrom.
 
(d) The protections and rights contained in this Section 10.7 shall be
nonterminable and, accordingly, shall continue to exist, even if the Plan ceases
to be an employee stock ownership plan as defined in Section 4975(e)(7) of the
Code.
 

 
51

--------------------------------------------------------------------------------

 

ARTICLE XI
 


 
TRUST FUND
 
11.1 Trust Agreement.  In order to implement the Plan, the Company shall enter
into one or more Trust Agreements pursuant to which all the funds of the Plan
shall be held by one or more Trustees in one or more trusts.  Under no
circumstances shall any part of the corpus or income of the trust fund
established under the Plan be used for, or diverted to, purposes other than for
the exclusive benefit of the Participants and their Beneficiaries, except as
provided in Section 11.3.  The Company, Trustee or any other entity does not in
any way guarantee the trust(s) established under the Plan from loss or
depreciation.
 
11.2 Trustee.  The Investment Committee may remove the Trustee at any time for
any reason upon the notice required under the Trust Agreement, and if the
Trustee resigns or is removed, the Investment Committee shall designate a
successor Trustee.
 
11.3 Return of Contributions.  No contribution to the Plan shall be refunded to
a Participating Employer unless such contribution was:
 
(a) conditioned upon the tax deductibility of such contribution and such
contribution is not deductible, and it shall be presumed that all contributions
are conditioned upon deductibility; or
 
(b) made as a result of a mistake of fact.
 
Such refund shall be made, if requested by a Participating Employer in writing,
within one year from the date a contribution was made as a result of a mistake
of fact, or from the date of disallowance of a deduction (or other applicable
date) as the case may be.  Any contribution refunded as provided above shall be
adjusted to reflect its proportionate share of the trust fund’s loss, if any,
but shall not be adjusted to reflect its share of the trust fund’s gain, if any.
 

 
52

--------------------------------------------------------------------------------

 

ARTICLE XII
 


 
ADMINISTRATION
 
12.1 Administrative Committee.  The Pension and CEOP Administrative Committee,
with membership and charter as may be established by the Company from time to
time, shall be one of the Plan’s two named fiduciaries and shall be the
administrator of the Plan within the meaning of Section 3(16)(A) of ERISA.  The
Administrative Committee shall administer the Plan in accordance with its terms
and shall have all the powers necessary to carry out the provisions of the
Plan.  The Administrative Committee, or its agent or delegate, has the absolute
authority and sole discretion to interpret the terms of the Plan, including the
Plan’s eligibility provisions and its provisions relating to qualification for
and accrual of benefits.  The Administrative Committee’s decisions shall be
final and binding on all persons seeking benefits.  Benefits shall only be paid
under this Plan only if the Administrative Committee, in its sole discretion,
determines that such person is entitled to them.  Any exercise of discretion by
the Administrative Committee shall be exercised in a nondiscriminatory manner as
applied to similarly situated individuals.  Unless the Company determines
otherwise, the Administrative Committee shall have no fiduciary responsibility
relating to the selection of investment options and other asset management
matters under the Plan.
 
12.2 Investment Committee.  The Investment Committee, with membership and
charter as may be established by the Company from time to time, shall be the
Plan’s named fiduciary with respect to the selection of Funds and all other
matters pertaining to the investment and management of Plan assets.
 
12.3 Delegation.  Each of the Investment Committee and Administrative Committee
have the authority to delegate any of their powers or duties to any other
person.  Any such person may further delegate its powers or duties to another
person.  Unless otherwise expressly provided, any delegation or subsequent
delegation shall include the same full, final and discretionary authority that
the delegating party has and any decisions, actions or interpretations made by
any delegate shall have the same ultimate binding effect as if made by the
delegating entity.
 
12.4 Action by Company.  The Board of Directors, the Compensation Committee of
the Board of Directors, or the Benefit Plan Review Committee (or any of their
respective delegates) may act on behalf of the Company with respect to actions
or matters reserved to the Company in this Plan; provided that each of these
have the authority to delegate any of their powers or duties to any other
person.  Any such person may further delegate its powers or duties to another
person.  Any delegation or subsequent delegation shall include the same
authority that the delegating party has, except as otherwise expressly provided
in any delegation.
 
12.5 Employment of Agents.  The Administrative Committee and the Investment
Committee may employ such legal, medical, insurance, accounting, actuarial or
other experts as it deems necessary or desirable, in its sole discretion, in
carrying out the provisions of the Plan.
 
12.6 Fiduciary Responsibilities.  The Administrative Committee and the
Investment Committee are the Plan’s named fiduciaries and have the fiduciary
duties set forth herein.  The Administrative Committee and the Investment
Committee, together with the Trustee, have been designated to carry out all
fiduciary responsibilities under ERISA with respect to the Plan, except for
those responsibilities specifically delegated to another person.
 
The Company may allocate other fiduciary responsibilities among the fiduciaries
named in the Plan or may designate persons other than named fiduciaries to carry
out fiduciary responsibilities.
 
Any of the fiduciaries of the Plan may, by agreement among themselves, allocate
specific responsibilities among themselves or delegate to other persons all or
such portion of their fiduciary duties hereunder, as they, in their sole
discretion, shall decide, other than those granted to the Trustee under the
Trust Agreement.  The Company may purchase insurance to cover the potential
liability of all persons who serve in a fiduciary capacity (as defined in ERISA
or the Plan) with regard to the Plan.
 
53

--------------------------------------------------------------------------------


12.7 Compensation.  No member of the Administrative Committee or Investment
Committee shall receive any compensation for his services as such.  Each member
of such Committees and each other Fiduciary of the Plan shall be bonded as
required by ERISA.
 
12.8 Committee Liability.  The members of the Administrative Committee and
Investment Committee shall use the degree of care, skill, prudence and diligence
in carrying out their duties that a prudent man, acting in a like capacity and
familiar with such matters, would use in his conduct of a similar situation.
 
Except as provided in ERISA or in the Regulations, in administering the Plan
neither a member of the Administrative Committee or Investment Committee, nor a
Participating Employer nor any director, officer or employee thereof, shall be
liable for any acts of omission or commission, except for his or its own
individual, willful and intentional malfeasance or misfeasance and each
Participating Employer, its officers, directors and Employees and any member of
the such Committees shall be entitled to rely conclusively on all tables,
valuations, certificates, opinions and reports which shall be furnished by any
actuary, accountant, Trustee, insurance company, counsel or other expert who
shall be employed or engaged by the Participating Employer or such Committees.
 
To the maximum extent permitted by law, no member of the Administrative
Committee or Investment Committee or officer, employee or director of the
Company or any Participating Employer to whom any duty or power relating to the
administration or interpretation of the Plan or to the management and control of
the assets of the Plan may be delegated or allocated shall be personally liable
by reason of any contract or other instrument executed by him or on his behalf
in his capacity as a fiduciary of the Plan nor for any action taken or omitted
or mistake of judgment made in good faith, and the Company (or the appropriate
Participating Employer) shall indemnify and hold harmless, directly from its own
assets (including the proceeds of any insurance policy the premiums of which are
paid from its own assets) against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Company or applicable Participating Employer) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or bad faith.
 
12.9 Reports to Participants.  At least quarterly each Plan Year (or at such
other times as required by applicable law or at such other times as the
Administrative Committee may decide), each Participant shall be furnished a
written statement setting forth the value of his Account together with such
additional information as determined by the Administrative Committee.  Such
statement shall be provided in a manner determined by the Administrative
Committee.
 
12.10 Administrative Expenses.  All brokerage costs, transfer taxes and similar
expenses incurred in connection with the investment and reinvestment of the Fund
and all taxes of any kind whatsoever which may be levied or assessed under
existing or future laws upon or in respect of the Trust Fund shall be paid from
the Fund, and, until paid, shall constitute a charge upon the Trust Fund.  All
other administrative expenses of the Plan and the Fund shall be paid from the
Fund, to the extent not paid by the Participating Employers.  The Participating
Employers may advance funds to the Plan for the payment of Plan ordinary
operating and administrative expenses, and shall be entitled to be reimbursed
therefor from the Plan without interest.  The Administrative Committee is
authorized in its discretion to establish administrative fees which may be
charged against each Participant’s Account.  Notwithstanding the foregoing,
effective as of March 1, 2001, Trustee fees, investment management fees,
commissions and related Plan administrative expenses will be incorporated into
the fees associated with the Funds made available under the Plan.  In addition,
fees associated with the self-directed brokerage feature will be charged
directly to the affected Participant’s account, and the account of each
Participant applying for a Plan loan will be charged an application fee ($50 per
loan as of March 1, 2001, subject to change).  No commissions will be charged on
purchases of Company Stock directly from a Participating Employer or from
Accounts in the Plan.
 
12.11 Special Fiduciary Provisions Concerning Employer Stock.  The Trustee shall
adopt procedures designed to safeguard the confidentiality of information
relating to the purchase, holding, and sale of securities, and the exercise of
voting, tender and similar rights with respect to such securities by
Participants (and Beneficiaries), except to the extent necessary to comply with
Federal laws or state laws not preempted by ERISA.  The Administrative Committee
shall ensure that the foregoing procedures are sufficient to safeguard the
confidentiality of such information and such procedures are being followed.
 

 
54

--------------------------------------------------------------------------------

 

ARTICLE XIII
 


 
VOTING AND TENDER OFFERS
 
13.1 Voting of Company Stock.  Each Participant (or Beneficiary in the event of
the death of the Participant) is, for the purposes of this Section 13.1, hereby
designated a named fiduciary within the meaning of Section 402(a)(2) of ERISA,
with respect to the Company Stock allocated to his Account and he may direct the
Trustee as to the manner in which the Company Stock represented by the Company
Stock portion of his Olin Common Stock Fund Accounts is to be voted.
 
Before each annual or special meeting of shareholders of the Company, there
shall be sent to each Participant, and in the event of the Participant’s death,
his Beneficiary, a copy of the proxy solicitation material for such meeting,
together with a form requesting instructions to the Trustee on how to vote the
Company Stock allocated to such Participant’s or Beneficiary’s Account.  Upon
receipt of such instructions, the Trustee shall vote such shares as instructed,
determined separately with respect to shares of Company Stock.  In lieu of
voting fractional shares as instructed by Participants or Beneficiaries, the
Trustee may vote the combined fractional shares of each type of Company Stock to
the extent possible to reflect the direction of Participants or Beneficiaries
with allocated fractional shares of Company Stock.  Subject to any
countervailing fiduciary duties that may require the Trustee to exercise its
independent fiduciary judgment to the contrary, the Trustee shall vote shares of
Company Stock allocated to Accounts under the Plan for which the Trustee
received no valid voting instructions in the same manner and in the same
proportion as the shares of Company Stock with respect to which the Trustee
received valid voting instructions.  Instructions to the Trustee shall be in
such form and pursuant to such regulations as the Administrative Committee may
prescribe.
 
13.2 Tendering Company Stock.
 
(a) The provisions of this Section 13.2 shall apply in the event any person
(other than the Company), either alone or in conjunction with others, makes a
tender offer, or exchange offer, or otherwise offers to purchase or solicits an
offer to sell to such person one percent or more of the outstanding shares of a
class of Company Stock held by the Trustee hereunder (herein jointly and
severally referred to as a “tender offer”.  As to any tender offer, each
Participant (or Beneficiary in the event of the death of the Participant), as a
named fiduciary within the meaning of Section 402(a)(2) of ERISA, shall have the
right to determine whether shares held subject to the Plan will be
tendered.  Participant determinations under this section shall be governed by
Section 12.11 of the Plan.
 
(b) A Trustee may not take any action in response to a tender offer except as
otherwise provided in this Section 13.2.  Each Participant (or Beneficiary in
the event of the death of the Participant) is, for all purposes of this Section
13.02, hereby designated a named fiduciary within the meaning of Section
402(a)(2) of ERISA, with respect to the shares of Company Stock allocated to his
Account, and he may direct the Trustee to sell, offer to sell, exchange or
otherwise dispose of the Company Stock allocated to such individual’s Account in
accordance with the provisions, conditions and terms of such tender offer and
the provisions of this Section 13.02.  Such instructions shall be in such form
and shall be filed in such manner and at such time as the Trustee may prescribe.
 
(c) The Trustee shall sell, offer to sell, exchange or otherwise dispose of the
Company Stock allocated to the Participant’s or Beneficiary’s Account with
respect to which it has received directions to do so.  The proceeds of a
disposition directed by a Participant or Beneficiary from his Account under this
Section 13.2 shall be allocated to such individual’s Account and be governed by
the provisions of Section 13.2(e) or other applicable provisions of the Plan
and/or the Trust Agreement.
 
(d) To the extent to which Participants and Beneficiaries do not issue valid
directions to the Trustee to sell, offer to sell, exchange or otherwise dispose
of the Company Stock allocated to their Account, such individuals shall be
deemed to have directed the Trustee that such shares remain invested in Company
Stock subject to all provisions of the Plan.
 
55

--------------------------------------------------------------------------------


(e) To the extent possible, the proceeds of a disposition of Company Stock in an
individual’s Account pursuant to a tender offer as described in this Section
13.2 shall be reinvested by the Trustee in any substituted shares of Company
Stock (or, if stock of an affiliated company is substituted, then in such
substituted shares of the affiliated company) as expeditiously as possible in
the exercise of the Trustee’s fiduciary responsibility.  In the event that
Company Stock is no longer available to be acquired following a tender offer,
the Company may direct the substitution of new employer securities for the
Company Stock or for the proceeds of any disposition of Company Stock.  Pending
the substitution of new employer securities or the termination of the Plan and
trust, cash proceeds from the tender offer held in the trust fund shall be
invested in short-term securities issued by the United States of America or any
agency or instrumentality thereof.
 

 
56

--------------------------------------------------------------------------------

 

ARTICLE XIV
 


 
AMENDMENT AND TERMINATION
 
14.1 Amendment.
 
(a) Subject to the terms of any applicable collective bargaining agreement, the
Company may at any time, and from time to time, amend the Plan and such
amendment shall be binding on all Participating Employers, Participants and
Beneficiaries.
 
(b) Notwithstanding anything herein to the contrary, if an applicable vesting
schedule is amended, a Participant who has completed three (3) Years of Service
as of the expiration of the election period described below may elect to be
subject to the vesting schedule in effect prior to the change in the vesting
schedule.  Such election must be made during the period which begins on the date
on which the amendment changing the vesting schedule is adopted and which ends
on the latest of the following dates:
 
(1) the date which is sixty (60) days after the date on which the Plan amendment
is adopted;
 
(2) the date which is sixty (60) days after the date on which the Plan becomes
effective;
 
(3) the date which is sixty (60) days after the date the Participant is issued
written notice of the Plan amendment by the Company; or
 
(4) such later date as may be specified by the Company.
 
The election provided for in this Section 14.1(b) shall be irrevocable when
made.
 
14.2 Termination.
 
(a) The Plan is entirely voluntary on the part of the Company and other
Participating Employers.  Subject to the terms of any applicable collective
bargaining agreement, the Company reserves the right at any time to terminate
the Plan, the Trust Agreement and the trust hereunder or to suspend, reduce or
partially or completely discontinue contributions thereto.  To the extent
required by law, in the event of such termination or partial termination of the
Plan or complete discontinuance of contributions, the interests of the affected
Participants shall automatically become nonforfeitable and, at the election of
the Company, such amounts shall either (i) continue to be held in the trust fund
until distributed as provided in Section 10.01 or (ii) to the extent permitted
by law, be distributed to such Participants in the same manner as if their
employment had been terminated.
 
(b) In the event of a complete termination of the Plan or the complete
discontinuance of contributions, any forfeitures not previously applied in
accordance with Section 7.4 shall be credited ratably to the Accounts of all
Participants in proportion to the value of the Participants’ Accounts as of the
date of termination or complete discontinuance of contributions.
 
14.3 Termination of a Participating Employer’s Participation.  Without affecting
the continuing participation in the Plan of the Company or any other
Participating Employer, the Company, with or without cause, may terminate the
participation of any Participating Employer in the Plan by written notice to
such Participating Employer, and any Participating Employer may voluntarily
terminate its participation in the Plan by written notice to the Company.  If
any Participating Employer ceases to be a party to this Plan, the Administrative
Committee shall cause to be determined that fraction of the Fund allocable to
the then Employees of the terminating Participating Employer.  Within a
reasonable period of time the Trustee shall set aside sufficient assets from the
Fund to equal in value such fraction of the entire value of the Fund.  The
Administrative Committee may direct the Trustee to (a) distribute such assets as
if the Plan had been terminated on the date such former Participating Employer
ceased to be a party to this Plan, (b) deliver such assets to another plan
trustee designated by such former Participating Employer, or (c) take whatever
alternative action may be deemed appropriate under the circumstances.
 

 
57

--------------------------------------------------------------------------------

 



 
ARTICLE XV
 


 
MISCELLANEOUS PROVISIONS
 
15.1 Nonalienation of Benefits.  Except (a) as may be required to comply with a
qualified domestic relations order in accordance with Code Section 414(p); (b)
on or after August 5, 1997, as may be permitted under Code Section
401(a)(13)(C); or (c) to the extent a Participant’s Account is used as security
for a loan from the Plan, any benefit that may be or become payable under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such benefits shall be void; and any such benefit shall not in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefit, nor shall it be subject to attachment or
legal process for or against such person.
 
If any person entitled to any benefit under the Plan shall become bankrupt or
shall attempt to alienate, sell, transfer, assign, pledge, or encumber such
benefit, such benefit shall, in the sole discretion of the Administrative
Committee, cease and terminate, and in that event the Administrative Committee
shall cause such benefit, or any part thereof, to be held or applied for the
benefit of such person, his Spouse, children or other dependents, or all or any
of them, in such manner as the Administrative Committee shall determine.
 
15.2 Benefits Paid Solely from the Trust Fund.  All benefits under the Plan are
to be paid or provided solely from the trust fund and the Company nor any of the
Participating Employers assumes no liability or responsibility therefor.
 
15.3 No Contract of Employment.  The Plan shall not be deemed to constitute a
contract between any Participating Employer and any Participant or to be a
consideration for, or an inducement for, the employment of any individual by any
Participating Employer.  Nothing contained in the Plan shall be deemed to give
any individual the right to be retained in the service of any Participating
Employer or to interfere with the right of any Participating Employer to
discharge or to terminate the service of any individual at any time without
regard to the effect that such discharge or termination might have upon any
rights that he might have under the Plan.
 
15.4 Incompetency.  If a Participant or any other person entitled to any payment
under the Plan is unable to care for his affairs because of illness or accident
or any other reason, any such payments due may, unless claim shall have been
made therefor by a duly appointed guardian, conservator, committee or other
legal representative, be paid by the Administrative Committee to the Spouse,
child, parent or other blood relative or to any person deemed by the
Administrative Committee to have incurred expenses for such Participant or other
person entitled to payments under the Plan, and any such payment so made by the
Administrative Committee shall be a complete discharge of the liabilities of the
Plan therefor.
 
15.5 Missing Recipients.  If within three years after any benefit is payable
under the Plan, the Administrative Committee is unable to make payment because
the identity and/or whereabouts of the Participant (or Beneficiary) cannot be
ascertained, notwithstanding the mailing of due notice to any last known address
or addresses, the Administrative Committee shall direct that such benefit or
distribution, and all further benefits or distributions with respect to him,
shall be used to reduce future contributions by Participating Employers.  Such
benefit shall be restored (in an amount equal to the amount forfeited) upon
proper claim made by such Participant (or Beneficiary) prior to the termination
of the Plan.  Benefits restored under this Section 15.5 shall be made first from
forfeitures arising under this Section; and, if such forfeitures are
insufficient, from additional contributions by Participating Employers made in
order to restore such benefits.
 
15.6 Mergers, Consolidations and Transfers of Plan Assets.
 
(a) In the case of any merger or consolidation of the Plan with, or transfer of
assets or liabilities of the Plan to, any other plan, each Participant shall (if
such other plan were then to terminate) be entitled to receive a benefit
immediately after such merger, consolidation or transfer that shall be at least
equal to the benefit that he would have been entitled to receive immediately
before such merger, consolidation or transfer (if the Plan had then terminated).
 
58

--------------------------------------------------------------------------------


(b) Each Participant who is defined as a Transferred Employee under Article IX
of the Asset Purchase Agreement by and between Olin Corporation and the Arco
Chemical Company, dated as of October 9, 1996 (the “Agreement”), may elect to
transfer such Participant’s entire account balance (including any Participant
loan, but subject to any applicable qualified domestic relations order) to the
Section 401(k) savings plan sponsored by Arco covering such employees, provided,
however, with the exception of any account receivable in the form of a
Participant loan, the account balance will be transferred in cash, and not in
kind.
 
(c) Each Participant who immediately prior to the effective date of the Primex
Spin-off was an employee of the Company and whose employment is transferred
directly to Primex shall have a one-time right to elect to transfer such
Participant’s vested account balance to the Section 401(k) savings plan
established and maintained by Primex for the benefit of its employees (the
“Prime Plan”).  This elective transfer option is intended to and shall comply
with the provisions of Treas. Reg. Section 1.411(d)-4, Q&A-3(b).  The election
to transfer shall be entirely voluntary, but the amount transferred must equal
the Participant’s entire non-forfeitable accrued benefit under the Plan.  After
the transfer, the Participant’s account balance under the Prime Plan will be
fully vested and non-forfeitable.  Participants who do not elect to transfer
their account balances to the Prime Plan, shall continue to participate in this
Plan in accordance with its terms.
 
(d) Each Participant who is defined as a Transferred Employee under Article V of
the Global Sale Agreement shall have a one-time right to elect (in the time,
manner and form determined by the Administrative Committee) to transfer such
Participant’s vested account balance to the Section 401(k) savings plan
established and maintained by Global Brass and Copper Acquisition Co. for the
benefit of its employees.  The election to transfer shall be entirely voluntary,
but the amount transferred must equal the Participant’s entire non-forfeitable
accrued benefit under the Plan.  Participants who do not so elect to transfer
their account balances shall continue to participate in this Plan in accordance
with its terms.
 
15.7 Claim Procedures.  The provisions of this Section 15.7 shall be effective
for claims filed on or after January 1, 2002.  In order to receive any
distribution or other benefits under the Plan, a Participant or Beneficiary must
complete the appropriate benefit application procedure prescribed by the
Administrative Committee.  If a claim for benefits is denied in whole or in part
by the Administrative Committee, the claimant shall be given written notice
thereof within ninety (90) days following receipt of the claim by the Plan.  The
Administrative Committee determines that an extension is necessary, it shall
notify the claimant of the results for the extension before the end of the
initial ninety (90) day period.  The extended period may not exceed one hundred
eighty (180) days after the date of the filing of the claim.
 
A notice of adverse benefit determination must be in written or electronic
form.  Such notice shall set forth, in a manner calculated to be understood by
the claimant:
 
(a) the reasons for denial of the claim;
 
(b) a reference to the particular provisions of the Plan on which denial of the
claim is based;
 
(c) a statement as to any additional facts or information necessary to perfect
the claim and an explanation as to why the same is required; and
 
(d) a description of the Plan’s procedures hereinafter set forth for review of
the denial of the claim, and a statement regarding the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on appeal.
 
If a claim for benefits relates to benefits because of disability under the
Plan, and the claim is denied in whole or in part by the Administrative
Committee, the claimant shall be given written notice thereof within forty-five
(45) days following receipt of the claim by the Plan.  This period may be
extended by the Administrative Committee for up to thirty (30) days, provided
that the Administrative Committee determines that such an extension is necessary
due to matters beyond the control of the Plan and notifies the claimant, prior
to the expiration of the initial forty-five (45) day period, of the reasons for
the extension.  If, prior to the end of the first thirty (30) day extension
period, the Administrative Committee determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
thirty (30) days, provided that the Administrative Committee notifies the
claimant, prior to the expiration of the first thirty (30) day extension period,
of the reasons for the extension.  A notice of extension under this paragraph
shall specifically explain the standards on which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve those issues, and the claimant shall be
afforded at least forty-five (45) days within which to provide the specified
information (the period for making the benefit determination shall be toned from
the date on which the notification of the extension is sent to the claimant
until the date on which the claimant responds to the request for additional
information).
 
59

--------------------------------------------------------------------------------


Every person whose claim for benefits under the Plan is denied in whole or in
part by the Administrative Committee shall have the right to request a review of
such denial.  Such review shall be granted upon written request therefor filed
by the claimant with the Administrative Committee within sixty (60) days
following receipt of the notice of the denial (within one hundred and eighty
(180) days for disability benefit claims).  Such review shall be conducted by
the Administrative Committee (or another committee to be designated by the
Company).  For any review by the Administrative Committee, the claimant, in
person or by duly authorized representative, may submit written comments,
documents, records and other information related to the benefit claim on
appeal.  The claimant shall be provided, upon request and free of charge, access
to and copies of all documents, records and other information relevant to the
benefit claim.  The review on appeal will consider all comments, documents,
records and other information submitted by the claimant without regard to
whether such information was submitted or considered in the initial benefit
determination.
 
The Administrative Committee shall decide the matter with reasonable promptness
and in any event within sixty (60) days (forty-five (45) days for disability
benefit claims) after receipt of the appeal.  If Administrative Committee
determines that an extension is necessary, the Administrative Committee shall
notify the claimant of the reasons for the extension before the end of such
initial period.  The extended period may not exceed one hundred and twenty (120)
days (ninety (90) days if the claim relates to disability benefits) following
receipt of a request for review.  Its decision shall be in written or electronic
form, and, in the event of an adverse benefit determination, shall set forth, in
a manner calculated to be understood by the claimant, (i) the specific reasons
for the decision, (ii) the provisions of the Plan on which the determination is
based; (iii) a statement that the claimant is entitled to receive, upon request
and free of charge, access to and copies of all documents, records and other
information relevant to the benefit claim; and (iv) a statement regarding the
claimant’s right to bring a civil action under ERISA Section 502(a).
 
15.8 Cooperation of Participants.  In order to receive any benefits under the
Plan, a Participant or Beneficiary must furnish to the Administrative Committee
such documents, evidence, data or information as it considers necessary or
desirable for the purpose of administration of the Plan.  The records of the
Administrative Committee (or if applicable, the records of a prior plan
administrator of a Prior Plan) as to an Employee’s or Participant’s period of
employment, service, termination and reason therefor, leave of absence,
reemployment and compensation, will be conclusive on all persons unless
determined to the Administrative Committee’s satisfaction to be incorrect.
 
15.9 Applicable Law.  All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Connecticut, to the extent such laws are not preempted by ERISA.
 
15.10 Gender and Number.  In the construction of the Plan, the masculine shall
include the feminine and the singular shall include the plural in all cases
where such meanings would be appropriate.
 
15.11 Headings.  The headings of Articles and Sections are included solely for
convenience of reference and shall have no effect upon the meaning of the
provisions hereof.
 
60

--------------------------------------------------------------------------------


15.12 Veterans’ Rights Upon Re-Employment.  Notwithstanding any provision of
this plan to the contrary, effective for reemployments commencing on or after
December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.  Additionally, contributions, benefits and service credit with respect
to qualified military service will be provided in accordance with the mandatory
provisions of the Heart Act as of the effective dates specified for such
provisions in that act.
 
15.13 Statute of Limitations.  After exhausting the Plan’s administrative claim
and appeal provisions, an individual wishing to bring a lawsuit in either state
or federal court challenging a claim denial must commence the lawsuit no later
than six months after the individual receives a final denial letter indicating
the individual has exhausted his or her administrative appeals and has the right
to file a lawsuit.  In addition to this six month deadline that applies to
filing a lawsuit after the claims and appeals procedures are exhausted, a
general time limitation shall apply to all lawsuits involving all types of Plan
issues.  An individual must commence any such lawsuit involving Plan claims no
later than two years after the individual first receives information that
constitutes a clear repudiation of the rights the individual is seeking to
assert (i.e., the underlying event or issue that should have triggered the
individual’s awareness that his or her rights under the Plan may have been
violated).  Although any period of time when an individual’s claim is in the
claims procedure described above (i.e., the time between when an individual
files a claim for benefits with the Administrative Committee and the time the
individual receives a final determination letter from the Administrative
Committee) does not count against the two-year period, once the claims procedure
process is completed, the two year period will continue running from the point
at which it was tolled.
 
In order to mitigate any damages or other negative effects, individuals must
always carefully review their account statements, confirmations, payroll records
(e.g., for deductions and contributions made to the plan) and any other records
relating to the Plan, and report any discrepancies or other concerns within 30
days of the date of the applicable record through the procedures discussed in
the summary plan description.  An individual must file a claim under the Plan’s
claim procedures if his or her concerns cannot be resolved within this
time.  Neither the Company, the Plan, the Administrative Committee, nor any of
their agents or employees will be responsible for damages or other negative
effects incurred by an individual caused by such individual’s failure to follow
these requirements and procedures.  In order to raise an issue in any legal
action related to the claim, an individual must have clearly raised such issue
during the claims and appeals procedure.
 
If a legal action begun against the Trustee, the Company, an Affiliated Company
or an Participating Employer by or on behalf of any person results adversely to
that person, or if a legal action arises because of conflicting claims to a
Participant’s or other person’s benefits, the cost to the Trustee, the Company,
an Affiliated Company or a Participating Employer of defending the action will
be charged to the extent permitted by law to the sums, if any, which were
involved in the action or were payable to the person concerned.
 

 
61

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this plan document has been executed by a duly authorized
officer of the Company effective as of December 31, 2009.
 

 
OLIN CORPORATION
By /s/ Sharon E. Doughty
Its Director, Employee Benefit Programs
 


 
62

--------------------------------------------------------------------------------

 

APPENDIX A-1
 


 
TOP HEAVY PROVISIONS
 
The following special provisions shall apply to determine if the Plan is a Top
Heavy Plan in accordance with Code Section 416 and any special rules that will
apply based on such status.  In the event that the provisions contained in this
Appendix A-1 are inconsistent with the terms contained in the remainder of the
Plan, the provisions contained in this Appendix A-1 shall take precedence.
 
ARTICLE I
 


 
Definitions
 
Aggregation Group:
All plans maintained by an Affiliated Company that are qualified under the Code;
provided that each such plan satisfies at least one of the following
requirements:

 
(a) one or more Key Employees are Participants;
 
(b) the plan enables any plan in which a Key Employee is a Participant to comply
with the coverage and nondiscrimination requirements of Sections 401(a)(4) and
410 of the Code; or
 
(c) such plan has been designated as a part of the Aggregation Group, provided
that the resulting Aggregation Group meets the coverage and nondiscrimination
requirements of Sections 401(a)(4) and 410 of the Code.
 
Determination Date:
With respect to any Plan Year, the last day of the preceding Plan Year.

 
 
 

 Key Employee: 
“Key Employee” shall mean any employee or former employee of the Company or of
any Affiliated Company (and any beneficiary of such an employee) who at any time
during the five (5) plan years ending on the determination date for the Plan
Year in question (as defined under “Top-Heavy” in this Glossary) was:

 
(a) with respect to Plan Years prior to January 1,2002, an officer of the
Company or of any Affiliated Company, provided, however, that for Plan Years
beginning after December 31, 1983 only officers having an Annual Compensation
greater than fifty percent (50%) of the dollar limitation in effect under
Section 415(b)(1)(A) of the Code for the calendar year in which the Plan Year
ends shall be included, and further provided that no more than fifty (50)
persons (or, if lesser, the greater of three (3) persons or ten percent (10%) of
the employees of the Company and the Affiliated Companies) shall be treated as
officers;
 
(b) with respect to Plan Years prior to January 1,2002, one of the ten (10)
employees having Annual Compensation of more than the dollar limitation in
effect under Section 415(c)(1)(A) of the Code for the calendar year in which the
Plan Year ends and owning (or considered as owning within the meaning of Section
318 of the Code) both more than a one-half percent (1/2%) interest and one of
the ten largest percentage interests in the Company and Affiliated Companies (if
two employees have the same interest in an employer, the employee having greater
annual compensation shall be treated as having a larger interest);
 
63

--------------------------------------------------------------------------------


(c) a person who, without application of the aggregation rules of subsections
(b), (c) and (m) of Section 414(b) of the Code, owned (or was considered as
owning within the meaning of Section 318 of the Code) more than five percent
(5%) of the outstanding stock (or in the case of an unincorporated business, of
the capital or profits interest) of the Company or Affiliated Company or stock
possessing more than five percent (5%) of the total combined voting power of all
of the stock of the Company or Affiliated Company; or
 
(d) a person who had Annual Compensation from the Company and/or Affiliated
Companies of more than one hundred fifty thousand dollars ($150,000) and who,
without application of the aggregation rules of subsections (b), (c) and (m) of
Section 414(b) of the Code, owned (or was considered as owning within the
meaning of Section 318 of the Code) more than one percent (1%) of the
outstanding stock (or in the case of an unincorporated business, of the capital
or profits interest) of the Company or Affiliated Company or stock possessing
more than one percent (1%) of the total combined voting power of all of the
stock of the Company or Affiliated Company.
 
 
For Plan Years commencing on or after January 1, 2002, “Key Employee” shall mean
any Employee or former Employee of the Company or of any Affiliated Company (and
any Beneficiary of such an Employee) who at any time during the Plan Year that
includes the determination date (as defined under “Top-Heavy” in this Glossary)
was an officer of the Company or any Affiliated Company having Annual
Compensation greater than $13 0,000 (as adjusted under Section 416(i)(1) of the
Code), a 5-percent owner of the Company, or a 1-percent owner of the Company
having annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of Section 415(c)(3) of the
Code.  The determination of who is a Key Employee shall be made in accordance
with Section 416(i)(1) of the Code.

 
Top Heavy Plan:
The Plan, if it is included in the Aggregation Group, and as of the
Determination Date for such Plan Year, the sum of:

 
(a) the aggregate values of the Accounts for all Key Employees under the Plan;
and
 
(b) the aggregate account values and the aggregate present values of accrued
benefits (excluding amounts attributable to unrelated rollover contributions)
for all Key Employees under all other plans in the Aggregation Group, exceeds 60
percent of all such aggregate values for all individuals under all plans in the
Aggregation Group.  In determining the value of any individual’s account or the
present value of his accrued benefits:
 
(i) Generally, any accrued benefit transferred or distributed in the five (5)
year period ending on a plan’s determination date: (except any such accrued
benefit otherwise included in the present value of accrued benefits on the
determination date) shall be added back and included in the plan’s present value
of accrued benefits as of the determination date; provided, however, that for
Plan Years commencing on or after January 1,2002, in the case of a distribution
made due to separation from service, death or disability only, this provision
shall apply by substituting “one (1) year period” for “five (5) year period:”;
 
(ii) the present value of his accrued benefit under a defined benefit plan shall
be determined by using a five percent interest rate assumption and the mortality
table used to determine a benefit that is the actuarial equivalent of another
benefit under such plan; and
 
64

--------------------------------------------------------------------------------


(iii) the accrued benefit of a non key employee under a defined benefit plan
shall be (A) determined under the method, if any, that uniformly applies for
accrual purposes under all plans maintained by any Affiliated Company, or (B) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional accrual rate of Section
411(b)(1)(C) of the Code.  The value of the account balances or accrued benefit
of Participants who have not performed or received credit for any services for
any employer maintaining the plan (other than benefits under the plan) at any
time during the five (5) year period ending on the plan’s determination date
shall be disregarded.  For Plan Years beginning on or after January 1, 2002, the
value of the account balances or accrued benefit of all Participants in a plan
who have not performed or received credit for any services for any employer
maintaining the plan (other than benefits under the Plan) at any time during the
one (1) year period ending on the plan’s determination date shall be
disregarded.
 
Top Heavy Plan Year:
A Plan Year in which the Plan is a Top Heavy Plan.

 
ARTICLE II
 


 
Vesting Requirements
 
In any Top Heavy Plan Year, the Account of each Participant shall be fully
vested and nonforfeitable if he has credit for three Years of Service.  In the
event the Plan ceases to be a Top Heavy Plan for any Plan Year subsequent to a
Top Heavy Plan Year, the Account of any individual that has become fully vested
in accordance with the preceding sentence shall remain fully vested.
 
ARTICLE III
 


 
Minimum Allocation
 
Each Eligible Employee who on the last day of any Top Heavy Plan Year (a) is not
a Key Employee and (b) does not participate in a defined benefit plan maintained
by an Affiliated Company that provides that the minimum benefit requirements
applicable to Top Heavy Plans will be satisfied in such other plan shall receive
a minimum allocation of employer contributions pursuant to Sections 5.3 and 5.4
for such Plan Year equal to a percentage of his total pay as defined in Code
Section 415(c)(3) (up to the maximum amount that may be taken into account, as
adjusted from time to time by the Secretary of the Treasury) received in such
Plan Year.  Such percentage shall be equal to the lesser of three percent or the
highest percentage at which employer contributions are allocated to the Account
of any Key Employee for such Plan Year (when expressed as a percentage of such
Key Employee’s total pay, up to the maximum amount that may be taken into
account, as adjusted).
 
Tax Deterred Contributions made on behalf of Non-Key Employees may not be taken
into account in satisfying the top-heavy minimum contribution
requirements.  Prior to Plan Years commencing on and after January 1, 2002, if
Matching Contributions are taken into account for such Employees for the
purposes of satisfying the minimum top-heavy contribution requirement of this
Section, they may not be taken into account for purposes of the average
contribution percentage tests of Section 401(m), but instead must meet the
nondiscrimination tests of Code Section 401(a)(4) without regard to Code Section
401(m).  Effective for Plan Years commencing on or after January 1, 2002,
Matching Contributions shall be taken into account for purposes of satisfying
the minimum top-heavy contribution requirements of Section 416(c)(2) of the Code
and the Plan.  Matching Contributions that are used to satisfy the minimum
top-heavy contribution requirements shall be treated as Matching Contributions
for the purposes of the actual contribution percentage test and other
requirements of Section 401(m) of the Code.
 
65

--------------------------------------------------------------------------------


ARTICLE IV
 


 
Dual Plan Limit
 
For any Top Heavy Plan Year, the denominator of the defined contribution and
defined benefit plan fractions described in Code Sections 415(e)(2)(B) and 3(B)
shall be calculated by using a factor of 1.0 rather than 1.25.
 


 

 
66

--------------------------------------------------------------------------------

 

APPENDIX A-2
 


 
INTERNAL REVENUE CODE REQUIREMENTS
 
FOR CALCULATION AND PAYMENT OF BENEFITS
 
Section 1. General Rules
 
1.1. Effective Date.  The provisions of this Exhibit will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year, as well as to be required minimum distributions made after
the adoption of this restated Plan.
 
1.2. Coordination with Minimum Distribution Requirements Previously in
Effect.  If the total amount of 2002 required minimum distributions under the
Plan made to the distributee prior to the effective date of this Exhibit equals
or exceeds the required minimum distributions determined under this Exhibit,
then no additional distributions will be required to be made for 2002 on or
after such date to the distributee.  If the total amount of 2002 required
minimum distributions under the Plan made to the distributee prior to the
effective date of this Exhibit is less than the amount determined under this
Exhibit, then required minimum distributions for 2002 on and after such date
will be determined so that the total amount of required minimum distributions
for 2002 made to the distributee will be the amount determined under this
Exhibit.
 
1.3. Precedence.  The requirements of this Exhibit will take precedence over any
inconsistent provisions of the Plan.
 
1.4. Requirements of Treasury Regulations Incorporated.  All distributions
required under this Exhibit will be determined and made in accordance with the
Treasury regulations under Section 401 (a)(9) of the Code.  With respect to
distributions made for calendar years on or after January 1, 2003, distributions
will be determined in accordance with the final and temporary regulations issued
under Code Section 401(a)(9) on April 17, 2002, notwithstanding any provision of
the Plan to the contrary.
 
1.5. TEFRA Section 242(b)(2) Elections.  Notwithstanding the other provisions of
this Exhibit, distributions may be made under a designation made before January
1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the plan that relate to no
later than the Section 242(b )(2) of TEFRA.
 
1.6. 2009 RMD Relief under the Worker, Retiree and Employer Recovery Act of
2008.   Notwithstanding any other provision of this Exhibit or the Plan, a
Participant or Beneficiary who would have been required to receive required
minimum distributions for 2009 but for the enactment of Section 401(a)(9)(H) of
the Code (“2009 RMDs”), and who would  have satisfied that requirement by
receiving distributions that are equal to the 2009 RMDs (but not including any
elected installment distribution which satisfies in part or all of your required
minimum distributions for 2009), will not receive those 2009 RMD distributions
for 2009.  The preceding will be determined and administered in accordance with
Code Section 401(a)(9)(H).
 
Section 2. Time and Manner of Distribution.
 
2.1. Required Beginning Date.  The Participant’s entire interest will be
distributed, or begin to be distributed, at the Participant’s Required Beginning
Date.
 
2.2. Death of Participant Before Distributions Begin.  If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
 
(a) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then, except as provided in Section 2.2(e) of this Exhibit,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70 1/2, if later.
 
67

--------------------------------------------------------------------------------


(b) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then, except as provided in Section 2.2(e) of this
Exhibit, distributions to the Designated Beneficiary will begin by December 31
of the calendar year immediately following the calendar year in which the
Participant died.
 
(c) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
 
(d) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2 will apply as if
the surviving spouse were the Participant, but the time by which distributions
must begin will be determined without regard to Section 2.2(a).
 
(e) Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries.  Notwithstanding 2.2(a) and (b) above, the Company elects to
adopt the following optional provisions.
 
(1) distributions begin and there is a Designated Beneficiary, distribution to
the Designated Beneficiary is not required to begin by the date specified in
Subsection 2.2(a) or (b) above and Section 5.2B below, but, if such distribution
does not begin by the date specified, the Participant’s entire interest will be
distributed to the Designated Beneficiary by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.  If the
Participant’s surviving spouse is the Participant’s sole Designated Beneficiary
and the surviving spouse dies after the Participant but before distributions to
either the Participant or the surviving spouse begin, this rule will apply as if
the surviving spouse were the Participant.
 
(2) Election to Allow Participants or Beneficiaries to Elect 5-Year
Rule.  Participants or Beneficiaries may elect on an individual basis whether
the 5-year rule or the Life Expectancy rule in Sections 2.2 and 4.2 of this
Exhibit applies to distributions after the death of a Participant who has a
Designated Beneficiary.  The: election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 2.2, or by September 30 of the calendar year which contains
the fifth anniversary of the Participant’s (or, if applicable, surviving
spouse’s) death.  If neither the Participant nor Beneficiary makes an election
under this paragraph, distributions will be made in accordance with Subsection
2.2(e)(1).
 
For purposes of this Section 2.2 and Section 4, unless Section 2.2(d) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date.  If Section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to be given to the surviving spouse under
Section 2.2(a).  If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving spouse before the
date distributions are required to begin to the surviving spouse under Section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.
 
2.3. Forms of Distribution.  Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections 3 and 4 of this
Exhibit.  If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations.
 
Section 3. Required Minimum Distributions During Participant’s Lifetime
 
68

--------------------------------------------------------------------------------


3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year.  During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
 
(a) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or
 
(b) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.
 
3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.
 
Section 4. Required Minimum Distributions After Participant’s Death
 
4.1. Death On or After Date Distributions Begin.
 
(a) Participant Survived by Designated Beneficiary.  If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
Designated Beneficiary, determined as follows:
 
(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death reduced by one for each subsequent year.
 
(2) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year.  For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
 
(3) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
 
(b) No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
 
 
69

--------------------------------------------------------------------------------


4.2. Death Before Date Distributions Begin.
 
(a) Participant Survived by Designated Beneficiary.  If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the  quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 4.1.
 
(b) No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
 
(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.  If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.
 
Section 5. Definitions  The following definitions shall supersede any
conflicting definitions in the Glossary of the Plan.
 
5.1. Designated Beneficiary.  The individual who is designated as the
Beneficiary under Section 6.4 of the Plan and is the Designated Beneficiary
under Section 401(a)(9) of the Code and Section 1.401 (a)(9)-1, Q&A-4, of the
Treasury regulations.
 
5.2. Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 2.2.  The required minimum distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date.  The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
 
5.3. Life expectancy.  Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.
 
5.4. Participant’s Account Balance.  The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The account balance for the valuation calendar year includes
any amounts rolled over or transferred to the plan either in the valuation
calendar year or in the distribution calendar year if distributed or transferred
in the valuation calendar year.
 
5.5. Required Beginning Date.  The date specified in the definition of Required
Beginning Date in the Glossary of the Plan.
 


 

 
70

--------------------------------------------------------------------------------

 
